


AMENDMENT NO. 5
AMENDMENT NO. 5, dated as of March 18, 2014 (this “Amendment”), to the Amended
and Restated Credit Agreement, dated as of October 13, 2011, and as amended and
supplemented prior to the date hereof, the “Existing Credit Agreement”), among
MICROSEMI CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS
party thereto (the “Existing Lenders”), ROYAL BANK OF CANADA, as administrative
agent (as successor in interest to MORGAN STANLEY SENIOR FUNDING, INC. in such
capacity (the “Resigning Administrative Agent”) and in such capacity, the
“Administrative Agent”), ROYAL BANK OF CANADA, as collateral agent (as successor
in interest to MORGAN STANLEY & CO. LLC in such capacity (the “Resigning
Collateral Agent” and, together with the Resigning Administrative Agent, the
“Resigning Agents”) and in such capacity, the “Collateral Agent”) for the
Existing Lenders and the Resigning Administrative Agent.
A.    Pursuant to the Existing Credit Agreement, the Existing Lenders have
extended credit to the Borrower in the form of (i) term loans in an aggregate
outstanding principal amount of $646,375,000 (the “Existing Initial Term
Loans”), (ii) incremental term loans in an aggregate outstanding principal
amount of $149,625,000 (the “Existing Incremental Term Loans”) and (iii)
commitments pursuant to a revolving credit facility (the “Existing Revolving
Credit Facility”) in an aggregate principal amount of $50,000,000.
B.    The Borrower has requested that the Existing Credit Agreement be amended
so as to, among other things, provide for a new tranche of term loans, which
term loans will replace the Existing Initial Term Loans outstanding under the
Existing Credit Agreement immediately prior to the effectiveness of this
Amendment.
C.    The Administrative Agent, the Resigning Administrative Agent, the
Collateral Agent, the Resigning Collateral Agent and the Borrower desire to
enter into that certain Successor Agent Agreement, dated as of the Amendment
Effective Date (the “Successor Agent Agreement”).
D.    Each Lender (such term and each other capitalized term used but not
defined herein having the meaning given it in the Amended and Restated Credit
Agreement attached hereto as Exhibit A (the “Amended Credit Agreement”)) holding
Existing Initial Term Loans (collectively, the “Existing Initial Term Lenders”)
that executes and delivers a consent to this Amendment in the form of the
“Lender Consent” attached hereto (a “Lender Consent”) (collectively, the
“Converting Term Lenders”) will be deemed (i) to have agreed to the terms of
this Amendment, (ii) to have agreed to convert (via conversion or repayment and
a subsequent purchase, as further described in the Lender Consent) an aggregate
principal amount of its Existing Initial Term Loans (the “Converted Term Loans”)
into New Term Loans in a principal amount equal to the amount notified to such
Converting Term Lender by the Administrative Agent, (iii) upon the Amendment
Effective Date to have converted (via conversion or repayment and a subsequent
purchase, as further described in the Lender Consent) such amount of its
Existing Initial Term Loans into New Terms Loans in an equal principal amount
and (iv), if applicable, upon the Amendment Effective Date, to have agreed to
purchase additional New Term Loans (the “Additional New Term Loans”).
E.    Each Person that executes a Joinder to this Amendment as an “Additional
Term Lender” (each, an “Additional Term Lender”) will be deemed (i) to have
agreed to the terms of




--------------------------------------------------------------------------------

2

this Amendment and (ii) to have committed to make New Term Loans to the Borrower
on the Amendment Effective Date, in the amount notified to such Additional Term
Lender by the Administrative Agent (but in no event greater than the amount such
Person committed to make as New Term Loans).
F.    The Additional Term Lenders and the Converting Term Lenders (collectively,
the “New Term Lenders”) are willing to make such New Term Loans (or convert
Existing Initial Term Loans) to the Borrower, subject to the terms and
conditions and for the purposes set forth herein and in the Amended Credit
Agreement.
G.    Each Revolving Lender that executes and delivers a Lender Consent solely
in the capacity of a Revolving Lender will be deemed to have agreed to the terms
of this Amendment but will not be deemed thereby to have agreed to have made any
commitment to make additional Loans.
H.    The Borrower and the Requisite Lenders (as defined below) desire to amend
the Existing Credit Agreement in the form of the Amended Credit Agreement and
the Requisite Lenders desire to appoint Royal Bank of Canada as successor to the
Resigning Administrative Agent and Resigning Collateral Agent, subject to the
satisfaction of the conditions precedent to effectiveness referred to in Section
4 hereof.
I.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed in the Amended Credit Agreement.
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1.    Commitments. On and as of the Amendment Effective Date, the Term
Commitment of each New Term Lender and the Revolving Commitment of each
Revolving Lender shall be as set forth in Schedule 1.1 to this Amendment. Upon
the Amendment Effective Date, each Lender will be deemed to have waived any
prior notice of prepayment (if any) otherwise required pursuant to the Existing
Credit Agreement.
SECTION 2.    Amendment of Existing Credit Agreement; Consent to Appointment of
Successor Administrative Agent and Successor Collateral Agent.
(i)    The Borrower and the Requisite Lenders agree that the Existing Credit
Agreement (excluding all exhibits and schedules thereto) shall be amended on the
Amendment Effective Date as set forth in Exhibit A hereto to delete the stricken
text therein (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text therein (indicated
textually in the same manner as the following example: double-underlined text)
and on the Amendment Effective Date the Amended Credit Agreement shall replace
the terms of the Existing Credit Agreement. As used in the Amended Credit
Agreement, the terms “Agreement”, “this Agreement”, “herein”, “hereinafter”,
“hereto”, “hereof”, and words of similar import shall, unless the context
otherwise requires, mean, from and after the replacement of the terms of the
Existing Credit Agreement by the terms of the Amended Credit Agreement, the
Amended Credit Agreement.




--------------------------------------------------------------------------------

3

(ii)    Pursuant to Section 10.9 of the Amended Credit Agreement, the Requisite
Lenders hereby appoint (x) Royal Bank of Canada as Collateral Agent (as
successor in interest to Morgan Stanley & Co. LLC in such capacity) under the
Loan Documents and (y) Royal Bank of Canada as Administrative Agent (as
successor in interest to Morgan Stanley Senior Funding, Inc. in such capacity)
under the Loan Documents.
(iii)    The Requisite Lenders hereby acknowledge and agree to the provisions of
the Successor Agent Agreement (the form of which is attached hereto as Exhibit
B), including that the provisions of Sections 10.7 and 11.5 of the Existing
Credit Agreement shall apply to all actions taken by a Resigning Agent under or
in connection with the Successor Agent Agreement or the Loan Documents, whether
taken before or after the Amendment Effective Date, in its capacity as an Agent
under the Existing Credit Agreement or a Resigning Agent after the Amendment
Effective Date.
(iv)    The Requisite Lenders hereby waive the ten (10) day notice period
required with respect to the resignation of the Resigning Administrative Agent
and the Resigning Collateral Agent, and such resignation shall become effective
as provided for in the Successor Agent Agreement.
SECTION 3.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, the Borrower represents and warrants to each of
the Lenders, the Administrative Agent, the Issuing Lender and the Collateral
Agent, as of the date hereof, as follows:
(i)    the representations and warranties set forth in Section 5 of the Amended
Credit Agreement are true and correct in all material respects (except to the
extent made as of a specific date, in which case such representations and
warranties shall be true and correct in all material respects on and as of such
specific date);
(ii)    no order, judgment or decree of any Governmental Authority applicable to
any Group Member purports to restrain any New Term Lender from making any
extension of credit to be made by it;
(iii)    no Default or Event of Default has occurred and is continuing on the
date hereof or after giving effect to the extensions of credit requested to be
made on the date hereof;
(iv)    this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against it in accordance with its terms, except to the extent the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); and
(v)    the execution, delivery and performance by the Borrower of this
Amendment, the extensions of credit requested hereby and the use of proceeds
thereof will not (a) violate its Organizational Document, (b) violate any
Requirement of Law, Governmental




--------------------------------------------------------------------------------

4

Authorization or any Contractual Obligation of any Group Member and (c) result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to its Organizational Documents, any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents and the Permitted Liens), except for any
violation set forth in clause (b) or (c) which could not reasonably be expected
to have a Material Adverse Effect.
SECTION 4.    Amendment Agreement Effectiveness. This Amendment and the Amended
Credited Agreement shall become effective as of the date set forth above on the
date (the “Amendment Effective Date”) on which each of the conditions is
satisfied:
(i)    Executed Documents. the Administrative Agent shall have received (a)
counterparts of this Amendment (including counterparts received pursuant to the
Lender Consent or any Joinder) executed and delivered by the Borrower, each New
Term Lender and the Required Lenders (each New Term Lender and the Required
Lenders referred to collectively as, the “Requisite Lenders”), (b) counterparts
to the Consent and Confirmation attached hereto executed and delivered by the
Borrower and each Subsidiary Guarantor and (c) counterparts to that certain
Successor Agent Agreement executed by the parties thereto.
(ii)    Resolutions, etc. The Administrative Agent shall have received from the
Borrower (a) a copy of a good standing certificate, dated a date reasonably
close to the Amendment Effective Date and (b) a certificate, dated the Amendment
Effective Date, duly executed and delivered by the Borrower’s Secretary as to
resolutions of the Borrower’s Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Amendment and the
transactions contemplated hereby, in each case in form and substance reasonably
satisfactory to the Administrative Agent.
(iii)    Amendment Effective Date Certificate. The Administrative Agent shall
have received a certificate, dated as of the Amendment Effective Date and duly
executed and delivered by a Responsible Officer of the Borrower, certifying that
all of the conditions to effectiveness set forth in this Section 4 have been
satisfied.
(iv)    Representations and Warranties. Each of the representations and
warranties made by the Borrower in Section 3 that are qualified by materiality
shall be true and correct and the representations and warranties that are not so
qualified shall be true and correct in all material respects.
(v)    Amendment Fees. The Administrative Agent shall have received all fees due
and payable in connection with this Amendment, as previously agreed to between
the Borrower and the Administrative Agent.
(vi)    Fees and Expenses. The Administrative Agent shall have received (a) all
fees and expenses due and payable pursuant to the Amended Credit Agreement, (b)
for the account of each Converting Term Lender, a fee equal to 0.05% of the
aggregate principal amount of such Converting Term Lender’s Converted Term
Loans, (c) for the account of each Converting Term Lender, a fee equal to 0.10%
of the aggregate principal amount of




--------------------------------------------------------------------------------

5

such Converting Term Lender’s Additional New Term Loans (which such fee, at the
option of the Administrative Agent, may be in the form of original issue
discount) and (d) for the account of each Additional Term Lender, a fee equal to
0.10% of the aggregate principal amount of such Additional Term Lender’s New
Term Loans (which such fee, at the option of the Administrative Agent, may be in
the form of original issue discount).
(vii)    Opinions of Counsel. The Administrative Agent shall have received a
legal opinion, dated as of the Amendment Effective Date and addressed to the
Administrative Agent and all Lenders from O’Melveny & Myers LLP, counsel to the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent.
(viii)    Application of Proceeds. The Borrower shall have applied, concurrently
with the conversion of the Existing Initial Term Loans into Converted Term Loans
and the making of the Additional New Term Loans, the proceeds of the New Term
Loans, together with available cash balances, to (i) prepay in full all Existing
Initial Term Loans, other than Converted Term Loans, (ii) pay all accrued and
unpaid interest on the aggregate principal amount of the Existing Initial Term
Loans being so prepaid, and (iii) pay to each Existing Initial Term Lender all
amounts payable pursuant to Section 4.11 of the Existing Credit Agreement as a
result of the prepayment of such Lender’s Existing Initial Term Loans (treating
Converted Term Loans as not having been prepaid for purposes of such Section).
SECTION 5.    Effect of Amendment; No Novation. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders, the Issuing Lender, the Collateral Agent or the Administrative Agent
under any Loan Documents, and, except as set forth in the Amended Credit
Agreement and the other Loan Documents, shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in any Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect (it being understood and
agreed that, with respect to any Revolving Loans or Existing Incremental Term
Loans currently outstanding, all interest and fees accruing under the Existing
Credit Agreement in respect of periods prior to the Amendment Effective Date
will accrue at the rates specified in the Existing Credit Agreement prior to the
Amendment Effective Date and shall be payable at the times provided in the
Amended Credit Agreement). Nothing herein shall be deemed to entitle any Loan
Party to consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement, the Amended Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall constitute
a “Loan Document” for all purposes of the Existing Credit Agreement and the
other Loan Documents.
SECTION 6.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof.




--------------------------------------------------------------------------------

6

SECTION 7.    Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 8.    Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits for itself and its property in any legal
action or proceeding relating to this Amendment, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York sitting in the Borough of Manhattan, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof.
SECTION 9.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of page intentionally left blank.]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.
MICROSEMI CORPORATION
 
By: 
/s/ John W. Hohener
Name:
John W. Hohener
Title:
Executive Vice President, Chief Financial Officer, Secretary & Treasurer








[Signature Page ‒ Amendment No. 5]

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
as Administrative Agent, Collateral Agent and Syndication Agent
 
By: 
/s/ Susan Khokher
Name:
Susan Khokher
Title:
Manager, Agency

ROYAL BANK OF CANADA,
as Issuing Lender and Swingline Lender
 
By: 
/s/ Sheldon Pinto
Name:
Sheldon Pinto
Title:
Authorized Signatory


[Signature Page ‒ Amendment No. 5]

--------------------------------------------------------------------------------










MORGAN STANLEY SENIOR FUNDING, INC.,
as Resigning Administrative Agent
 
By: 
/s/ Andrew Earls
Name:
Andrew Earls
Title:
Vice President


[Signature Page ‒ Amendment No. 5]

--------------------------------------------------------------------------------




LENDER CONSENT TO AMENDMENT NO. 5
LENDER CONSENT (this “Lender Consent”) to Amendment No. 5 (“Amendment”) to that
certain Amended and Restated Credit Agreement, dated as of October 13, 2011, as
amended by the Amendment and as the same may be further amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”) ), among Microsemi Corporation, a Delaware corporation (the
“Borrower”), the lenders party thereto, Royal Bank of Canada, as administrative
agent (as successor in interest to Morgan Stanley Senior Funding, Inc. in such
capacity and in such capacity, the “Administrative Agent”) and Royal Bank of
Canada, as collateral agent (as successor in interest to Morgan Stanley & Co.
LLC in such capacity and in such capacity, the “Collateral Agent”). Capitalized
terms used by not defined herein have the meanings assigned to them in the
Amendment or the Credit Agreement, as applicable.
Existing Initial Term Lenders
[Check one of the first two boxes below; you may also, at your option, check the
third box]
¨
The undersigned Term Lender hereby irrevocably and unconditionally approves of
and consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Existing Initial Term Loan held by such Lender (or such
lesser amount allocated to such Lender by the Administrative Agent) into a New
Term Loan in a like principal amount.


¨
The undersigned Term Lender hereby irrevocably and unconditionally approves of
and consents to the Amendment and (a) elects to have 100% of the outstanding
principal amount of the Existing Initial Term Loan held by such Lender be repaid
by the Administrative Agent on the Amendment Effective Date and (b) consents to
purchase New Term Loans in a like principal amount from the Administrative
Agent. Such Lender agrees that its signature hereto shall constitute its
signature as Assignee to the Assignment and Assumption Agreement attached hereto
as Exhibit C and that it shall be bound by such Assignment and Assumption
Agreements in all respects.
¨
The undersigned Term Lender hereby requests to purchase Additional New Term
Loans up to an aggregate principal amount no greater than $ ________. Such
Lender agrees that its signature hereto shall constitute its signature as
Assignee to the Assignment and Assumption Agreement attached hereto as Exhibit C
reflecting such purchase and that it shall be bound by such Assignment Agreement
in all respects.



Revolving Lenders
¨
The undersigned Revolving Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment in all respects.



Lenders of Existing Incremental Term Loans
¨
The undersigned Lender of Existing Incremental Term Loans hereby irrevocably and
unconditionally approves of and consents to the Amendment in all respects.









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be
executed and delivered by a duly authorized officer.
________________________________
[NAME OF INSTITUTION]
By:_____________________________
Name:
Title:
If a second signature is necessary:
By: ____________________________
Name:
Title:
























Please enter the amount of Lender’s outstanding existing Term Loans and
Revolving Commitments below:


Revolving Commitments
Existing Initial Term Loans
Existing Incremental Term Loans
$______________________
$______________________
$______________________








[Signature Page ‒ Lender Consent to Amendment No. 5]

--------------------------------------------------------------------------------




JOINDER
JOINDER, dated as of March 18, 2014 (this “Joinder”), by and among ROYAL BANK OF
CANADA (each, an “Additional Term Lender” and, collectively, the “Additional
Term Lenders”), Microsemi Corporation (the “Borrower”), and Royal Bank of Canada
(the “Administrative Agent”).
RECITALS:
WHEREAS, reference is hereby made to (a) that certain Amended and Restated
Credit Agreement, dated as of October 13, 2011, as amended by the Amendment (as
defined below) and as the same may be further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
Microsemi Corporation, a Delaware corporation (the “Borrower”), the lenders
party thereto, Royal Bank of Canada, as administrative agent (as successor in
interest to Morgan Stanley Senior Funding, Inc. in such capacity and in such
capacity, the “Administrative Agent”) and Royal Bank of Canada, as collateral
agent (as successor in interest to Morgan Stanley & Co. LLC in such capacity and
in such capacity, the “Collateral Agent”) and (b) that certain Amendment No. 5
to the Credit Agreement, dated as of the date hereof (the “Amendment”).
Capitalized terms used by not defined herein have the meanings assigned to them
in the Credit Agreement or the Amendment, as applicable.
Each Additional Term Lender hereby agrees to make New Term Loans in the amount
notified to such Additional Term Lender by the Administrative Agent but not to
exceed the amount set forth on its signature page hereto pursuant to and in
accordance with the Credit Agreement. The New Term Loans of such Additional Term
Lender shall be subject to all of the terms in the Credit Agreement and to the
conditions set forth in the Credit Agreement, and shall be entitled to all the
benefits afforded by the Credit Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Security Documents. Each
Additional Term Lender, the Borrower and the Administrative Agent acknowledge
and agree that the New Term Loans provided by the Additional Term Lender shall
constitute New Term Loans for all purposes of the Credit Agreement and the other
applicable Loan Documents.
Each Additional Term Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Lead Arranger or any
other Additional Term Lender or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.
Upon (i) the execution of a counterpart of this Joinder by each Additional Term
Lender, the Administrative Agent and the Borrower and (ii) the delivery to the
Administrative Agent of a fully




--------------------------------------------------------------------------------




executed counterpart (including by way of telecopy or other electronic
transmission) hereof, each of the undersigned Additional Term Lenders shall
become Lenders under the Credit Agreement, effective as of the Amendment
Effective Date.
For each Additional Term Lender, delivered herewith to the Administrative Agent
are such forms, certificates or other evidence with respect to United States
federal income tax withholding matters as such Additional Term Lender may be
required to deliver to the Administrative Agent pursuant to the Credit
Agreement.
This Joinder may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.
This Joinder is a “Loan Document.”
This Joinder, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.
THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
Any term or provision of this Joinder which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Joinder or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction. If any provision of this Joinder is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.
This Joinder may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder as of March 18, 2014.
ROYAL BANK OF CANADA,
as Additional Term Lender
 
By: 
/s/ Sheldon Pinto
Name:
Sheldon Pinto
Title:
Authorized Signatory

Maximum Amount of Additional New Term Loans:
$ 120,861,878.50

[Signature Page ‒ Lender Joinder pursuant to Amendment No. 5]

--------------------------------------------------------------------------------






MICROSEMI CORPORATION
 
By: 
/s/ John W. Hohener
Name:
John W. Hohener
Title:
Executive Vice President, Chief Financial Officer, Secretary & Treasurer




[Signature Page ‒ Lender Joinder pursuant to Amendment No. 5]

--------------------------------------------------------------------------------






Accepted:
ROYAL BANK OF CANADA,
as Administrative Agent
 
By: 
/s/ Susan Khokher
Name:
Susan Khokher
Title:
Manager, Agency




[Signature Page ‒ Lender Joinder pursuant to Amendment No. 5]

--------------------------------------------------------------------------------



Exhibit A








--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT
among
MICROSEMI CORPORATION
as Borrower


The Several Lenders
from Time to Time Parties Hereto
MORGAN STANLEY SENIOR FUNDING, INC.ROYAL BANK OF CANADA,as Syndication Agent

MORGAN STANLEY SENIOR FUNDING, INC.,ROYAL BANK OF CANADA,
as Administrative Agent
and
MORGAN STANLEY & CO. LLCROYAL BANK OF CANADA,
as Collateral Agent

Dated as of October 13, 2011 as amended by
Amendment No. 3 dated as of February 17, 2012,
Amendment No. 4 dated as of February 19, 2013 and
Amendment No. 5 dated as of March 18, 2014



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.RBC CAPITAL MARKETS, LLC,
as Sole Lead Arranger and Sole Bookrunner







--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
Page


SECTION 1.
DEFINITIONS
3


1.1
Defined Terms
3


1.2
Other Definitional Provisions
41


SECTION 2.
AMOUNT AND TERMS OF TERM COMMITMENTS
42


2.1
Term Commitments
42


2.2
Procedure for Term Loan Borrowing
42


2.3
Repayment of Term Loans
43


2.4
Incremental Term Loans.
43


2.5
Fees
45


SECTION 3.
AMOUNT AND TERMS OF REVOLVING COMMITMENTS
46


3.1
Revolving Commitments
46


3.2
Procedure for Revolving Loan Borrowing
46


3.3
Swingline Commitment
47


3.4
Procedure for Swingline Borrowing; Refunding of Swingline Loans
47


3.5
Fees.
49


3.6
Termination or Reduction of Revolving Commitments
49


3.7
L/C Commitment
49


3.8
Procedure for Issuance, Amendment, Renewal, Extension of Letters of Credit;
Certain Conditions
50


3.9
Fees and Other Charges
50


3.10
L/C Participations
51


3.11
Reimbursement Obligation of the Borrower
52


3.12
Obligations Absolute
52


3.13
Letter of Credit Payments
53


3.14
Applications
53


3.15
Defaulting Lenders
53


3.16
Incremental Revolving Commitments
56


SECTION 4.
GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
58


4.1
Optional Prepayments
58


4.2
Mandatory Prepayments
59


4.3
Conversion and Continuation Options
61


4.4
Limitations on Eurodollar Tranches
62


4.5
Interest Rates and Payment Dates
62


4.6
Computation of Interest and Fees
63


4.7
Inability to Determine Interest Rate
63







--------------------------------------------------------------------------------




4.8
Pro Rata Treatment; Application of Payments; Payments
63


4.9
Requirements of Law
65


4.10
Taxes
67


4.11
Indemnity
70


4.12
Change of Lending Office
70


4.13
Replacement of Lenders
70


4.14
Evidence of Debt
71


4.15
Illegality
72


SECTION 5.
REPRESENTATIONS AND WARRANTIES
72


5.1
Financial Condition
72


5.2
No Change
73


5.3
Corporate Existence; Compliance with Law
73


5.4
Power; Authorization; Enforceable Obligations
74


5.5
No Legal Bar
74


5.6
Litigation
74


5.7
No Default
75


5.8
Ownership of Property; Liens
75


5.9
Intellectual Property
75


5.10
Taxes
75


5.11
Federal Regulations
76


5.12
Labor Matters
76


5.13
ERISA
76


5.14
Investment Company Act; Other Regulations
76


5.15
Subsidiaries
77


5.16
Use of Proceeds
77


5.17
Environmental Matters
77


5.18
Accuracy of Information, etc.
78


5.19
Security Documents
79


5.20
Solvency
79


5.21
Senior Indebtedness
79


5.22
Certain Documents
79


5.23
Anti-Terrorism Laws
80


SECTION 6.
CONDITIONS PRECEDENT
81


6.1
Conditions to Initial Extension of Credit
81


6.2
Conditions to Each Extension of Credit After the Restatement Date
84


SECTION 7.
AFFIRMATIVE COVENANTS
85


7.1
Financial Statements
85


7.2
Certificates; Other Information
86


7.3
Payment of Taxes
87


7.4
Maintenance of Existence; Compliance
87







--------------------------------------------------------------------------------




7.5
Maintenance of Property; Insurance
88


7.6
Inspection of Property; Books and Records; Discussions
88


7.7
Notices
88


7.8
Environmental Laws
89


7.9
[RESERVED]
89


7.10
Post-Closing; Additional Collateral, etc.
89


7.11
Further Assurances
92


7.12
Rated Credit Facility; Corporate Ratings
93


7.13
Use of Proceeds
93


7.14
[RESERVED]
93


7.15
Zarlink Offer Extension, Zarlink Compulsory Acquisition or Zarlink Subsequent
Acquisition Transaction[RESERVED].
93


SECTION 8.
NEGATIVE COVENANTS
94


8.1
Financial Condition Covenants
94


8.2
Indebtedness
95


8.3
Liens
96


8.4
Fundamental Changes
98


8.5
Disposition of Property
99


8.6
Restricted Payments
100


8.7
Investments
102


8.8
Optional Payments and Modifications of Certain Debt Instruments
103


8.9
Transactions with Affiliates
103


8.10
Sales and Leasebacks
104


8.11
Hedge Agreements
104


8.12
Changes in Fiscal Periods; Accounting Changes
104


8.13
Negative Pledge Clauses
104


8.14
Clauses Restricting Subsidiary Distributions
105


8.15
Lines of Business
105


8.16
Issuance of Disqualified Capital Stock
105


8.17
Zarlink Acquisition Consideration Blocked Amount[Reserved].
105


8.18
Holding Company[Reserved]
106


SECTION 9.
EVENTS OF DEFAULT
106


9.1
Events of Default
106


9.2
Remedies
109


SECTION 10.
THE AGENTS
110


10.1
Appointment
111


10.2
Delegation of Duties
111


10.3
Exculpatory Provisions
111


10.4
Reliance by Agents
112


10.5
Notice of Default
112







--------------------------------------------------------------------------------




10.6
Non-Reliance on Agents and Other Lenders
112


10.7
Indemnification
113


10.8
Agent in Its Individual Capacity
113


10.9
Successor Administrative Agent; Resignation of Issuing Lender and Swingline
Lender
113


10.10
Agents Generally
115


10.11
Lender Action
115


SECTION 11.
MISCELLANEOUS
115


11.1
Amendments and Waivers
115


11.2
Notices
118


11.3
No Waiver; Cumulative Remedies
120


11.4
Survival of Representations and Warranties
120


11.5
Payment of Expenses and Taxes
121


11.6
Successors and Assigns; Participations and Assignments
122


11.7
Sharing of Payments; Set-off
127


11.8
Counterparts
128


11.9
Severability
128


11.10
Integration
128


11.11
GOVERNING LAW
128


11.12
Submission To Jurisdiction; Waivers
128


11.13
Acknowledgments
129


11.14
Releases of Guarantees and Liens
129


11.15
Confidentiality
129


11.16
WAIVERS OF JURY TRIAL
130


11.17
Patriot Act Notice
130


11.18
Canadian Interest Rate
131











--------------------------------------------------------------------------------




ANNEX:


A
Pricing Grid





SCHEDULES:


1.1
Commitments
1.2
Existing Facilities
5.4
Consents, Authorizations, Filings and Notices
5.15
Subsidiaries
5.19(a)
UCC Filing Jurisdictions
5.19(b)
Real Property
8.2
Existing Indebtedness
8.3
Existing Liens
8.7
Existing Investments
8.14
Clauses Restricting Subsidiary Distributions



EXHIBITS:


A
Form of Assignment and Assumption
B
Form of Compliance Certificate
B-1
Form of Borrowing Notice
C
Form of Guarantee and Collateral Agreement
D
Form of Exemption Certificate
E-1
Form of Term Note
E-2
Form of Revolving Note
E-3
Form Swingline Note
F
Form of Closing Certificate
G-1
Form of Legal Opinion of O'Melveny & Myers LLP
G-2
Form of Legal Opinion of Baker & Daniels LLP
H
Form of Control Agreement
I
Form of Intercompany Note
J
Form of Solvency Certificate
K
Form of Letter of Credit Application
L
Form of Letter of Credit
M
Form of Reaffirmation Agreement









--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 13, 2011, among
MICROSEMI CORPORATION, a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC.ROYAL BANK OF
CANADA, as syndication agent (in such capacity, the “Syndication Agent”) and
MORGAN STANLEY SENIOR FUNDING, INC., ROYAL BANK OF CANADA, as successor
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Administrativeto the Resigning Administrative
Agent (as defined below) (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”), ROYAL BANK OF CANADA, as
successor collateral agent to the Resigning Collateral Agent (as defined below)
(in such capacity, and together with its successors and assigns in such
capacity, the “Collateral Agent”) and Swingline Lender, MORGAN STANLEY & CO.
LLC, as collateral agent (in such capacity, and together with its successors and
assigns in such capacity, the “Collateral Agent”) and MORGAN STANLEY BANK, N.A.
and ROYAL BANK OF CANADA, as Issuing Lender.
WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
Swingline Lender, the Issuing LenderMorgan Stanley Senior Funding, Inc., as the
administrative agent (in such capacity, the “Resigning Administrative Agent”)
and swingline lender, Morgan Stanley & Co. LLC, as the collateral agent (in such
capacity, the “Resigning Collateral Agent”), Morgan Stanley Bank, N.A., as the
issuing lender, and the lenders party thereto (the “Existing Lenders”)
previously entered in thethat certain Amended and Restated Credit Agreement,
dated as of November 2, 2010,October 13, 2011, and as amended and supplemented
prior to the date hereof (the “Existing Credit Agreement”), under which the
Existing Lenders extended credit to the Borrower in the form of (i) term loans
in an aggregate outstanding principal amount of $375,000,000 (the “Existing Term
Loans”) and (ii646,375,000 (the “Existing Initial Term Loans”), (ii) incremental
term loans in an aggregate outstanding principal amount of $149,625,000 (the
“Existing Incremental Term Loans”) and (iii) commitments pursuant to a revolving
credit facility (the “Existing Revolving Credit Facility”) in an aggregate
principal amount of $50,000,000; and
WHEREAS, in connection with the refinancing of the Borrower's Existing Term
Loans, the Borrower has requested the Term Lenders to make available the Term
Loans on the Restatement Date, in an aggregate principal amount not to exceed
$800,000,000, for the purposes set forth herein, including, (i) to voluntarily
prepay the Existing Term Loans, together with accrued and unpaid interest
thereon , (ii) to finance the Zarlink Acquisition, (iii) to finance the
repayment of the Existing Facilities (the “Refinancing”) and (iv) to pay related
fees and expenses; and, the Borrower has requested that the Existing Credit
Agreement be amended so as to, among other things, provide for a new tranche of
term loans, which term loans will replace the Existing Initial Term Loans
outstanding under the Existing Credit Agreement immediately prior to the
Amendment No. 5 Effective Date and shall be Term Loans under, and for all
purposes of, this Agreement;
WHEREAS, the Existing Incremental Term Loans shall remain outstanding under, and
shall be Term Loans for all purposes of, this Agreement;

1

--------------------------------------------------------------------------------




WHEREAS, the commitments under the Existing Revolving Credit Facility shall
remain outstanding under, and shall be the Revolving Commitments for all
purposes of, this Agreement; and
WHEREAS, the Lenders are willing to make available the Term Commitments and the
Revolving Commitments for such purposes on the terms and subject to the
conditions set forth in this Agreement; and
NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:

2

--------------------------------------------------------------------------------




SECTION 1.DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“Acquired Person”: as defined in Section 8.2(i).
“Actel”: Actel Corporation, a corporation organized under the laws of the state
of California.
“Actel Acquisition”: the collective reference to the Actel Offer (and all
purchases of Actel Shares pursuant thereto) and the Actel Merger.
“Actel Acquisition Agreement”: the Agreement and Plan of Merger, dated October
2, 2010, among the Borrower, Actel MergerSub and the Actel.
“Actel Acquisition Documentation”: collectively, the Actel Acquisition Agreement
and all schedules, exhibits and annexes thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith,
including, without limitation, the Actel Offer Documents.
“Actel Closing Date Material Adverse Effect”: any event, occurrence, condition,
circumstance, development, state of facts, change, or effect since July 4, 2010
that is materially adverse to the business, financial condition, assets,
properties, liabilities or results of operations of Actel and its subsidiaries,
taken as a whole; provided, that after the date of the Actel Acquisition
Agreement none of the following shall be taken into account in determining
whether there has been an Actel Closing Date Material Adverse Effect:
(i) changes in the industry in which Actel or its subsidiaries operates;
(ii) changes in the general economic, political or business conditions within
the U.S. or other jurisdictions in which Actel has operations; (iii)  general
changes in the economy or the financial, credit or securities markets (including
in interest rates, exchange rates, stock, bond and/or debt prices or terms) of
the United States or any other region outside of the United States;
(iv) earthquakes, fires, floods, hurricanes, tornadoes or similar catastrophes,
or acts of terrorism, war, sabotage, national or international calamity,
military action or any other similar event or any change, escalation or
worsening thereof after the date hereofOriginal Closing Date; (v) any change in
GAAP or any change in Laws (as defined in the Actel Acquisition Agreement)
applicable to the operation of the business of Actel and its subsidiaries; (vi)
any Effect (as defined in the Actel Acquisition Agreement), including loss of
customers or employees of Actel and its subsidiaries, resulting from the
announcement or pendency of the Transactions (as defined in the Actel
Acquisition Agreement); (vii) any decline in the market price, or change in
trading volume, of the capital stock of Actel, or any failure to meet internal
or published projections, forecasts or revenue or earning predictions for any
period; provided that the underlying causes of such decline, change or failure
may be considered in determining whether there was an Actel Closing Date
Material Adverse Effect; or (viii) any actions taken, or failure to take any
action, in each case, to which Parent (as defined in the Actel Acquisition
Agreement) or Purchaser (as defined in the Actel Acquisition Agreement) has
expressly approved, consented or requested or that is required or prohibited by
the Actel

3

--------------------------------------------------------------------------------




Acquisition Agreement; provided that an Effect described in any of
clauses (i)‑(iii) and (v) may be taken into account to the extent Actel and its
subsidiaries are disproportionately affected thereby relative to other peers of
Actel and its subsidiaries in the same industries in which Actel and its
subsidiaries operate.
“Actel Confidential Information Memorandum”: the Confidential Information
Memorandum dated October 8, 2010 and furnished to the Lenders in connection with
the syndication of the Facilities.
“Actel Merger”: as “Merger” is defined in the Actel Acquisition Agreement.
“Actel Merger Closing Date”: the closing date of the Actel Merger.
“Actel MergerSub”: Artful Acquisition Corporation, a California corporation and
Wholly Owned Subsidiary of the Borrower.
“Actel Offer”: as “Offer” is defined in the Actel Acquisition Agreement.
“Actel Offer Documents”: as “Offer Documents” is defined in the Actel
Acquisition Agreement.
“Actel Share” or “Actel Shares”: as “Shares” is defined in the Actel Acquisition
Agreement.
“Adjustment Date”: as defined in the Pricing Grid.
“Administrative Agent”: as defined in the preamble to this Agreement.
“Administrative Agent Parties”: as defined in Section 11.2(c).
“Affected Lender”: as defined in Section 4.13.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.
“Agent Related Parties”: the Administrative Agent, the Collateral Agent, the
Issuing Lender, the Swingline Lender and any of their respective Affiliates,
officers, directors, employees, agents, advisors or representatives.
“Agents”: the collective reference to the Syndication Agent, the Collateral
Agent, the Administrative Agent and the Lead Arranger, which term shall include,
for purposes of Section 10 and 11.5 only, the Issuing Lender and the Swingline
Lender.

4

--------------------------------------------------------------------------------




“Aggregate Exposure”: with respect to any Lender at any time, an amount equal
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Term Commitment then in effect and (c)
the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, giving effect to any
assignments.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: this Credit Agreement.
“Amendment No. 2”: that certain Amendment No. 2 to the Credit Agreement, dated
as of the date hereofRestatement Date, by and among the Borrower, eachthe agents
party thereto and the lenders party thereto.
“Amendment No. 5”: that certain Amendment No. 5 to the Credit Agreement, dated
as of the Amendment No. 5 Effective Date, by and among the Borrower, the agents
party thereto, each New Term Lender and the Required Lenders.
“Amendment No. 5 Effective Date”: March 18, 2014.
“Anti-Terrorism Laws”: Executive Order No. 13224, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, the laws administered by the
United States Treasury Department’s Office of Foreign Asset Control, the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
other applicable foreign anti-money laundering, anti-terrorist financing laws
and sanctions of Governmental Authorities (each as from time to time in effect).
“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:
 
Eurodollar Loans
Base Rate Loans
Revolving Loans and Swingline Loans
4.50%
3.50%
Term Loans (other than the Existing Incremental Term Loans)
2.50%
1.50%
Existing Incremental Term Loans
2.75%
1.75%



; provided, that, on and after the first Adjustment Date occurring after the
completion of one full fiscal quarter of the Borrower after the Restatement
Date, the Applicable Margin with respect to Revolving Loans and Swingline Loans
will be determined pursuant to the Pricing Grid.

5

--------------------------------------------------------------------------------




“Application”: an application, substantially in the form of Exhibit K or such
other form as the Issuing Lender may specify as the form for use by its
similarly situated customers from time to time, requesting the Issuing Lender to
open a Letter of Credit.
“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender, or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.
“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property, including, without limitation, any issuance of Capital Stock of any
Subsidiary of the Borrower to a Person other than to the Borrower or a
Subsidiary of the Borrower (excluding in any case any such Disposition permitted
by clause (a), (b), (c), (d), (e), (f), (g), (j), (k) and (l) of Section 8.5)
that yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds).
“Assignee”: as defined in Section 11.6(b).
“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, the Borrower, substantially in the form of Exhibit A.
“Assignment Effective Date”: as defined in Section 11.6(d).
“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
“Base Rate”: for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1%, (c) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00% and (d) in the case of any Term Loans,
2.001.75%.
“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.
“Benefitted Lender”: as defined in Section 11.7(a).

6

--------------------------------------------------------------------------------




“Blocked Amount”: at any time, the aggregate cash consideration (after giving
effect to any purchase of Actel Shares pursuant to the Actel Offer) required to
consummate the Actel Merger in accordance with the Actel Acquisition Agreement
at such time.
“Blocked Person”: as defined in Section 5.23(b).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble to this Agreement.
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
“Canadian Benefit Plans”: all employee benefit plans, including Canadian Retiree
Benefit Plans, of any nature or kind whatsoever (other than Canadian Pension
Plans and any statutory plans that Zarlink, or any Subsidiary thereof is
required to comply with, including the Canada/Quebec Pension Plan and plans
administered pursuant to applicable provincial health tax, workers’ compensation
and workers’ safety and employment insurance legislation) that are maintained or
contributed to by Zarlink and any Subsidiary thereof organized under the laws of
Canada or any province thereof.
“Canadian Multiemployer Pension Plan”: any multiemployer pension plan, including
specified multiemployer pension plans, as defined under applicable Canadian law.
“Canadian Pension Plans”: all Canadian defined benefit or defined contribution
pension plans that are considered to be pension plans for the purposes of, and
are required to be registered under, the ITA or any applicable pension benefits
standards statute or regulation in Canada and that are established, maintained
or contributed to by Zarlink or any Subsidiary thereof organized under the laws
of Canada or any province thereof for its current or former employees.
“Canadian Retiree Benefit Plans”: all plans or arrangements which provide
health, dental, or any other benefits to employees who have retired or
terminated from employment with Zarlink or any Subsidiary thereof organized
under the laws of Canada or any province thereof for its current or former
employees; the term “Canadian Retiree Benefit Plan” shall not include any
statutory plans with which Zarlink, or any Subsidiary thereof is required to
comply, including the Canada/Quebec Pension Plan and plans administered pursuant
to applicable provincial health tax, workers’ compensation and workers’ safety
and employment insurance legislation.

7

--------------------------------------------------------------------------------




“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries but excluding (a)
expenditures financed with any Reinvestment Deferred Amount, (b) expenditures
made in cash to fund the purchase price for assets acquired in Permitted
Acquisitions, the Actel Acquisition or the Zarlink Acquisition or incurred by
the Person acquired in the Permitted Acquisition, the Actel Acquisition or the
Zarlink Acquisition prior to (but not in anticipation of) the closing of such
Permitted Acquisition, the Actel Acquisition or the Zarlink Acquisition and (c)
expenditures made with cash proceeds from any issuances of Capital Stock of any
Group Member or contributions of capital made to the Borrower.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock or shares of a corporation,
any and all equivalent ownership interests in a Person (other than a
corporation) and any and all warrants, rights or options to purchase any of the
foregoing; provided that Capital Stock shall not include any debt securities
that are convertible into or exchangeable for any of the foregoing Capital
Stock.
“Cash Collateralize”: (a) in respect of an obligation, provide and pledge cash
collateral in Dollars, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, and (b) in respect of L/C
Obligations under Letters of Credit, either the deposit of cash collateral in an
amount equal to 105% of such outstanding L/C Obligations or the delivery of a
“backstop” Letter of Credit reasonably satisfactory to the Issuing Lender (and
“Cash Collateralization” has a corresponding meaning).
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one (1) year or less from the date of
acquisition issued by any Lender, any Qualified Counterparty to a Specified Cash
Management Agreement or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $1,000,000,000; (c) commercial paper of an issuer rated at least A-1
by S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
one (1) year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition,

8

--------------------------------------------------------------------------------




having a term of not more than thirty (30) days, with respect to securities
issued or fully guaranteed or insured by the United States government; (e)
securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s; (f) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this definition
or money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $3,000,000,000; or (h) in the case of any Foreign Subsidiary,
high quality, short term liquid investments made by such Foreign Subsidiary in
the ordinary course of managing its surplus cash position in investments of
similar quality as those described in clauses (a) through (g) above.
“Cash Management Agreement”: any agreement for the provision of Cash Management
Services.


“Cash Management Services”: (a) cash management services, including treasury,
depository, overdraft, electronic funds transfer and other cash management
arrangements and (b) commercial credit card and merchant card services.
“Change of Control”: an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such Person or its Subsidiaries and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
thirty-five percent (35%) or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);
(b)    during any period of twenty-four (24) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals

9

--------------------------------------------------------------------------------




referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors);
(c)    a “change of control” or similar provision as set forth in any indenture
or other instrument evidencing any Material Indebtedness of a Group Member has
occurred obligating any Group Member to repurchase, redeem or repay all or any
part of the Indebtedness provided for therein provided that, a Change of Control
triggered under the Zarlink Debentures as a result of the Zarlink Offer or the
Zarlink Acquisition shall not constitute a Change of Control for purposes
hereof.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
“Collateral Agent”: as defined in the preamble to this Agreement.
“Commitment”: any Term Commitment or Revolving Commitment of any Lender.
“Commitment Fee Rate”: as determined pursuant to the Pricing Grid.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
“Communications”: as defined in Section 11.2(b).
“Compliance Date”: the last day of any fiscal quarter, beginning with the fiscal
quarter ended on March 31, 2013, if either (1) the aggregate outstanding L/C
Obligations of the Borrower as of such date exceed $10,000,000 or (2) any
Revolving Loans or Swingline Loans are outstanding as of such date; provided
that, for purposes of determining whether or not a Compliance Date has occurred
with respect to clause (1) above, L/C Obligations shall exclude all Letters of
Credit that are Cash Collateralized.”
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
“Conduit Financing Arrangement”: as defined in Section 4.10(g).

10

--------------------------------------------------------------------------------




“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender; and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.
“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.
“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.
“Consolidated EBITDA”: means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, without duplication, an amount equal to
Consolidated Net Income for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) interest expense,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans) for such period, (ii) the provision for federal, state,
local and foreign income taxes payable by the Borrower and its Subsidiaries for
such period, (iii) depreciation and amortization expense, (iv) non-cash
stock-based compensation expense for such period, (v) all nonrecurring cash
expenses and charges, (vi) any restructuring charges and any losses on related
sales of personal and real property, including any charges and losses incurred
in connection with the closure of any operational facilities of the Borrower and
its Subsidiaries for such period, (vii) non-cash purchase accounting
adjustments, (viii) customary costs and expenses incurred in connection with the
Transactions, (ix) all customary costs and expenses incurred or paid in
connection with Investments (including Permitted Acquisitions) whether or not
such Investment is consummated, including, without limitation, the Actel
Acquisition and the Zarlink Acquisition, (x) all customary costs and expenses
incurred in connection with the issuance, prepayment or amendment or refinancing
of Indebtedness permitted hereunder or issuance of Capital Stock, including,
without limitation, the Actel Acquisition and the Zarlink Acquisition, (xi)
other expenses of the Borrower and its Subsidiaries reducing such Consolidated
Net Income which do not represent a cash item in such period or any future
period and (xii) the aggregate net loss on the Disposition of property (other
than accounts

11

--------------------------------------------------------------------------------




(as defined in the Uniform Commercial Code) and inventory) outside the ordinary
course of business, and less (b) the following to the extent added in
calculating such Consolidated Net Income (A) all interest income for such
period, (B) all income tax benefits included in Consolidated Net Income for such
period, (C) non-cash purchase accounting adjustments, (D) the aggregate net gain
from the Disposition of property (other than accounts (as defined in the Uniform
Commercial Code) and inventory) outside the ordinary course of business, all as
determined on a consolidated basis and (E) all non-cash items increasing
Consolidated Net Income which do not represent a cash item in such period or any
future period. For the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters (each, a “Reference Period”) pursuant
to any determination of the Consolidated Leverage Ratio, (x) if at any time
during such Reference Period the Borrower or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, in each case assuming
the repayment of Indebtedness in connection therewith occurred as of the first
day of such Reference Period and (y) if during such Reference Period the
Borrower or any Subsidiary shall have made a Material Acquisition, Consolidated
EBITDA for such Reference Period shall be calculated after giving pro forma
effect thereto as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this definition, “Material Acquisition” means the
Actel Acquisition, the Zarlink Acquisition (if the Zarlink Offer is consummated)
and any other acquisition of property or series of related acquisitions of
property that (1) constitutes assets comprising all or substantially all of an
operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (2) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $3,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $3,000,000.
“Consolidated Fixed Charge Coverage Ratio”: for any period of four consecutive
fiscal quarters, the ratio of (a) Consolidated EBITDA for such period to (b)
Consolidated Fixed Charges for such period.
“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) scheduled amortization
payments made during such period on account of principal of Indebtedness of the
Borrower or any of its Subsidiaries (including scheduled amortization principal
payments in respect of the Term Loans but excluding the Revolving Loans), (c)
income taxes paid in cash during such period, (d) Capital Expenditures paid in
cash during such period (excluding the principal amount of Indebtedness incurred
during such period to finance such expenditures, but including any repayments of
any Indebtedness incurred during such period or any prior period to finance such
expenditures), and (e) Restricted Payments pursuant to Sections 8.6(e) and (f)
paid in cash during such period.
“Consolidated Funded Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP excluding (a) Indebtedness of the
type described in clause (f) of the definition of such term, except to the
extent of any unreimbursed drawings thereunder, and (b)

12

--------------------------------------------------------------------------------




Indebtedness of the type described in clause (g) of the definition of such term
and (c) the Zarlink Debentures, solely to the extent cash for the redemption,
repurchase or retirement (by conversion or otherwise) of such debentures is
deposited in an account in accordance with Section 7.15(b); provided that, any
outstanding Zarlink Debentures that have not been redeemed, repurchased or
retired (by conversion or otherwise) within seventy-five (75) days following the
earlier to occur of the Zarlink Compulsory Acquisition Closing Date or the
Zarlink Subsequent Acquisition Closing Date, as the case may be, in accordance
with Section 7.15(d), shall be included for purposes hereof.
“Consolidated Interest Expense”: for any period, the excess of (a) total cash
interest expense (including that attributable to Capital Lease Obligations) of
the Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing), determined in accordance with
GAAP, over (b) income (net of costs) and net costs under Hedge Agreements in
respect of interest rates to the extent such net income is allocable to such
period in accordance with GAAP, but excluding, to the extent related to the
Transactions, debt issuance costs and debt discount or premium, properly
classified as an interest expense under GAAP.
“Consolidated Leverage Ratio”: at any date, the ratio of (a) Consolidated Funded
Debt as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on such date (or, if such date is not the last
day of any fiscal quarter, the most recently completed fiscal quarter for which
financial statements are required to have been delivered pursuant to Section
7.1).
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document), its
Organizational Documents or Requirement of Law applicable to such Subsidiary.
“Consolidated Total Assets”: the total amount of assets of the Borrower and its
consolidated Subsidiaries (less applicable valuation reserves), as set forth on
the most recent financial statements delivered pursuant to Sections 7.1(a) and
(b).
“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

13

--------------------------------------------------------------------------------




“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Control Agreements”: the Control Agreements to be executed and delivered by the
Borrower and each Subsidiary Guarantor, substantially in the form of Exhibit H,
or otherwise in a form reasonably acceptable to the Administrative Agent.
“Corporate Family Rating”: an opinion issued by Moody’s of a corporate family’s
ability to honor all of its financial obligations that is assigned to a
corporate family as if it had a single class of debt and a single consolidated
legal entity structure.
“Corporate Rating”: an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations.
“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: at any time, any Lender that (a) has failed for three (3)
or more Business Days to comply with its obligations under this Agreement to
make a Loan, make a payment to the Issuing Lender in respect of any Letter of
Credit and/or make a payment to the Swingline Bank in respect of a Swingline
Loan (each a “funding obligation”), (b) has notified the Administrative Agent,
the Borrower or any other Lender, or has stated publicly, that it will not
comply with any such funding obligation hereunder, or has defaulted on its
funding obligations under any other loan agreement or credit agreement, (c) such
Lender has, for three (3) or more Business Days, failed to confirm in writing to
the Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder, or (d) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender (provided that neither the reallocation of funding obligations provided
for in Section 3.15(c) as a result of a Lender’s being a Defaulting Lender nor
the performance by Non-Defaulting Lenders of such reallocated funding
obligations will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender); provided that (i) the Administrative Agent and the
Borrower may declare (A) by joint notice to the Lenders that a Defaulting Lender
is no longer a “Defaulting Lender” or (B) that a Lender is not a Defaulting
Lender if in the case of both clauses (A) and (B) the Administrative Agent and
the Borrower each determines, in its sole respective discretion, that (x) the
circumstances that resulted in such Lender becoming a “Defaulting Lender” no
longer apply or (y) it is satisfied that such Lender will continue to perform
its funding obligations hereunder and (ii) a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of voting stock or any
other equity interest in such Lender or a parent company thereof by a
Governmental Authority or an instrumentality thereof. The Administrative Agent
will promptly send to all parties hereto a notice when it becomes aware that a
Lender is a Defaulting Lender.
“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

14

--------------------------------------------------------------------------------




“Disqualified Capital Stock”: any Capital Stock that is not Qualified Capital
Stock.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary of the Borrower that is a “United States
Person,” as defined in the Code, other than a Foreign Subsidiary.
“Earn-Out Obligations”: those certain unsecured obligations of the Borrower or
any Subsidiary arising in connection with any acquisition of assets or
businesses permitted under Section 8.7 to the seller of such assets or
businesses and the payment of which is dependent on the future earnings or
performance of such assets or businesses and contained in the agreement relating
to such acquisition or in an employment agreement delivered in connection
therewith; provided that all Earn-Out Obligations will be in form reasonably
satisfactory to the Administrative Agent.
“ECF Percentage”: 50%; provided, that, with respect to each fiscal year of the
Borrower commencing with the fiscal year ending October 2, 2011,September 27,
2015, the ECF Percentage shall be reduced to (a) 25% if the Consolidated
Leverage Ratio as of the last day of such fiscal year is less than 2.25 to 1.0
but greater than or equal to 1.75 to 1.0 and (b) 0% if the Consolidated Leverage
Ratio as of the last day of such fiscal year is less than 1.753.00 to 1.0.
“Eligible Assignee”: any Assignee permitted by and consented to in accordance
with Section 11.6(b); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) the Borrower or any of its Subsidiaries or (b)
any natural person.
“Environmental Laws”: any and all applicable foreign, federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum offered for deposits of
Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR01 Page as of 11:00 A.M., London, England time, two (2) Business Days prior
to the first day of such Interest Period or (b) if no such offered rate exists,
such rate will be the rate of interest per annum as determined by the
Administrative

15

--------------------------------------------------------------------------------




Agent (rounded upwards, if necessary, to the nearest 1/100 of 1%) at which
deposits of Dollars in immediately available funds are offered at 11:00 A.M.,
London, England time, two (2) Business Days prior to the first day in the
applicable Interest Period by major financial institutions reasonably
satisfactory to the Administrative Agent in the London interbank market for such
interest period and for an amount equal or comparable to the principal amount of
the Loans to be borrowed, converted or continued as Eurodollar Rate Loans on
such date of determination.
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum equal to the greater of (a) in
the case of the Term Loans, 1.000.75% and (b) determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements



“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in Section 9.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, and (iv) the
aggregate net amount of non-cash loss on the Disposition of Property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the aggregate amount actually paid by the Borrower
and its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures and permitted Investments (including Permitted Acquisitions)
(excluding (x) the principal amount of Indebtedness (other than Revolving Loans)
incurred to finance such expenditures (but including repayments of any such
Indebtedness incurred during such period or any prior period to the extent such
repaid amounts may not be reborrowed) and (y) any such expenditures financed
with the proceeds of any Reinvestment Deferred Amount), (iii) the aggregate
amount of all regularly scheduled principal payments of Funded Debt (including
the Term Loans) of the Borrower and its Subsidiaries made during such fiscal
year (other than in respect of any revolving credit facility to the extent there
is not an equivalent permanent reduction in commitments thereunder),
(iv) increases in Consolidated Working Capital for such fiscal year, (v) the
aggregate net amount of non-cash gain on the

16

--------------------------------------------------------------------------------




Disposition of Property by the Borrower and its Subsidiaries during such fiscal
year (other than sales of inventory in the ordinary course of business), (vi)
Restricted Payments made by any Group Member in cash to a Person other than
another Group Member, (vii) customary fees, expenses or charges paid in cash
related to any permitted Investments (including Permitted Acquisitions) and
Dispositions permitted under Section 8.5 hereof and (viii) any premium paid in
cash during such period in connection with the prepayment, redemption, purchase,
defeasance or other satisfaction prior to scheduled maturity of Indebtedness
permitted to be prepaid, redeemed, purchased, defeased or satisfied hereunder.
“Excess Cash Flow Application Date”: as defined in Section 4.2(c).
“Excess Cash Flow Payment Period”: with respect to the prepayment required on
each Excess Cash Flow Application Date, the immediately preceding fiscal year of
the Borrower.
“Exchange Act”: as defined in Section 7.2(d).
“Excluded Indebtedness”: all Indebtedness permitted by Section 8.2.
“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.
“Excluded Taxes”: as defined in Section 4.10(a).
“Existing Credit Agreement”: as defined in the recitals to this Agreement.
“Existing Facilities”: the Indebtedness and existing credit facilities of the
Borrower and its Subsidiaries (other than Zarlink and its Subsidiaries) set
forth on Schedule 1.2.
“Existing Incremental Term Loans”: as defined in the recitals to this Agreement.
“Existing Initial Term Loans”: as defined in the recitals to this Agreement.
“Existing Lenders”: as defined in the recitals to this Agreement.
“Existing Revolving Credit Facility”: as defined in the recitals to this
Agreement.
“Existing Term Loans”: as defined in the recitals to this Agreement.

17

--------------------------------------------------------------------------------






“Facility”: each of (a) the Term Facility (including, if applicable, any
Incremental Term Facility) and (b) the Revolving Facility (including, if
applicable, any Incremental Revolving Facility).
“FATCA”: as defined in Section 4.10.
“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Administrative Agent on such day on such transactions
as determined by the Administrative Agent in a commercially reasonable manner.
“Fee Letter”: that certain Amended and Restated Fee Letter, dated as of
September 27, 2011,the Amendment No. 5 Effective Date among the Borrower and
Morgan Stanley Senior Funding, IncRoyal Bank of Canada.
“FEMA”: the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.
“Financial Covenants”: the financial condition covenants set forth in Section
8.1 hereof.
“Financial Covenant Event of Default”: as defined in Section 9.1(c).
“First Amendment Effective Date”: March 2, 2011.
“Foreign Pledge Agreement”: a pledge or charge agreement with respect to the
Collateral that constitutes Capital Stock of a Foreign Subsidiary, in form and
substance reasonably satisfactory to the Administrative Agent (for the avoidance
of doubt, no pledge or charge agreement shall be provided with respect to the
Capital Stock of a Foreign Subsidiary except for a pledge of no more than 65% of
the voting Capital Stock of a Foreign Subsidiary owned directly by an entity
organized in any jurisdiction in the United States).
“Foreign Subsidiary”: (a) any Subsidiary of the Borrower that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code or (b) any
other Subsidiary of the Borrower for so long as such Subsidiary would not be
able to execute a guaranty or pledge without creating an investment in “United
States property” (within the meaning of Section 956 of the Code) that could give
rise to taxable income for any Loan Party pursuant to Section 956 of the Code.
For purposes hereof, any Subsidiary of a Foreign Subsidiary shall be deemed to
be a Foreign Subsidiary, unless otherwise mutually agreed between the
Administrative Agent and the Borrower.
“Fourth Amendment Effective Date”: February 19, 2013.

18

--------------------------------------------------------------------------------




“Funded Debt”: as to any Person, without duplication, all Indebtedness
(excluding (a) Indebtedness of the type described in clause (f) of the
definition of such term, except to the extent of any unreimbursed drawings
thereunder, and (b) Indebtedness of the type described in clause (g) of the
definition of such term) of such Person that matures more than one (1) year from
the date of its creation or matures within one year from such date but is
renewable or extendible, at the option of such Person, to a date more than one
(1) year from such date or arises under a revolving credit or similar agreement
that obligates the lender or lenders to extend credit during a period of more
than one (1) year from such date, including all current maturities and current
sinking fund payments in respect of such Indebtedness whether or not required to
be paid within one year from the date of its creation and, in the case of the
Borrower, Indebtedness in respect of the Loans.
“Funding Office”: the office of the Administrative Agent specified in Section
11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP”: generally accepted accounting principles in the United States (or, as it
relates to any Subsidiary of the Borrower organized under the laws of Canada or
any province thereof, generally accepted accounting principles in Canada) as in
effect on the date hereof or otherwise as provided in Section 1.2(e) and changes
to these principles occurring after the date hereof that would not, in the
reasonable determination of the Administrative Agent, cause adverse consequences
to the Borrower in connection with the terms of this Agreement; provided that
any change in GAAP occurring after the date hereofRestatement Date that relates
to capital leases shall not be applicable hereto.
“Governmental Authority”: any nation or government, any state or provincial or
other political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank) and any securities exchange.
“Governmental Authorization”: all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.
“Group Members”: the collective reference to the Borrower and its Subsidiaries.
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit C.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any

19

--------------------------------------------------------------------------------




obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
“Hedge Agreements”: any agreement with respect to any cap, swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.
“Immaterial Subsidiary”: each Subsidiary of the Borrower now existing or
hereafter acquired or formed and each successor thereto, (a) which accounts for
not more than 5.0% of (i) the consolidated gross revenues (after intercompany
eliminations) of the Borrower and its Subsidiaries or (ii) the consolidated
assets (after intercompany eliminations) of the Borrower and its Subsidiaries,
in each case, as of the last day of the most recently completed fiscal quarter
as reflected on the financial statements for such quarter after giving pro forma
effect to the Actel Acquisition and, if applicable, the Zarlink Acquisition; and
(b) if the Subsidiaries that constitute Immaterial Subsidiaries pursuant to
clause (a) above account for, in the aggregate, more than 15% of such
consolidated gross revenues and more than 15% of the consolidated assets, each
as described in clause (a) above, then the term “Immaterial Subsidiary” shall
not include each such Subsidiary (starting with the Subsidiary that accounts for
the most consolidated gross revenues or consolidated assets and then in
descending order) necessary to account for at least 85% of the consolidated
gross revenues and 85% of the consolidated assets, each as described in clause
(a) above; provided that, notwithstanding anything herein to the contrary, (a)
PowerDsine, Inc. shall be an Immaterial Subsidiary , (b) Zulu Acquisition Co.,
LLC shall be an Immaterial Subsidiary for the sixty (60) days following the
Zarlink Compulsory Acquisition Closing Date or the Zarlink Subsequent
Acquisition Closing Date (or the Zarlink Offer Extension Closing Date on which
the balance of the outstanding Zarlink Shares are acquired by Zulu Acquisition
Co., LLC), as the case may be, it being understood and agreed, that in the event
Zulu Acquisition Co., LLC continues to be a direct or indirect parent

20

--------------------------------------------------------------------------------




of Zarlink after the end of such period, Zulu Acquisition Co., LLC shall no
longer be deemed to be an Immaterial Subsidiary and (c) Zarlink and its
Subsidiaries shall be deemed to be Immaterial Subsidiaries for all purposes
hereof until sixty (60) days following the occurrence of the Zarlink Compulsory
Acquisition Closing Date or the Zarlink Subsequent Acquisition Closing Date, as
the case may be.
“Increase Term Joinder”: as defined in Section 2.4.
“Increase Revolving Joinder”: as defined in Section 3.16.
“Incremental Lender”: any Person that makes a Loan pursuant to Section 2.4 or
3.16, or has a commitment to make a Loan pursuant to Section 2.4 or 3.16.
“Incremental Revolving Commitment”: as defined in Section 3.16.
“Incremental Revolving Facility”: as defined in Section 3.16.
“Incremental Revolving Loans”: as defined in Section 3.16.
“Incremental Term Facility”: as defined in Section 2.4.
“Incremental Term Loans”: as defined in Section 2.4.
“Incremental Term Loan Commitment”: as defined in Section 2.4
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (including Earn
Out Obligations but excluding current trade payables incurred in the ordinary
course of such Person’s business), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, (g) the liquidation
value of all Disqualified Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Sections 8.2 and 9.1(e) only, all
obligations of such Person in respect of Hedge Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not

21

--------------------------------------------------------------------------------




liable therefor. For purposes of clause (j) above (including as such clause
applies to Section 9.1(e)), the principal amount of Indebtedness in respect of
Hedge Agreements shall equal the amount that would be payable (giving effect to
netting) at such time if such Hedge Agreement were terminated.
“Indemnified Liabilities”: as defined in Section 11.5.
“Indemnitee”: as defined in Section 11.5.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: collectively, all United States and foreign (a)
patents, patent applications, certificates of inventions, industrial designs
(whether established or registered or recorded in the United States or any other
country or any political subdivision thereof), together with any and all
inventions described and claimed therein, and reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto; (b) trademarks, service marks, certification marks,
tradenames, slogans, logos, trade dress, Internet Domain Names , and other
source identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, goodwill connected with
the use thereof and symbolized thereby, and reissues, continuations, extensions
and renewals thereof and amendments thereto; (c) copyrights (whether statutory
or common law, whether established, registered or recorded in the United States
or any other country or any political subdivision thereof, and whether published
or unpublished), copyrightable subject matter, and all mask works (as such term
is defined in 17 U.S.C. Section 901, et seq.), together with any and all
registrations and applications therefor, and renewals and extensions thereof and
amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”);
(e) trade secrets and proprietary or confidential information, data and
databases, know-how and proprietary processes, designs, inventions, and any
other similar intangible rights, to the extent not covered by the foregoing,
whether statutory or common law, whether registered or unregistered, and whether
established or registered in the United States or any other country or any
political subdivision thereof; (f) income, fees, royalties, damages and payments
now and hereafter due and/or payable under or with respect to any of the
foregoing, including, without limitation, damages, claims and payments for past,
present or future infringements, misappropriations or other violations thereof,
(g) rights and remedies to sue for past, present and future infringements,
misappropriations and other violations of any of the foregoing, and (h) rights,
priorities, and privileges corresponding to any of the foregoing or other
similar intangible assets throughout the world.
“Intellectual Property Security Agreements”: an intellectual property security
agreement or such other agreement, as applicable, pursuant to which each Loan
Party which owns

22

--------------------------------------------------------------------------------




any material Intellectual Property grants to the Collateral Agent, for the
benefit of the Secured Parties a security interest in such Intellectual
Property, in form and substance reasonably satisfactory to the Administrative
Agent.
“Intercompany Note”: the Intercompany Note executed and delivered by each Group
Member, substantially in the form of Exhibit I.
“Interest Payment Date”: (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three (3) months or less, the last
day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three (3) months, each day that is three (3) months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Loan (other than any Revolving Loan
that is a Base Rate Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be paid.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or if
available to all Lenders under the relevant Facility, nine or twelve months)
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months (or
if available to all Lenders under the relevant Facility, nine or twelve months)
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent no later than 12:00 Noon, New York City time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date or beyond the
applicable Term Loan Maturity Date, as the case may be; and
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
“Internet Domain Names”: all Internet domain names and associated URL addresses.

23

--------------------------------------------------------------------------------




“Investments”: as defined in Section 8.7.
“Issuing Lender”: Morgan StanleyRoyal Bank, N.A. of Canada, in its capacity as
issuer of any Letter of Credit and/or such other Lender or Affiliate of a Lender
as the Borrower may select as the Issuing Lender hereunder pursuant to this
Agreement.
“ITA”: the Income Tax Act (Canada), as amended, and any regulations promulgated
thereunder.
“Junior Financing”: any Junior Indebtedness or any other Indebtedness of the
Borrower or any Subsidiary that is required to be subordinated in payment, lien
priority or any other manner to the Obligations.
“Junior Financing Documentation”: any documentation governing any Junior
Financing.
“Junior Indebtedness”: Indebtedness of any Person so long as (a) such
Indebtedness shall not require any amortization prior to the date that is six
months following the latest Term Loan Maturity Date; (b) the weighted average
maturity of such Indebtedness shall occur after the date that is six (6) months
following the latest Term Loan Maturity Date; (c) the mandatory prepayment
provisions, affirmative and negative covenants and financial covenants shall be
no more restrictive, taken as a whole, than the provisions set forth in the Loan
Documents; (d) the other terms and conditions of such Indebtedness shall be
reasonably satisfactory to the Administrative Agent; (e) such Indebtedness is
either unsecured, Subordinated Indebtedness or Second Lien Indebtedness; (f) if
such Indebtedness is Subordinated Indebtedness or Second Lien Indebtedness, the
other terms and conditions thereof shall be satisfied; (g) if such Indebtedness
is incurred by a Loan Party, such Indebtedness may be guaranteed by another Loan
Party so long as (i) such Loan Party shall have also provided a guarantee of the
Obligations substantially on the terms set forth in the Guarantee and Collateral
Agreement and (ii) if the Indebtedness being guaranteed, or the Lien thereof, is
subordinated to the Obligations, such guarantee, or any Lien securing it, shall
be subordinated to the guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness; and (h) if such Indebtedness is incurred by a Subsidiary that is
not a Loan Party, subject to Section 8.7(g), such Indebtedness may be guaranteed
by another Group Member.
“L/C Commitment”: $25,000,000.
“L/C Exposure”: as to any Lender, its pro rata portion of the L/C Obligations.
“L/C Fee Payment Date”: the fifth Business Day following the last day of each
March, June, September and December and the last day of the Revolving
Availability Period.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11.

24

--------------------------------------------------------------------------------




“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.
“Lead Arranger”: Morgan Stanley Senior Funding, Inc.RBC Capital Markets, LLC, in
its capacity as lead arranger under this Agreement.
“Lender Insolvency Event”: (a) a Lender or its Parent Company is insolvent, or
is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors, or (b) such Lender or its Parent Company is
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.
“Lenders”: each Revolving Lender, Term Lender and Incremental Lender; provided
that unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.
“Letters of Credit”: as defined in Section 3.7(a).
“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
“Liquidity”: the sum of (a) cash and Cash Equivalents held by the Borrower and
its Subsidiaries, plus (b) so long as the Borrower is able to satisfy the
conditions to borrowing set forth in clauses (a) and (b) of Section 6.2, the
Available Revolving Commitments.
“Loan”: any loans and advances made by the Lenders pursuant to this Agreement or
any Increase Term Joinder or Increase Revolving Joinder, including Swingline
Loans.
“Loan Documents”: this Agreement, the Security Documents, the Notes and the Fee
Letter.
“Loan Party”: each of the Borrower and the Subsidiary Guarantors.
“Majority Facility Lenders”: the holders of more than 50% of (a) with respect to
the Term Facility, the aggregate unpaid principal amount of the outstanding Term
Loans plus the aggregate principal amount of Term Commitments and (b) with
respect to the Revolving Facility, the Total Revolving Extensions of Credit
outstanding under the Revolving Facility (or, prior to any termination of the
Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

25

--------------------------------------------------------------------------------




“Margin Stock”: shall have the meaning provided in Regulation U of the Board as
from time to time in effect and any successor to all or a portion thereof.
“Material Adverse Effect”: means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole; or (b) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
“Material Indebtedness”: of any Person at any date, Indebtedness the outstanding
principal amount of which exceeds in the aggregate $25,000,000.50,000,000.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
“Maximum Rate”: as defined in Section 4.5(e).
“Moody’s”: Moody’s Investors Service, Inc.
“Mortgaged Properties”: the real properties as to which the Collateral Agent for
the benefit of the Secured Parties shall be granted a Lien pursuant to the
Mortgages.
“Mortgages”: any mortgages and deeds of trust made by any Loan Party in favor
of, or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties, in a form reasonably satisfactory to the Administrative Agent and the
Collateral Agent.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or held in escrow or purchase price adjustment
receivable or by the Disposition of any non-cash consideration received in
connection therewith or otherwise, but only as and when received and net of
costs, amounts and taxes set forth below), net of (i) attorneys’ fees,
accountants’ fees and investment banking fees, (ii) amounts required to be
applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any asset that is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document), (iii) other customary
fees and expenses actually incurred in connection therewith, (iv) taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (v) amounts provided as a reserve in accordance with GAAP
against any liabilities associated with the assets disposed of in an Asset Sale
(including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such Asset Sale), provided that such
amounts shall

26

--------------------------------------------------------------------------------




be considered Net Cash Proceeds upon release of such reserve; provided that no
proceeds shall constitute Net Cash Proceeds under this clause (a) at any time
until the aggregate amount of all such proceeds at such time shall exceed
$5,000,000, and (b) in connection with any issuance or sale of Capital Stock,
any capital contribution or any incurrence of Indebtedness, the cash proceeds
received from such issuance, contribution or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
“New Term Lender”: each Lender that has a Term Commitment or holds a New Term
Loan.
“New Term Loans”: as defined in Section 2.1.
“Non-Consenting Lenders”: as defined in Section 11.1.
“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.
“Non-Excluded Taxes”: Taxes other than Excluded Taxes and Other Taxes.
“Non-U.S. Lender”: as defined in Section 4.10(d).
“Notes”: the collective reference to any promissory note evidencing Loans.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Loan Parties to any Agent or to any Lender (or, in the case
of Specified Hedge Agreements or Specified Cash Management Agreements, any
Qualified Counterparty) or any Affiliate of any Agent or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement, Specified Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to any
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise; provided, that (a) notwithstanding the foregoing or
anything to the contrary contained in any Specified Hedging Agreement, Specified
Cash Management Agreement or in this Agreement or any other Loan Document,
Obligations of the Borrower or any other Loan Party under or in respect of any
Specified Hedge Agreement or any Specified Cash Management Agreement shall
constitute Obligations secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (b) any release of Collateral or Subsidiary
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Specified Hedge Agreements or
Specified Cash Management Agreements; provided, however, subject to the
foregoing, nothing herein shall limit the rights of

27

--------------------------------------------------------------------------------




any Qualified Counterparty set forth in such Specified Hedge Agreement;
provided, further, that in no event shall “Obligations” include any Excluded
Swap Obligation.
“Organizational Documents”: as to any Person, the Certificate of Incorporation,
Certificate of Formation, By Laws, Limited Liability Company Agreement,
Partnership Agreement or other similar organizational or governing documents of
such Person.
“Original Closing Date”: November 2, 2010.
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
“Parent Company”: with respect to a Lender, the bank holding company (as defined
in Board Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.
“Participant”: as defined in Section 11.6(e).
“Participant Register”: as defined in Section 11.6(f).
“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).
“Permitted Acquisition”: any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided:
(a)immediately prior to, and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;
(b)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;
(c)    in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Capital Stock in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Subsidiary of the Borrower in connection with such
acquisition shall be owned 100% by the Borrower or a Subsidiary thereof or the
Borrower or a Subsidiary thereof shall have offered to purchase 100% of such
Capital Stock, and the Borrower shall have taken, or caused to be taken, as of
the date such Person becomes a Subsidiary of the Borrower, each of the actions
set forth in Sections 7.10 and 7.11, as applicable;

28

--------------------------------------------------------------------------------




(d)    so long as any Revolving Loan or Revolving Commitment is outstanding,
unless the Majority Facility Lenders under the Revolving Facility otherwise
agree, the Borrower and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 8.1 (assuming for this purpose that a
Compliance Date has occurred) on a pro forma basis after giving effect to such
acquisition as if such acquisition had occurred on the first day of the most
recent period of four (4) consecutive fiscal quarters in respect of which the
Consolidated Leverage Ratio has been tested in accordance with Section 8.1(a);
(e)    the Borrower shall have delivered to the Administrative Agent at least
five (5) Business Days prior to such proposed acquisition, a Compliance
Certificate evidencing compliance with Section 8.1 asto the extent such
compliance is required under clause (d) above and compliance with clause (g)
below, together with all relevant financial information with respect to such
acquired assets, including, without limitation, the aggregate consideration for
such acquisition, any other information reasonably required to demonstrate
compliance with Section 8.1 and, if the total consideration paid in connection
with such Permitted Acquisition (including any Earn-Out Obligations and any
Indebtedness of any Acquired Person that is assumed by the Borrower or any of
its Subsidiaries following such acquisition) exceeds $300,000,000, appropriate
revisions to the projections included in the Actel Confidential Information
Memorandum, or, if Projections have been provided pursuant to Section 7.2(c),
appropriate revisions to such Projections, in each case after giving effect to
such acquisition (such revised projections or Projections to be accompanied by a
certificate of a Responsible Officer of the Borrower stating that such revised
projections or Projections are based on estimates, information and assumptions
set forth therein and otherwise believed by such Responsible Officer of the
Borrower to be reasonable at such time (it being recognized that such revised
projections or Projections relate to future events and are not to be viewed as
fact and that actual results during the period covered thereby may differ from
such revised projections or Projections by a material amount));
(f)    any Person or assets or division as acquired in accordance herewith shall
be in substantially the same business or lines of business in which the Borrower
and/or its Subsidiaries are engaged, or are permitted to be engaged as provided
in Section 8.15, as of the time of such acquisition; and
(g)    the total consideration paid in connection with all Permitted
Acquisitions (including any Earn-Out Obligations but excluding any Indebtedness
of any Acquired Person that is assumed by the Borrower or any of its
Subsidiaries following such acquisitions to the extent permitted under Section
8.2(i)) shall not exceed, from the date of this Agreement (excluding, for the
avoidance of doubt, the Zarlink Acquisition), (i) $450,000,000 (which shall be
increased to $600,000,000 in the event (x) the third anniversary of the Original
Closing Date has occurred and (y)Amendment No. 5 Effective Date, (i)
$450,000,000 plus (ii) unlimited additional amounts so long as the Consolidated
Leverage Ratio for the period of four (4) fiscal quarters most recently
completed for which financial statements were required to have been delivered
pursuant to Section 7.1 is less than 1.50:1.00) plus (iidoes not exceed
3.00:1.00 on a pro forma basis after giving effect to such acquisition as if
such acquisition had occurred on the first day of such four (4) fiscal quarter
period plus (iii) an additional $750,000,000 (which shall be increased to
$900,000,000 in the event (x) the third anniversary of the Original Closing Date
has occurred and (y) the

29

--------------------------------------------------------------------------------




Consolidated Leverage Ratio for the period of four (4) fiscal quarters most
recently completed for which financial statements were required to have been
delivered pursuant to Section 7.1 is less than 1.00:1.00) to the extent such
additional consideration consists of common stock of the Borrower or is funded
solely from Net Cash Proceeds received from the issuance of Capital Stock by the
Borrower.
“Permitted Refinancing”: as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are satisfied: (a)
the weighted average life to maturity of such refinancing Indebtedness shall be
greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced; (b) the principal amount of such refinancing
Indebtedness shall be less than or equal to the principal amount (including any
accreted or capitalized amount) then outstanding of the Indebtedness being
refinanced, plus any required premiums and other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by any amount equal to any
existing commitments unutilized thereunder; (c) the respective obligor or
obligors shall be the same on the refinancing Indebtedness as on the
Indebtedness being refinanced; (d) the security, if any, for the refinancing
Indebtedness shall be substantially the same as that for the Indebtedness being
refinanced (except to the extent that less security is granted to holders of
refinancing Indebtedness); (e) the refinancing Indebtedness is subordinated to
the Obligations on terms that are at least as favorable, taken as a whole, as
the Indebtedness being refinanced and the holders of such refinancing
Indebtedness have entered into any subordination or intercreditor agreements
reasonably requested by the Administrative Agent evidencing such subordination;
and (f) no material terms (other than interest rate) applicable to such
refinancing Indebtedness or, if applicable, the related security or guarantees
of such refinancing Indebtedness (including covenants, events of default,
remedies, acceleration rights) shall be, taken as a whole, materially more
favorable to the refinancing lenders than the terms that are applicable under
the instruments and documents governing the Indebtedness being refinanced.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform”: as defined in Section 11.2(b).
“Pledged Company”: any Subsidiary of the Borrower the Capital Stock of which is
pledged to the Collateral Agent pursuant to any Security Document.
“Pledged Equity Interests”: as defined in the Guarantee and Collateral
Agreement.

30

--------------------------------------------------------------------------------




“Pricing Grid”: the pricing grid attached hereto as Annex A.
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by Morgan Stanley Senior Funding, Inc. as its prime rate in effect at its
principal office in New York CityRoyal Bank of Canada as its “corporate base
rate”; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective. The “corporate base
rate” is not necessarily the lowest rate charged by the Administrative Agent to
its customers.


“Pro Forma Financial Statements”: as defined in Section 5.1(a).
“Projections”: as defined in Section 7.2(c).
“Properties”: as defined in Section 5.17(a).
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“Qualified Capital Stock”: any Capital Stock (other than warrants, rights or
options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (x) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations have been paid in full in cash), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case, at any time on or after the one hundred eighty-first day following
the latest Term Loan Maturity Date, or (y) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) debt securities or
(ii) any Capital Stock referred to in clause (x) above, in each case, at any
time on or after the one hundred eighty-first day following the latest Term Loan
Maturity Date.
“Qualified Counterparty”: with respect to any Specified Hedge Agreement or
Specified Cash Management Agreement, any counterparty thereto that is, or that
at the time such Specified Hedge Agreement or Specified Cash Management
Agreement was entered into, was, a Lender, an Affiliate of a Lender, an Agent or
an Affiliate of an Agent; provided that, in the event a counterparty to a
Specified Hedge Agreement or Specified Cash Management Agreement at the time
such Specified Hedge Agreement or Specified Cash Management Agreement was
entered into was a Qualified Counterparty, such counterparty shall constitute a
Qualified Counterparty hereunder and under the other Loan Documents.

31

--------------------------------------------------------------------------------




“Quarterly Payment Date”: the last day of each of March, June, September and
December.
“Reaffirmation Agreement”: the Reaffirmation Agreement to be executed and
delivered by the Borrower, each Subsidiary Guarantor, the Administrative Agent
and the Collateral Agent, substantially in the form of Exhibit M.
“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.
“Refinanced Term Loans”: as defined in Section 11.1.
“Refinancing”: as defined in the recitals to this Agreement the repayment of the
Existing Facilities on the Restatement Date.
“Refunded Swingline Loans”: as defined in Section 3.4(b).
“Refunding Date”: as defined in Section 3.4(c).
“Register”: as defined in Section 11.6(d).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Loans pursuant to Section 4.2(b) as a result
of the delivery of a Reinvestment Notice.
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair fixed or capital assets useful in its
business.
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended or
committed to be expended pursuant to binding documentation prior to the relevant
Reinvestment Prepayment Date to acquire or repair fixed or capital assets useful
in the Borrower’s or its Subsidiaries’ businesses; provided that such amount
shall be increased by any amount committed to be expended prior to the date
occurring twelve (12) months after such Reinvestment Event but not actually
expended within six (6) months of such date.

32

--------------------------------------------------------------------------------




“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months after such Reinvestment
Event (which shall be extended by six (6) months to the extent the Reinvestment
Deferred Amount is committed to be expended pursuant to binding documentation
prior to the expiration of the foregoing twelve (12) month period) and (b) the
date on which the Borrower shall have determined not to, or shall have otherwise
ceased to, acquire or repair fixed or capital assets useful in the Borrower’s or
its Subsidiaries’ businesses with all or any portion of the relevant
Reinvestment Deferred Amount.
“Related Party Register”: as defined in Section 11.6(d).
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Replacement Term Loans”: as defined in Section 11.1.
“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
“Required Lenders”: at any time, the holders of more than 50% of the sum of (a)
the aggregate unpaid principal amount of the Term Loans then outstanding, (b)
the Total Term Commitments then in effect, and (c) the Total Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.
“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of the Borrower (unless otherwise
specified), but in any event, with respect to financial matters, the chief
financial officer, treasurer or assistant treasurer of the Borrower.
“Restatement Date”: October 13, 2011
“Restricted Payments”: as defined in Section 8.6.
“Revolving Availability Period”: the period from the Original Closing Date to
the Revolving Termination Date.
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
on Schedule 1.1 or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The amount of the Total Revolving Commitments on
the Original Closing Date was $50,000,000.

33

--------------------------------------------------------------------------------




“Revolving Commitment Increase Effective Date”: as defined in Section 3.16.
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
“Revolving Facility”: the Total Revolving Commitments and the extensions of
credit made thereunder.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
“Revolving Loans”: as defined in Section 3.1(a), together with any Incremental
Revolving Loans.
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).
“Revolving Termination Date”: the date that is five (5) years after the Original
Closing Date.
“S&P”: Standard & Poor’s Ratings Services.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Second Lien Indebtedness”: Junior Indebtedness of any Person that is secured by
a junior Lien on the Collateral; provided that the holder of such Indebtedness
executes and delivers an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent.
“Secured Parties”: the collective reference to the Lenders, the Agents, the
Qualified Counterparties, the Issuing Lender and the Swingline Lender, and each
of their successors and assigns.
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any), the Control Agreements, the Intellectual
Property Security Agreements, the Reaffirmation Agreement and all other security
documents hereafter delivered to the Administrative Agent or the Collateral
Agent granting a Lien on any property of any Person to secure the Obligations of
any Loan Party under any Loan Document, Specified Hedge Agreement or Specified
Cash Management Agreement.

34

--------------------------------------------------------------------------------




“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
“Software”: as defined in the definition of Intellectual Property.
“Solvent”: means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person's liabilities
(including contingent liabilities) as such value is established and liabilities
evaluated for purposes of Section 101(32) of the United States Bankruptcy Code;
(b) the fair valuation of the property of such Person is not less than the
aggregate amount that will be required to pay the probable liability of such
Person on its then existing debts (including Guarantees and other contingent
obligations) as they become absolute and matured; (c) such Person is able to pay
its debts and other liabilities (including contingent liabilities) as they
mature in the normal course of business; (d) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person's
ability to pay as such debts and liabilities mature; and (e) such Person is not
engaged in a business or a transaction for which such Person's property would
constitute unreasonably small capital.
“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.
“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by (a) any Loan Party and (b) any Qualified Counterparty, as counterparty;
provided, that any release of Collateral or Guarantors effected in the manner
permitted by this Agreement shall not require the consent of holders of
obligations under Specified Cash Management Agreements. No Specified Cash
Management Agreement shall create in favor of any Qualified Counterparty thereof
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Guarantor under the Guarantee and
Collateral Agreement.
“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) the
Borrower and (b) any Qualified Counterparty, as counterparty; provided, that any
release of Collateral or Subsidiary Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements. No Specified Hedge Agreement shall create in favor
of any Qualified Counterparty thereof that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Subsidiary Guarantor under the Guarantee and Collateral
Agreement; provided, however, nothing herein shall limit the rights of any such
Qualified Counterparty set forth in such Specified Hedge Agreement.
“Stock Certificates”: Collateral consisting of certificates representing Capital
Stock of any Subsidiary of the Borrower for which a security interest can be
perfected by delivering such certificates.
“Subordinated Indebtedness”: any unsecured Junior Indebtedness of the Borrower
the payment of principal and interest of which and other obligations of the
Borrower in respect

35

--------------------------------------------------------------------------------




thereof are subordinated to the prior payment in full of the Obligations on
terms and conditions reasonably satisfactory to the Administrative Agent.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any
Immaterial Subsidiary or Foreign Subsidiary; provided that none of Zarlink,
Zarlink Offeror or any of their respective Subsidiaries shall be Subsidiary
Guarantors until Zarlink is a Wholly Owned Subsidiary of the Borrower (and then,
only to the extent such Subsidiary is required to become a Subsidiary Guarantor
pursuant to Section 7.10(c)).
“Swap Obligation”: with respect to any Subsidiary Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 3.3 in an aggregate principal amount at any one time
outstanding not to exceed $12,500,000.
“Swingline Exposure”: as to any Lenders, its pro rata portion of the Swingline
Loans.
“Swingline Lender”: Morgan Stanley Senior Funding, Inc.Royal Bank of Canada, in
its capacity as the lender of Swingline Loans.
“Swingline Loans”: as defined in Section 3.3.
“Swingline Participation Amount”: as defined in Section 3.4.
“Syndication Agent”: as defined in the preamble to this Agreement.
“Syndication Date”: the date on which the Syndication Agent and the Lead
Arranger complete the syndication of the Facilities and the entities selected in
such syndication process become parties to this Agreement.
“Taxes”: taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, and any interest, penalties or additions to tax imposed with
respect thereto.
“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a New Term Loan to the Borrower hereunder in a principal amount not to
exceed the amount set forth on Schedule 1.1 to Amendment No. 5 or in the
Assignment and Assumption pursuant to

36

--------------------------------------------------------------------------------




which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof, including, without limitation, Section
4.2(f). The aggregate amount of the Term Commitments as of the Restatement
Amendment No. 5 Effective Date is $800,000,000.646,375,000.
“Term Facility”: the Term Commitments and the Term Loans made thereunder.
“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.
“Term Loan”: as defined in Section 2.1, together with each New Term Loan,
Existing Incremental Term Loan and any Incremental Term Loans, if applicable.
“Term Loan Increase Effective Date”: as defined in Section 2.4.
“Term Loan Maturity Date”: the date that is seven (7) years after the Fourth
Amendment Effective Date(i) with respect to New Term Loans, February 19, 2020,
(ii) with respect to the Existing Incremental Term Loans, February 19, 2020 and
(iii) with respect to any Incremental Term Loans, the date set forth in the
applicable Increase Term Joinder applicable to such Incremental Term Loans.
“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Restatement Date, the percentage which the aggregate
principal amount of such Lender’s Term Loans then outstanding plus such Lender’s
Term Commitment then in effect constitutes of the aggregate principal amount of
the Term Loans then outstanding plus the Term Commitments then in effect).
“Third Amendment Effective Date”: February 17, 2012
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
“Total Term Commitments”: at any time, the aggregate amount of the Term
Commitments then in effect.
“Transaction”: collectively, (a) the consummation of the Zarlink Acquisition and
the Refinancing, (b) the borrowing of the Term Loans and (c) the other
transactions contemplated by the Loan Documents.
“Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

37

--------------------------------------------------------------------------------




“Unasserted Contingent Obligations”: as defined in the Guarantee and Collateral
Agreement.
“UCC Filing Collateral”: Collateral consisting solely of assets for which a
security interest can be perfected by filing a Uniform Commercial Code financing
statement.
“United States”: the United States of America.
“Voluntary Prepayment”: a prepayment of the Loans (including the Term Loans but
excluding prepayments of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder) in any year,
other than any such prepayment made with the proceeds of Indebtedness, the
proceeds of any issuance of Capital Stock, the proceeds of any Asset Sale or the
proceeds of any Recovery Event (so long as such proceeds of an Asset Sale or
Recovery Event are not included in the calculation of Excess Cash Flow).
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.
“Zarlink”: Zarlink Semiconductor Inc., a corporation incorporated under the
Canada Business Corporations Act and, following the Zarlink Compulsory
Acquisition Closing Date or the Zarlink Subsequent Acquisition Transaction
Closing Date, as the case may be, a Wholly Owned Subsidiary of the Borrower.
“Zarlink Acquisition”: the collective reference to the Zarlink Offer (and all
purchases of Zarlink Shares pursuant thereto and any related intercompany loans
or investments to Zulu Acquisition Co., LLC or the Zarlink Offeror in connection
therewith) and a Zarlink Compulsory Acquisition or a Zarlink Subsequent
Acquisition Transaction, as the case may be.
“Zarlink Acquisition Agreement”: the Support Agreement, dated September 21,
2011, among Zarlink Offeror, the Borrower and Zarlink.
“Zarlink Acquisition Consideration Blocked Amount”: the aggregate cash
consideration which would, at the time of any Zarlink Offer Extension Closing
Date, the Zarlink Compulsory Acquisition Closing Date or the Zarlink Subsequent
Acquisition Closing Date, as the case may be, be required (after giving effect
to any purchases of Zarlink Shares pursuant to the Zarlink Offer, including one
or more additional purchases of Zarlink Shares pursuant to a prior Zarlink Offer
Extension, if any) to consummate any Zarlink Offer Extension, Zarlink Compulsory
Acquisition or Zarlink Subsequent Acquisition Transaction, as the case may be,
in accordance with the Zarlink Offer Documents (assuming the occurrence of any
Zarlink Offer Extension, Zarlink Compulsory Acquisition or Zarlink Subsequent
Acquisition Transaction, as the case may be, is in accordance with the terms
thereof); provided that, notwithstanding anything herein to the contrary,

38

--------------------------------------------------------------------------------




in the event the Zarlink Compulsory Acquisition Closing Date occurs on the same
date as the Zarlink Offer Closing Date, the Zarlink Acquisition Consideration
Blocked Amount shall not be required.
“Zarlink Closing Date Material Adverse Effect”: a material adverse effect on the
financial condition, business or the results of operations of Zarlink and its
consolidated Subsidiaries, taken as a whole, except any such effect resulting
from or arising in connection with: (i) any change in GAAP, (ii) any adoption,
proposal, implementation or change in any Requirement of Law or any
interpretation thereof by any Governmental Authority, (iii) any change in
global, national or regional political conditions (including the commencement,
occurrence or continuation of any strike, riot, lockout, outbreak or escalation
of illness, war, armed hostilities, act of terrorism or facility takeover for
emergency purposes), (iv) any change in general economic, business, regulatory
or market conditions or in national or global financial, capital, securities or
currency markets, (v) any natural disaster, (vi) the execution, announcement or
performance of the Zarlink Acquisition Agreement or consummation of the
transactions contemplated thereby or any development related thereto, (vii) any
change in the market price or trading volume of any Zarlink Shares or Zarlink
Debentures (it being understood that the causes underlying such change in market
price may be taken into account in determining whether a Zarlink Closing Date
Material Adverse Effect has occurred), or any suspension of trading in
securities generally on the Toronto Stock Exchange, (viii) the failure, in and
of itself, of Zarlink to meet any internal or public projections, forecasts or
estimates of revenue or earnings (it being understood that the causes underlying
such failure may be taken into account in determining whether a Zarlink Closing
Date Material Adverse Effect has occurred), (ix) the outcome of any matter
involving Zarlink or any of its Subsidiaries that has been disclosed as part of
the Diligence Information (as defined in the Zarlink Acquisition Agreement) or
is publicly available prior to the date hereofRestatement Date, (x) any action,
omission, effect, change, event or occurrence taken, made, caused, requested or
directed by or on behalf of the Borrower or Zarlink Offeror, (xi) any change
affecting any industry in which Zarlink or any of its Subsidiaries operates, or
(xii) any action taken by Zarlink or any of its Subsidiaries that is required or
permitted pursuant to the Zarlink Acquisition Agreement; provided that an effect
described in any of clauses (ii), (iv) and (xi) may be taken into account to the
extent Zarlink and its Subsidiaries, taken as a whole, are disproportionately
affected thereby relative to other peers of Zarlink and its Subsidiaries in the
same industries in which Zarlink and its Subsidiaries operate.
“Zarlink Compulsory Acquisition”: as “Compulsory Acquisition” is defined under
the Zarlink Offer Documents pursuant to Section 15 of the Circular, “Acquisition
of Zarlink Securities not Deposited under the Offers – Compulsory Acquisition”.
“Zarlink Compulsory Acquisition Closing Date”: the closing date of a Zarlink
Compulsory Acquisition, if any; provided that, notwithstanding anything herein
to the contrary, in the event any Zarlink Offer Extension results in the
acquisition of 100% of the Zarlink Shares on such Zarlink Offer Extension
Closing Date (and no Zarlink Compulsory Acquisition is required), the Zarlink
Compulsory Acquisition Closing Date shall be deemed to have occurred on the last
Zarlink Offer Extension Closing Date on which the remaining balance of the
outstanding Zarlink Shares were purchased.

39

--------------------------------------------------------------------------------




“Zarlink Debentures”: the 6% unsecured, subordinated convertible debentures
issued by Zarlink in 2007 maturing on September 30, 2012.
“Zarlink Debentures Redemption Date”: as defined in Section 7.15(d).
“Zarlink Offer”: collectively, the Shares Offer (as defined in the Zarlink Offer
Documents) and the Debenture Offer (as defined in the Zarlink Offer Documents).
“Zarlink Offer Closing Date”: the initial take-up of the Zarlink Shares pursuant
to the Zarlink Offer.
“Zarlink Offer Documents”: the Offers to Purchase for Cash all of the
outstanding Zarlink Shares and associated SRP Rights (as defined in the Zarlink
Offer Documents) and all of the outstanding Zarlink Debentures by Zarlink
Offeror, and the accompanying Circular, dated as of August 17, 2011, as amended
pursuant to the Notice of Variation and Extension, dated as of September 22,
2011, as well as any Zarlink Offer Extension, the Zarlink Acquisition Agreement,
and all schedules, exhibits and annexes thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith.
“Zarlink Offer Extension”: each extension (if any) of the Zarlink Offer, as
further described in the Zarlink Offer Documents pursuant to Section 5 of the
Zarlink Offer, “Extension, Variation or Change in the Offers” to a date which is
on or prior to the Zarlink Term Commitment Termination Date.
“Zarlink Offer Extension Closing Date”: any additional take-up of the Zarlink
Shares pursuant to a Zarlink Offer Extension.
“Zarlink Offeror”: 0916753 B.C. ULC, a company incorporated under the laws of
British Columbia and an indirect Wholly Owned Subsidiary of the Borrower.
“Zarlink Pro Forma Financial Statements”: as defined in Section 5.1(a).
“Zarlink Share” or “Zarlink Shares”: as defined in the Zarlink Offer Document.
“Zarlink Subsequent Acquisition Closing Date”: the closing date of a Zarlink
Subsequent Acquisition Transaction, if any.
“Zarlink Subsequent Acquisition Transaction”: as “Subsequent Acquisition
Transaction” is defined under the Zarlink Offer Documents pursuant to Section 15
of the Circular, “Acquisition of Zarlink Securities not deposited under the
Offers - Subsequent Acquisition Transaction”.
“Zarlink Term Commitment Termination Date”: the date that is the earlier to
occur of (a) January 20, 2012 or (b) the public announcement by the Borrower of
the abandonment of the Zarlink Acquisition or the date of termination or the
Borrower's abandonment of the Zarlink Offer.

40

--------------------------------------------------------------------------------




1.2    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP or, in the case of any Foreign
Subsidiary, other accounting standards, if applicable, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder), (vi) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vii) any references herein to any Person
shall be construed to include such Person’s successors and assigns.
(c)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP; provided that,
if either the Borrower notifies the Administrative Agent that such Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Administrative
Agent, the Borrower and the Lenders shall negotiate in good faith to amend such
provision to preserve the original intent in light of the change in GAAP;
provided that such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
computations of amounts and ratios referred to in this Agreement shall be made
without giving effect to any election under FASB ASC Topic 825 “Financial
Instruments” (or any

41

--------------------------------------------------------------------------------




other financial accounting standard having a similar result or effect) to value
any Indebtedness of Company at “fair value” as defined therein.
(f)    When the payment of any obligation or the performance of any covenant,
duty or obligation is stated to be due or performance required on a day which is
not a Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, with
respect to any payment of interest on or principal of Eurodollar Loans, if such
extension would cause any such payment to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.
SECTION 2.    AMOUNT AND TERMS OF TERM COMMITMENTS
2.1    Term Commitments. Subject to the terms and conditions hereof, (a) each
Converting Term Lender (as defined in Amendment No. 25) agrees that an aggregate
principal amount of its Existing Initial Term Loans (as defined in Amendment No.
2)equal to the amount notified to such Converting Term Lender by the
Administrative Agent will be converted into new Term Loans (each, a “New Term
Loan”) as of the RestatementAmendment No. 5 Effective Date and (b) each
Additional Term Lender (as defined in Amendment No. 25) agrees to make New Term
Loans to the Borrower equal to the amount notified to such Additional Term
Lender by the Administrative Agent (but in no event greater than the amount such
Person committed to make as Additional New Term Loans (as defined in Amendment
No. 25)) on the Restatement Amendment No. 5 Effective Date. The Term Loans may
from time to time be Eurodollar Loans or Base Rate Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 4.3.
2.2    Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, on the anticipated
RestatementAmendment No. 5 Effective Date) requesting that the applicableNew
Term Lenders make the New Term Loans on the RestatementAmendment No. 5 Effective
Date and specifying the amount to be borrowed. Prior to the earlier of (a) the
Syndication Date and (b) the date that is sixty (60) days after the Restatement
Date, any Term Loan that is a Eurodollar Loan shall have an Interest Period of
one (1) month. Upon receipt of such notice the Administrative Agent shall
promptly notify each applicable Term Lender thereof. Not later than 12:00 Noon,
New York City time, on the RestatementAmendment No. 5 Effective Date, each
applicable Term Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the New Term
Loan or New Term Loans to be made by such Lender. The Administrative Agent shall
make the proceeds of such New Term Loan or New Term Loans available to the
Borrower on such Borrowing Date by wire transfer in immediately available funds
to a bank account designated in writing by the Borrower to the Administrative
Agent. For all purposes hereof the Existing Initial Term Loans shall constitute
Refinanced Term Loans and the New Term Loans shall constitute Replacement Term
Loans.

42

--------------------------------------------------------------------------------




2.3    Repayment of Term Loans. On each Quarterly Payment Date, beginning with
the Quarterly Payment Date in December 2011, the Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders the principal amount
of Term Loans then outstanding in an amount equal to 0.25% of the aggregate
initial principal amounts of all Term Loans theretofore borrowed by the Borrower
pursuant to Section 2.1 (which amounts shall be reduced as a result of the
application orof prepayments in accordance with the order of priority set forth
in Section 4.8) or as designated by the Borrower in accordance with Section
4.1). For the avoidance of doubt, it is hereby understood that any prepayments
of the Existing Initial Term Loans made prior to the Amendment No. 5 Effective
Date pursuant to Section 4.1 and designated by the Borrower to apply to
amortization payments scheduled to occur after the Amendment No. 5 Effective
Date shall reduce amortization payments of the New Term Loans in accordance with
such designation as if such New Term Loans were Existing Initial Term Loans. The
remaining unpaid principal amount of the Term Loans and all other Obligations
under or in respect of the Term Loans shall be due and payable in full, if not
earlier in accordance with this Agreement, on the Term Loan Maturity Date
applicable to such Term Loans. Any Term Lender who has agreed to a different
Term Loan Maturity Date with respect to the Term Loans made by it pursuant to
Amendment No. 5, any other amendment of this Agreement or any Increase Term
Joinder, hereby waives its right to receive principal payments at an earlier
Term Loan Maturity Date (except for scheduled amortization or mandatory
prepayments which may be applicable on such date).
2.4    Incremental Term Loans.
(a)    Borrower Request. The Borrower may at any time and from time to time
after the RestatementAmendment No. 5 Effective Date by written notice to the
Administrative Agent elect to request the establishment of one or more new term
loan facilities (each, an “Incremental Term Facility”) with term loan
commitments (each, an “Incremental Term Loan Commitment”) in an amount not in
excess of $212,000,000 in the aggregate,aggregate principal amount (excluding,
for the avoidance of doubt, the aggregate principal amount of the Existing
Incremental Term Loans and the New Term Loans) when combined with the aggregate
amount of Incremental Revolving Commitments under Section 3.16, not in excess of
(i) $300,000,000 plus (ii) the maximum amount of additional Loans that could be
incurred by the Borrower at such time without causing the Consolidated Leverage
Ratio to be greater than 3.00 to 1.0, and in minimum increments of $10,000,000
(or such lesser minimum increments as the Administrative Agent shall agree in
its sole discretion). Each such notice shall specify (i) the date (each, a “Term
Loan Increase Effective Date”) on which the Borrower proposes that the
Incremental Term Loan Commitment shall be effective, which shall be a date not
less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent (or such earlier date as the
Administrative Agent shall agree in its sole discretion) and (ii) the identity
of each Person (which, if not a Lender, an Approved Fund or an Affiliate of a
Lender, shall be reasonably satisfactory to the Administrative Agent) to whom
the Borrower proposes any portion of such Incremental Term Loan Commitment be
allocated and the amounts of such allocations.

43

--------------------------------------------------------------------------------




(b)    Conditions. With respect to any Incremental Term Commitments made after
the RestatementAmendment No. 5 Effective Date, such Incremental Term Loan
Commitment shall become effective, as of such Term Loan Increase Effective Date;
provided that:
(i)    each of the conditions set forth in Section 6.2 shall be satisfied
(except as otherwise set forth in the applicable Increase Term Joinder);
(ii)    no Default or Event of Default shall have occurred and be continuing or
would result from the borrowings to be made on the Term Loan Increase Effective
Date (except as otherwise set forth in the applicable Increase Term Joinder);
(iii)    after giving pro forma effect to the borrowings to be made on the Term
Loan Increase Effective Date as of the date of the most recent financial
statements delivered pursuant to Section 7.1(a) or (b), the Borrower shall be in
compliance with each of the covenants set forth in Section 8.1 (assuming for
this purpose that a Compliance Date has occurred); and[Reserved]; and
(iv)    the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.
(c)    Terms of Incremental Term Loans and Incremental Term Loan Commitments.
The terms and provisions of the Incremental Term Loans made pursuant to the
Incremental Term Loan Commitments shall be as follows:
(i)    terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (the “Incremental Term Loans”) shall be on terms consistent with the
existing Term Loans (except as otherwise set forth herein) and, to the extent
not consistent with such existing Term Loans, on terms reasonably acceptable to
the Administrative Agent (except as otherwise set forth herein) (it being
understood that Incremental Term Loans may be part of the existing tranche of
Term Loans or may comprise one or more new tranches of Term Loans);
(ii)    the weighted average life to maturity of all new Incremental Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
existing Term Loans;
(iii)    the maturity date of Incremental Term Loans shall not be earlier than
the latest Term Loan Maturity Date;
(iv)    the applicable yield for the Incremental Term Loans shall be determined
by the Borrower and the applicable new Lenders; provided, however, that the
applicable yield (which, for such purposes only, shall be deemed to include all
upfront or similar fees or original issue discount payable to all Lenders
providing such Incremental Term Loans but shall exclude customary arrangement or
commitment fees payable to any arranger, bookrunner or its affiliates in
connection

44

--------------------------------------------------------------------------------




with the Incremental Term Loans) for the Incremental Term Loans shall not be
greater than the highest applicable yield that may, under any circumstances, be
payable with respect to Term Loans plus 50 basis points, except to the extent
that the applicable yield applicable to the Term Loans is increased to the
extent necessary to achieve the foregoing; and
(v)    to the extent any Eurodollar Rate “floor” or Base Rate “floor” is imposed
on the Incremental Term Loans, the highest of such Eurodollar Rate “floors” or
Base Rate “floors” shall be applied to the Term Loans.
The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Term Joinder”) executed by the Borrower, the Administrative Agent
and each Lender making such Incremental Term Loan Commitment, in form and
substance reasonably satisfactory to each of them. The Increase Term Joinder
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.4. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Term Loans shall be deemed, unless the
context otherwise requires, to include references to Incremental Term Loans that
are Term Loans made pursuant to this Agreement.
(d)    Making of Incremental Term Loans. On any Term Loan Increase Effective
Date on which Incremental Term Loan Commitments are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such
Incremental Term Loan Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment.
(e)    Equal and Ratable Benefit. The Incremental Term Loans and Incremental
Term Loan Commitments established pursuant to this Section 2.4 shall constitute
Loans and Commitments under, and shall be entitled to all the benefits afforded
by, this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from security interests created by the
Security Documents and the guarantees of the Subsidiary Guarantors. The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the establishment of any such class of
Incremental Term Loans or any such Incremental Term Loan Commitments.
2.5    Fees. (a) On the Original Closing Date, the Borrower paid closing fees to
each Term Lender on the date thereof as fee compensation for such Lender's Term
Commitment in an amount equal to 1.0% of the aggregate principal amount of the
Term Loans made by such Term Lender on the Original Closing Date. Such closing
fees were paid out of the proceeds of the Term Loans on the Original Closing
Date.
(b) On the Restatement Date, the Borrower will paypaid closing fees to each Term
Lender (including each Converting Term Lender (as defined in Amendment No. 2)
and Additional Term Lender) (as defined in Amendment No. 2)) who was a Term
Lender on the Restatement Date

45

--------------------------------------------------------------------------------




as fee compensation for such Lender’s Term Commitment (as defined in the
Existing Credit Agreement) in an amount equal to 2.00% of the aggregate
principal amount of the Term Loans (as defined in the Existing Credit Agreement)
made by (or converted by) such Term Lender on the Restatement Date.
SECTION 3.    AMOUNT AND TERMS OF REVOLVING COMMITMENTS
3.1    Revolving Commitments. (a) Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Availability Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Availability Period the Borrower may
use the Revolving Commitments by borrowing, prepaying and reborrowing the
Revolving Loans in whole or in part, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 3.2 and 4.3.
(b)    The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.
3.2    Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Availability Period on any Business
Day; provided that the Borrower shall give the Administrative Agent irrevocable
notice substantially in the form of Exhibit B-1 (which notice must be received
by the Administrative Agent (a) prior to 12:00 Noon, New York City time, on the
anticipated Restatement Date for any Revolving Loans requested to be made on the
Restatement Date and (b) for any Revolving Loans. The Borrower may borrow under
the Revolving Commitments during the Revolving Availability Period on any
Business Day; provided that the Borrower shall give the Administrative Agent
irrevocable notice substantially in the form of Exhibit B-1 (which notice must
be received by the Administrative Agent for any Revolving Loans requested to be
made after the RestatementAmendment No. 5 Effective Date, prior to 12:00 Noon,
New York City time, (i) three (3) Business Days prior to the requested Borrowing
Date, in the case of Eurodollar Loans, or (ii) one (1) Business Day prior to the
requested Borrowing Date, in the case of Base Rate Loans) (provided that any
such notice of a borrowing of Base Rate Loans to finance payments required to be
made pursuant to Section 3.5 may be given not later than 12:00 Noon, New York
City time, on the date of the proposed borrowing), specifying (x) the amount and
Type of Revolving Loans to be borrowed, (y) the requested Borrowing Date and (z)
in the case of Eurodollar Loans, the respective amounts of each such Type of
Loan and the respective lengths of the initial Interest Period therefor. Each
borrowing under the Revolving Commitments shall be in an amount equal to (x) in
the case of Base Rate Loans, $500,000 or a multiple of $100,000 in excess
thereof (or, if the then aggregate Available Revolving Commitments are less than
$500,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$1,000,000 or a whole multiple of $100,000 in excess thereof; provided, that (x)
the Swingline Lender may request,

46

--------------------------------------------------------------------------------




on behalf of the Borrower, borrowings under the Revolving Commitments that are
Base Rate Loans in other amounts pursuant to Section 3.4 and (y) borrowings of
Base Rate Loans pursuant to Section 3.11 shall not be subject to the foregoing
minimum amounts. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 Noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. The Administrative Agent shall make the proceeds of such Revolving Loan
available to the Borrower on such Borrowing Date by wire transfer of immediately
available funds to a bank account designated in writing by the Borrower to the
Administrative Agent.


3.3    Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Availability Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans
hereunder, may exceed the Swingline Commitment then in effect) and (ii) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero.
During the Revolving Availability Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be Base Rate Loans only.
(b)    The Borrower shall repay all outstanding Swingline Loans on the Revolving
Termination Date.
3.4    Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever the Borrower desires that the Swingline Lender make Swingline Loans it
shall give the Swingline Lender irrevocable telephonic notice confirmed promptly
in writing (which telephonic notice must be received by the Swingline Lender not
later than 12:00 Noon, New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Revolving Availability Period). Each
borrowing under the Swingline Commitment shall be in an amount equal to $500,000
or a whole multiple of $100,000 in excess thereof. Not later than 3:00 P.M., New
York City time, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender. The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrower on such Borrowing Date by wire transfer of immediately available
funds to a bank account designated in writing by the Borrower to the
Administrative Agent.

47

--------------------------------------------------------------------------------




(b)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
notice given by the Swingline Lender to the Administrative Agent no later than
12:00 Noon, New York City time, request each Revolving Lender to make, and each
Revolving Lender hereby agrees to make, irrespective of the satisfaction of
conditions to such Loan specified in Section 6.2, a Revolving Loan, in an amount
equal to such Revolving Lender’s Revolving Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender. Each Revolving Lender shall make the
amount of such Revolving Loan available to the Administrative Agent at the
Funding Office in immediately available funds, not later than 10:00 A.M., New
York City time, one (1) Business Day after the date of such notice. The proceeds
of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans.
(c)    If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 3.4(b), one of the events described in Section 9.1(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 3.4(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 3.4(b) (the “Refunding Date”), purchase for cash
an undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.
(d)    Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to the Administrative Agent for distribution to such
Lender its Swingline Participation Amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided, however, that in the event that such
payment received by the Swingline Lender is required to be returned, such
Revolving Lender will return to the Administrative Agent, for immediate
distribution to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.
(e)    Each Revolving Lender’s obligation to make the Loans referred to in
Section 3.4(b) and to purchase participating interests pursuant to Section
3.4(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 6; (iii) any
adverse change in the condition (financial or

48

--------------------------------------------------------------------------------




otherwise) of the Borrower; (iv) any breach of this Agreement or any other Loan
Document by the Borrower, any other Loan Party or any other Revolving Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
3.5    Fees. (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee for the period from and
including the Original Closing Date to the last day of the Revolving
Availability Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Revolving Commitment of such Lender during the period
for which payment is made, payable quarterly in arrears on the last day of each
March, June, September and December and on the Revolving Termination Date,
commencing on the first of such dates to occur after the date hereof.
(b)    On the Original Closing Date, the Borrower paid closing fees to each
Revolving Lender on the date thereof as fee compensation for such Lender’s
Revolving Commitment in an amount equal to 1.0% of such Revolving Lender’s
Revolving Commitment.
(c)    The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.
3.6    Termination or Reduction of Revolving Commitments. The Borrower shall
have the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments; provided,
further that such notice may be contingent on the occurrence of a refinancing or
the consummation of a sale, transfer, lease or other disposition of assets and
may be revoked or the termination date deferred if the refinancing or sale,
transfer, lease or other disposition of assets does not occur. Any such
reduction shall be in an amount equal to $1,000,000, or a multiple of $500,000
in excess thereof, and shall reduce permanently the Revolving Commitments then
in effect.
3.7    L/C Commitment. (a) Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.10(a), agrees to issue standby letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Availability Period substantially in the form of Exhibit L or in such
other form as may be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment or (ii) the aggregate amount of the Available Revolving
Commitments would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars, (ii) have a face amount of at least $100,000 (unless
otherwise agreed by the Issuing Lender) and (iii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
that is five (5) Business Days prior to the Revolving Termination Date; provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for

49

--------------------------------------------------------------------------------




additional one-year periods (or a longer period if agreed to by the Issuing
Lender but in no event shall any renewal period extend beyond the date referred
to in clause (y) above). Each Letter of Credit issued on a sight basis only and
governed by laws of the State of New York (unless the laws of another
jurisdiction is agreed to by the respective Issuing Lender) and governed under
The International Standby Practices (ISP98).
(b)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
3.8    Procedure for Issuance, Amendment, Renewal, Extension of Letters of
Credit; Certain Conditions. The Borrower may from time to time request that the
Issuing Lender issue a Letter of Credit. To request the issuance of a Letter of
Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Lender) to the Issuing Lender an Application requesting the issuance of the
Letter of Credit and specifying the requested date of issuance of such Letter of
Credit (which shall be a Business Day) and, as applicable, specifying the date
of amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with Section
3.7(a)(iii)), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. Such Application shall be
accompanied by documentary and other evidence of the proposed beneficiary’s
identity as may reasonably be requested by the Issuing Lender to enable the
Issuing Lender to verify the beneficiary’s identity or to comply with any
applicable laws or regulations, including, without limitation, Section 326 of
the USA Patriot Act of 2001, 31 U.S.C. Section 5318. Provided the Issuing Lender
has determined that the issuance, amendment, renewal or extension of the
requested Letter of Credit in favor of the identified beneficiary is in
compliance with U.S. Treasury and U.S. Department of Commerce regulations and
other applicable governmental laws, rules and regulations (including, without
limitation, the U.S. Office of Foreign Asset Control regulations), upon receipt
of all required approvals, the Issuing Lender will issue, amend, renew or extend
the requested Letter of Credit for the account of the Borrower in the Issuing
Lender’s then current standard form with such revisions as shall be requested by
the Borrower and approved by the Issuing Lender, which shall have been approved
by the Borrower, within (x) in the case of an issuance, five (5) Business Days
of the date of the receipt of the Application and all related information and
(y) in the case of an amendment, renewal or extension, three (3) Business Days
of the date of the receipt of the Application and all related information. The
Issuing Lender shall furnish a copy of such Letter of Credit to the Borrower
(with a copy to the Administrative Agent) promptly following the issuance
thereof. The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance (or,
amendment, extension or renewal, as applicable) of each Letter of Credit
(including the amount thereof).
3.9    Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility on
the face amount of such Letter of Credit, shared

50

--------------------------------------------------------------------------------




ratably among the Revolving Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date of such Letter of Credit. In addition,
the Borrower shall pay to the Issuing Lender for its own account a fronting fee
of 0.25% per annum on the undrawn and unexpired amount of each Letter of Credit,
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date of such Letter of Credit.
(b)    In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
3.10    L/C Participations. (a) The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued hereunder and the amount of each draft paid by
the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent upon demand of the Issuing Lender an
amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. The Administrative
Agent shall promptly forward such amounts to the Issuing Lender.
(b)    If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to Section
3.10(a) in respect of any unreimbursed portion of any payment made by the
Issuing Lender under any Letter of Credit is paid to the Administrative Agent
for the account of the Issuing Lender within three (3) Business Days after the
date such payment is due, such L/C Participant shall pay to the Administrative
Agent for the account of the Issuing Lender on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal Funds Effective
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to the Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 3.10(a) is not
made available to the Administrative Agent for the account of the Issuing Lender
by such L/C Participant within three (3) Business Days after the date such
payment is due, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Base Rate Loans under the Revolving
Facility. A certificate of the Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.
(c)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in

51

--------------------------------------------------------------------------------




accordance with Section 3.10(a), the Administrative Agent or the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the
Administrative Agent or the Issuing Lender, as the case may be, will distribute
to such L/C Participant its pro rata share thereof; provided, however, that in
the event that any such payment received by Administrative Agent or the Issuing
Lender, as the case may be, shall be required to be returned by the
Administrative Agent or the Issuing Lender, such L/C Participant shall return to
the Administrative Agent for the account of the Issuing Lender the portion
thereof previously distributed by the Administrative Agent or the Issuing
Lender, as the case may be, to it.
3.11    Reimbursement Obligation of the Borrower. The Issuing Lender shall
notify the Borrower of the date and amount of a draft presented under any Letter
of Credit and paid by the Issuing Lender. The Borrower agrees to reimburse the
Issuing Lender for the amount of (a) such draft so paid and (b) any fees,
charges or other costs or expenses (other than taxes or similar amounts)
incurred by the Issuing Lender in connection with such payment on (x) the same
Business Day on which the Borrower receives such notice if the Borrower receives
such notice by 12:00 Noon New York City time on such day or (y) the next
Business Day if the Borrower receives such notice after 12:00 Noon New York City
time on such day. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (i) until
the Business Day next succeeding the date of the relevant notice, Section 4.5(b)
and (ii) thereafter, Section 4.5(c). Each drawing under any Letter of Credit
shall (unless an event of the type described in clause (i) or (ii) of Section
9.1(f) shall have occurred and be continuing with respect to the Borrower, in
which case the procedures specified in Section 3.10 for funding by L/C
Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 3.2 of Base Rate Loans
(or, at the option of the Administrative Agent and the Swingline Lender in their
sole discretion, a borrowing pursuant to Section 3.4 of Swingline Loans) in the
amount of such drawing. The Borrowing Date with respect to such borrowing shall
be the first date on which a borrowing of Revolving Loans (or, if applicable,
Swingline Loans) could be made, pursuant to Section 3.2 (or, if applicable,
Section 3.4), if the Administrative Agent had received a notice of such
borrowing at the time the Administrative Agent receives notice from the Issuing
Lender of such drawing under such Letter of Credit.
3.12    Obligations Absolute. The Borrower’s obligations under Section 3.11
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.11 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission,

52

--------------------------------------------------------------------------------




interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors, omissions, interruptions or delays found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.
3.13    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date of payment and amount paid by the Issuing Lender in respect
thereof. The responsibility of the Issuing Lender to the Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.
3.14    Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
3.15    Defaulting Lenders. (a) Notwithstanding anything to the contrary set
forth in this Agreement, if any Lender becomes, and during the period it
remains, a Defaulting Lender, the Issuing Lender will not be required to issue
any Letter of Credit or to amend any outstanding Letter of Credit to increase
the face amount thereof, alter the drawing terms thereunder or extend the expiry
date thereof, and the Swingline Lender will not be required to make any
Swingline Loan, unless any exposure that would result therefrom is eliminated or
fully covered by the Commitments of the Non-Defaulting Lenders, replacement
Lenders or by Cash Collateralization or a combination thereof reasonably
satisfactory to the Issuing Lender or Swingline Lender.
(b)    If any Lender becomes, and during the period it remains, a Defaulting
Lender, if any Letter of Credit or Swingline Loan is at the time outstanding,
the Issuing Lender and the Swingline Lender, as the case may be, may (except, in
the case of a Defaulting Lender, to the extent the Commitments have been fully
reallocated pursuant to clause(c) below), by notice to the Borrower and such
Defaulting Lender through the Administrative Agent, request that the Borrower
Cash Collateralize the obligations of the Borrower to the Issuing Lender and the
Swingline Lender in respect of such Letter of Credit or Swingline Loan in amount
at least equal to the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Defaulting Lender in respect thereof, or to
make other arrangements satisfactory to the Administrative Agent, and to the
Issuing Lender and the Swingline Lender, as the case may be, to protect them
against the risk of non-payment by such Defaulting Lender, including, without
limitation, replacing such Defaulting Lender pursuant to Section 4.13.
(c)    If a Lender becomes, and during the period it remains, a Defaulting
Lender, the following provisions shall apply with respect to any outstanding L/C
Exposure, any outstanding Swingline Exposure and any outstanding Revolving
Percentage of such Defaulting Lender:

53

--------------------------------------------------------------------------------




(i)    the L/C Exposure, the Swingline Exposure and the Revolving Percentage of
such Defaulting Lender will, subject to the limitation in the proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (x) such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists, (y) the sum of each Non-Defaulting
Lender’s Total Revolving Extensions of Credit, total Swingline Exposure and
total L/C Exposure may not in any event exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and (z)
neither such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Lender, the Swingline Lender or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender; provided further that, for purposes of clause (x)
in the first proviso above, such reallocation shall be given effect immediately
upon the cure or waiver of such Default or Event of Default and subject to
clauses (y) and (z) above;
(ii)    to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s L/C Exposure and Swingline Exposure cannot be so
reallocated, whether by reason of subsection (y) of the proviso in clause (i)
above or otherwise, the Borrower will, not later than three (3) Business Days
after demand by the Administrative Agent (at the direction of the Issuing Lender
and/or the Swingline Lender, as the case may be), (x) Cash Collateralize the
obligations of the Borrower to the Issuing Lender and the Swingline Lender in
respect of such L/C Exposure or Swingline Exposure, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
such L/C Exposure or Swingline Exposure, or (y) in the case of such Swingline
Exposure, prepay (subject to clause (iii) below) and/or Cash Collateralize in
full the unreallocated portion thereof, or (z) make other arrangements
satisfactory to the Administrative Agent, and to the Issuing Lender and the
Swingline Lender, as the case may be, to protect them against the risk of
non-payment by such Defaulting Lender, including, without limitation, replacing
such Defaulting Lender pursuant to Section 4.13; and
(iii)    any amount paid by the Borrower for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
non-interest bearing account until (subject to clause (g) below) the termination
of the Commitments and payment in full of all obligations of the Borrower
hereunder and will be applied by the Administrative Agent, to the fullest extent
permitted by law, to the making of payments from time to time in the following
order of priority: first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender or the

54

--------------------------------------------------------------------------------




Swingline Lender (pro rata as to the respective amounts owing to each of them)
under this Agreement, third to the payment of post-default interest and then
current interest due and payable to the Lenders hereunder other than Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, fourth to the payment of fees then due and payable to
the Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed L/C Obligations then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them, sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.
(d)    In furtherance of the foregoing, if any Lender becomes, and during the
period it remains, a Defaulting Lender and the Borrower fails to take the
actions specified under subsection (b) or (c) above, each of the Issuing Lender
and the Swingline Lender is hereby authorized by the Borrower (which
authorization is irrevocable and coupled with an interest) to give, in its
discretion, through the Administrative Agent, notices of Borrowing pursuant to
Section 3.2 in such amounts and in such times as may be required to (i)
reimburse any outstanding L/C Obligations, (ii) repay any outstanding Swingline
Loan, and/or (iii) Cash Collateralize the obligations of the Borrower in respect
of outstanding Letters of Credit or Swingline Loans in an amount at least equal
to the aggregate amount of the obligations (contingent or otherwise) of such
Defaulting Lender in respect of such Letter of Credit or Swingline Loan.
(e)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Sections 3.5(a) and 3.9
(without prejudice to the rights of the Lenders other than Defaulting Lenders in
respect of such fees); provided that (i) to the extent that a portion of the L/C
Exposure or the Swingline Exposure of such Defaulting Lender is reallocated to
the Non-Defaulting Lenders pursuant to clause (c) above, such fees that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Commitments, and (ii) to the extent any portion
of such L/C Exposure or Swingline Exposure cannot be so reallocated, such fees
will instead accrue for the benefit of and be payable to the Issuing Lender and
the Swingline Lender as their interests appear (and the pro rata payment
provisions of Section 4.8 will automatically be deemed adjusted to reflect the
provisions of this Section).
(f)    The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than three (3) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of (c)(iii) above will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that such termination will not be deemed to be a waiver
or release of any claim

55

--------------------------------------------------------------------------------




the Borrower, the Administrative Agent, the Issuing Lender, the Swingline Lender
or any Lender may have against such Defaulting Lender.
(g)    If the Borrower, the Administrative Agent, the Issuing Lender and the
Swingline Lender agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in clause (c)(iii) above), such Lender will,
to the extent applicable, purchase such portion of outstanding Loans of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Extensions, L/C Exposure
and Swingline Exposure of the Lenders to be on a pro rata basis in accordance
with their respective Commitments, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender (and such Exposure of each
Lender will automatically be adjusted on a prospective basis to reflect the
foregoing); provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while such
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.
3.16    Incremental Revolving Commitments.
(a)    Borrower Request. The Borrower may at any time and from time to time
after the RestatementAmendment No. 5 Effective Date by written notice to the
Administrative Agent elect to request the establishment of one or more new
revolving credit facilities (each, an “Incremental Revolving Facility”) with new
revolving commitments (each, an “Incremental Revolving Commitment”) in an amount
not in excess of $212,000,000 in the aggregate principal amount when combined
with the aggregate amount of all Incremental Term Loan Commitments under Section
2.4 (excluding, for the avoidance of doubt the aggregate amount of the Existing
Incremental Term Loans and New Term Loans) not in excess of (i) $300,000,000
plus (ii) the maximum amount of additional Loans that could be incurred by the
Borrower at such time without causing the Consolidated Leverage Ratio to be
greater than 3.00 to 1.0, and in minimum increments of $10,000,000 (or such
lesser minimum increments as the Administrative Agent shall agree in its sole
discretion). Each such notice shall specify (i) the date (each, a “Revolving
Commitment Increase Effective Date”) on which the Borrower proposes that the
Incremental Revolving Commitment shall be effective, which shall be a date not
less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent (or such earlier date as the
Administrative Agent shall agree in its sole discretion) and (ii) the identity
of each Person (which, if not a Lender, an Approved Fund or an Affiliate of a
Lender, shall be reasonably satisfactory to the Administrative Agent and the
Issuing Lender) to whom the Borrower proposes any portion of such Incremental
Revolving Commitment be allocated and the amounts of such allocations.
(b)    Conditions. The Incremental Revolving Commitment shall become effective
as of such Revolving Commitment Increase Effective Date; provided that:

56

--------------------------------------------------------------------------------




(i)    each of the conditions set forth in Section 6.2 shall be satisfied
(except as otherwise set forth in the applicable Increase Revolving Joinder);
(ii)    no Default or Event of Default shall have occurred and be continuing or
would result from the extensions of commitments and the borrowings to be made on
the Revolving Commitment Increase Effective Date (except as otherwise set forth
in the applicable Increase Revolving Joinder);
(iii)    after giving pro forma effect to the extensions of commitments and the
borrowings to be made on the Revolving Commitment Increase Effective Date as of
the date of the most recent financial statements delivered pursuant to Section
7.1(a) or (b), the Borrower shall be in compliance with each of the covenants
set forth in Section 8.1 (assuming for this purpose that a Compliance Date has
occurred); and
(iv)    the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.
(c)    Terms of Incremental Revolving Loans and Incremental Revolving
Commitments. The terms and provisions of the Incremental Revolving Commitments
and the Loans made pursuant to the Incremental Revolving Commitments (the
“Incremental Revolving Loans”) shall be as those set forth in this Agreement for
the then-existing Revolving Commitments and Revolving Loans; provided that:
(i)    the maturity date of Incremental Revolving Loans shall not be earlier
than the Revolver Termination Date;
(ii)    any Incremental Revolving Loan shall have no scheduled amortization or
mandatory commitment reduction prior to the Revolving Termination Date;
(iii)    the applicable yield for the Incremental Revolving Loans shall be
determined by the Borrower and the applicable new Lenders; provided, however,
that the applicable yield (which, for such purposes only, shall be deemed to
include all upfront or similar fees or original issue discount payable to all
Lenders providing such Incremental Revolving Loans but shall exclude customary
arrangement or commitment fees payable to any arranger, bookrunner or its
affiliates in connection with the Incremental Revolving Loans) for the
Incremental Revolving Loans shall not be greater than the highest applicable
yield that may, under any circumstances, be payable with respect to Term Loans
plus 50 basis points, except to the extent that the applicable yield applicable
to the Term Loans is increased to the extent necessary to achieve the foregoing;
and
(iv)    to the extent any Eurodollar Rate “floor” or Base Rate “floor” is
imposed on the Incremental Revolving Loans, such Eurodollar Rate “floor” or the

57

--------------------------------------------------------------------------------




highest of such Base Rate “floor”, as the case may be, shall be applied to the
Revolving Loans.
The Incremental Revolving Commitments shall be effected by a joinder agreement
(the “Increase Revolving Joinder”) executed by the Borrower, the Administrative
Agent and each Lender making such Incremental Revolving Commitment, in form and
substance reasonably satisfactory to each of them. The Increase Revolving
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 3.16. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Revolving Commitments and Revolving Loans
shall be deemed, unless the context otherwise requires, to include references to
Incremental Revolving Commitments and Incremental Revolving Loans that are made
pursuant to this Agreement.
(d)    Equal and Ratable Benefit. The Incremental Revolving Loans and
Incremental Revolving Commitments established pursuant to this Section 3.16
shall constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from security
interests created by the Security Documents and the guarantees of the Subsidiary
Guarantors. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
Uniform Commercial Code or otherwise after giving effect to the establishment of
any such class of Incremental Revolving Loans or any such Incremental Revolving
Commitments.
SECTION 4.    GENERAL PROVISIONS APPLICABLE
TO LOANS AND LETTERS OF CREDIT
4.1    Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 12:00
Noon, New York City time, three (3) Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 12:00 Noon, New York City time, one (1)
Business Day prior thereto, in the case of Base Rate Loans, which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans and if such payment is to be applied to
prepay the Term Loans, the manner in which such prepayment is to be applied
thereto; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 4.11; provided, further that such
notice may be contingent on the occurrence of a refinancing or the consummation
of a sale, transfer, lease or other disposition of assets and may be revoked or
the termination date deferred if the refinancing or sale, transfer, lease or
other disposition of assets does not occur. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of

58

--------------------------------------------------------------------------------




Revolving Loans that are Base Rate Loans and Swingline Loans) accrued interest
to such date on the amount prepaid. Partial prepayments of Eurodollar Loans
shall be in an aggregate principal amount of $1,000,000 or integral multiples of
$100,000 in excess thereof. Partial prepayments of Base Rate Loans (other than
Swingline Loans) shall be in an aggregate principal amount of $500,000 or
integral multiples of $100,000 in excess thereof. Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or
integral multiples of $50,000 in excess thereof; provided further, that any
optional prepayment of New Term Loans made pursuant to this Section 4.1 on or
after the Amendment No. 5 Effective Date and prior to the first anniversary of
the Fourthdate that is twelve months following the Amendment No. 5 Effective
Date with the proceeds of Indebtedness incurred by the Borrower from a
substantially concurrent borrowing of loans provided by one or more banks, funds
or other financial institutions (other than any such borrowing pursuant to a
refinancing of all the facilities or the New Term Loans under this Agreement in
connection with a Permitted Acquisitionan acquisition, Change of Control or
other transaction that is not permitted by this Agreement (prior to giving
effect to any amendment, waiver or other modification of this Agreement that is
effected in connection with such transaction)) for which the interest rate
payable thereon is, or upon satisfaction of specified conditions could
reasonably be expected to be, less than the interest rate applicable to New Term
Loans that are Eurodollar Loans at the time of such prepayment shall be subject
to the payment of a premium of 1.0% of the aggregate principal amount of such
prepayment. For the avoidance of doubt, any prepayment or repayment of New Term
Loans funded directly or indirectly with the proceeds of Capital Stock issued by
the Borrower or equity contributed to the Borrower and received after the Fourth
Amendment No. 5 Effective Date shall not require the payment of any premium
contemplated by the preceding proviso.
4.2    Mandatory Prepayments. (a) If any Indebtedness or Disqualified Capital
Stock shall be incurred or issued by any Group Member after the
RestatementAmendment No. 5 Effective Date (other than Excluded Indebtedness), an
amount equal to 100% of the Net Cash Proceeds thereof shall be applied on the
date of such incurrence or issuance toward the prepayment of the Loans as set
forth in Section 4.2(f).
(b)    If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Loans as set forth in Section 4.2(f);
provided, that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Loans
as set forth in Section 4.2(f).
(c)    The Borrower shall, on each Excess Cash Flow Application Date commencing
with the Excess Cash Flow Application Date applicable to the fiscal year of the
Borrower ending September 29, 2013,27, 2015, apply the ECF Percentage of the
excess, if any, of (i) Excess Cash Flow for the related Excess Cash Flow Payment
Period minus (ii) Voluntary Prepayments made during such Excess Cash Flow
Payment Period toward the prepayment of the Loans as set forth in Section
4.2(f). Except as provided below, each such prepayment and commitment reduction
shall be made on a date (an “Excess Cash Flow Application Date”) no later

59

--------------------------------------------------------------------------------




than ten (10) days after the date on which the financial statements referred to
in Section 7.1(a) for the fiscal year of the Borrower with respect to which such
prepayment is made are required to be delivered to the Lenders. Notwithstanding
the foregoing, the Borrower will not be required to prepay the Loans pursuant to
this clause (c) with respect to any Excess Cash Flow for the related Excess Cash
Flow Payment Period attributable to a Foreign Subsidiary if the repatriation of
such Excess Cash Flow from such Foreign Subsidiary at any time during the fiscal
year in which such Excess Cash Flow Application Date occurs would cause adverse
consequences from fees, taxes or similar impositions of Governmental Authorities
to the Borrower or would otherwise be payable as a result of the occurrence of
any one-time repatriation holidays; provided that in the event the Borrower is
required to make a payment of Excess Cash Flow attributable to a Foreign
Subsidiary, such payment shall be made no later than ten (10) days after the
Borrower becomes aware that such repatriation would not cause adverse
consequences from fees, taxes or similar impositions of Governmental Authorities
to the Borrower; provided further that in the event that the Borrower is not
required to make a payment of Excess Cash Flow attributable to a Foreign
Subsidiary during the fiscal year in which such Excess Cash Flow Application
Date occurs, no payment shall be due in any succeeding fiscal year.
(d)    In the event that either a Zarlink Compulsory Acquisition or a Zarlink
Subsequent Acquisition Transaction, as the case may be, is required to complete
the Zarlink Acquisition, and the Borrower fails to consummate such Zarlink
Compulsory Acquisition or Zarlink Subsequent Acquisition Transaction, as the
case may be, on or prior to the date that is one hundred and twenty (120) days
after the Restatement Date, within one (1) Business Day of such date, the
Borrower shall prepay the outstanding Term Loans borrowed on the Zarlink Offer
Closing Date in an amount equal to the Zarlink Acquisition Consideration Blocked
Amount (for the avoidance of doubt, less any amounts paid on any Zarlink Offer
Extension Closing Date) that has not been used for a purpose permitted by
Section 8.17.[RESERVED].
(e)    [RESERVED].
(f)    Except for prepayments required pursuant to Section 4.2(d) (such
prepayment solely to be applied to repay the Term Loans), amounts to be applied
in connection with prepayments made pursuant to this Section 4.2 shall be
applied, first, to the prepayment of the Term Loans in accordance with Section
4.8 and, second, to prepay the Revolving Loans without any permanent reduction
of the Revolving Commitments, in each case on a pro rata basis; provided that if
the aggregate principal amount of Revolving Loans and Swingline Loans then
outstanding is less than the amount of such excess (because L/C Obligations
constitute a portion thereof), the Borrower shall, to the extent of the balance
of such excess, replace outstanding Letters of Credit and/or deposit an amount
in cash in a cash collateral account established with the Administrative Agent
for the benefit of the Lenders on terms and conditions reasonably satisfactory
to the Administrative Agent. The application of any prepayment pursuant to this
Section 4.2 shall be made, first, to Base Rate Loans and, second, to Eurodollar
Loans. Each prepayment of the Loans under this Section 4.2 shall be accompanied
by accrued interest to the date of such prepayment on the amount prepaid.
(g)    [RESERVED].

60

--------------------------------------------------------------------------------




(h)    Any prepayment of Term Loans made pursuant to Section 4.2(a) on or prior
to the first anniversary of the Fourth Amendment Effective Date with the
proceeds of Indebtedness incurred by the Borrower from a substantially
concurrent borrowing of loans provided by one or more banks, funds or other
financial institutions (other than any such borrowing pursuant to a refinancing
of all the facilities or the Term Loans under this Agreement in connection with
a Permitted Acquisition, Change of Control or other transaction not permitted by
this Agreement (prior to giving effect to any amendment, waiver or other
modification of this Agreement that is effected in connection with such
transaction)) for which the interest rate payable thereon is, or upon
satisfaction of specified conditions could reasonably be expected to be, less
than the interest rate applicable to Term Loans that are Eurodollar Loans at the
time of such prepayment shall be subject to the payment of a premium of 1.0% of
the aggregate principal amount of such prepayment. For the avoidance of doubt,
any prepayment or repayment of Term Loans funded directly or indirectly with the
proceeds of Capital Stock issued by the Borrower or equity contributed to the
Borrower and received after the Fourth Amendment Effective Date shall not
require the payment of any premium contemplated by the preceding sentence.
4.3    Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 Noon, New York City time, on the Business Day preceding the proposed
conversion date; provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 12:00 Noon, New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor); provided that no Base Rate Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans; provided
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations; and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
Base Rate Loans on the last day of such then expiring Interest Period. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

61

--------------------------------------------------------------------------------




4.4    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, (a)
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to $1,000,000 or
integral multiples of $100,000 in excess thereof and (b) no more than fifteen
(15) Eurodollar Tranches shall be outstanding at any one time.
4.5    Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
(b)    Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.
(c)    If an Event of Default shall have occurred and be continuing, at the
election of the Required Lenders, all outstanding Loans, Reimbursement
Obligations, commitment fees and other amounts payable hereunder (whether or not
overdue) shall bear interest at a rate per annum equal to (i) in the case of the
Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2%, (ii) in the case of Reimbursement
Obligations, the non-default rate applicable to Base Rate Loans under the
Revolving Facility plus 2% and (iii) in the case of any such other amounts that
do not relate to a particular Facility, the non-default rate then applicable to
Base Rate Loans under the Revolving Facility plus 2%, in each case from the date
of such election until such Event of Default is no longer continuing; provided
that the foregoing interest rate shall apply automatically, without any election
of the Required Lenders, in the case of any Event of Default under Section
9.1(a) or (f).
(d)    Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
(e)    Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable law (the
“Maximum Rate”). If any Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
(f)    Notwithstanding anything to the contrary contained in any Loan Document,
all interest rate calculations for all periods prior to the Amendment No. 5
Effective Date shall be made in accordance with the Existing Credit Agreement.

62

--------------------------------------------------------------------------------




4.6    Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to Base Rate Loans the rate of interest on
which is calculated on the basis of clause (a) or (b) of the definition of Base
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, promptly deliver to
the Borrower a statement showing the quotations used by the Administrative Agent
in determining any interest rate pursuant to Section 4.6(a).
4.7    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
(a)    the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(b)    the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as reasonably determined and
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period, the Administrative Agent shall give telecopy
or telephonic notice thereof to the Borrower and the relevant Lenders as soon as
practicable thereafter but at least two (2) Business Days prior to the first day
of such Interest Period. If such notice is given (x) any Eurodollar Loans under
the relevant Facility requested to be made on the first day of such Interest
Period shall be made as Base Rate Loans, (y) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as Base Rate Loans and (z) any
outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then-current Interest Period, to Base Rate Loans. Until such
notice has been withdrawn by the Administrative Agent (which notice the
Administrative Agent agrees to withdraw promptly upon a determination that the
condition or situation which gave rise to such notice no longer exists), no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.
4.8    Pro Rata Treatment; Application of Payments; Payments. (a) Each borrowing
by the Borrower from the Lenders hereunder, each payment by the Borrower on
account

63

--------------------------------------------------------------------------------




of any commitment fee and any reduction of the Commitments of the Lenders shall
be made pro rata according to the respective Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders.
(b)    Each payment (including each prepayment) on account of principal of and
interest on the Term Loans shall be made pro rata according to the respective
outstanding principal amounts of the Term Loans then held by the Term Lenders.
Except as expressly set forth in Section 4.1, the amount of each principal
prepayment of the Term Loans shall be applied to reduce the then remaining
installments of the Term Loans pro rata based upon the then remaining principal
amount thereof. Amounts repaid or prepaid on account of the Term Loans may not
be reborrowed.
(c)    Each payment (including each prepayment) on account of principal of and
interest on the Revolving Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by the
Revolving Lenders.
(d)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may
(but shall not be required to), in reliance upon such assumption, make available
to the Borrower a corresponding amount. If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days of such Borrowing Date, the Administrative Agent shall also be entitled to
recover

64

--------------------------------------------------------------------------------




such amount with interest thereon at the rate per annum applicable to Base Rate
Loans under the relevant Facility, on demand, from the Borrower.
(f)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
(g)    Notwithstanding anything to the contrary contained herein, the provisions
of this Section 4.8 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non-Defaulting Lenders
as opposed to Defaulting Lenders.
4.9    Requirements of Law. (a) If the adoption of, taking effect of or any
change in any Requirement of Law or in the administration, interpretation or
application thereof or compliance by any Lender or Issuing Lender with any
request, guideline or directive (whether or not having the force of law) from
any central bank or other Governmental Authority made subsequent to the date
hereof (and, for purposes of this Agreement, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, guidelines or directives in
connection therewith are deemed to have gone into effect and adopted subsequent
to the date hereof):
(i)    shall subject any Lender or Issuing Lender to any tax of any kind
whatsoever (other than Non-Excluded Taxes and Other Taxes which shall be
governed by Section 4.10, Taxes arising under FATCA (as defined in Section
4.10(a)(iii)), Taxes imposed as a result of such Lender's or Issuing Lender's
failure to provide the forms described in Section 4.10(d) or (e), as applicable,
and Taxes relating to a change in the rate of tax on the overall net income of
such Lender or Issuing Lender) solely with respect to this Agreement, any Letter
of Credit, any participation in a Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender or Issuing Lender in respect thereof ;
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender or
Issuing Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or
(iii)    shall impose on such Lender or Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or

65

--------------------------------------------------------------------------------




Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender (without regard to Taxes) of making, converting into, continuing
or maintaining Eurodollar Loans or issuing or participating in Letters of
Credit, or to reduce any amount receivable hereunder in respect thereof (whether
of principal, interest or any other amount), then, in any such case, the
Borrower shall promptly pay such Lender or Issuing Lender, upon its demand, any
additional amounts necessary to compensate such Lender or Issuing Lender for
such increased cost or reduced amount receivable. If any Lender or Issuing
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
(b)    If any Lender or Issuing Lender shall have determined that the adoption
of, taking effect of or any change in any Requirement of Law regarding capital
adequacy or in the interpretation or application thereof or compliance by such
Lender or Issuing Lender or any corporation controlling such Lender or Issuing
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof (and, for purposes of this Agreement, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, guidelines or directives in
connection therewith are deemed to have gone into effect and adopted subsequent
to the date hereof) shall have the effect of reducing the rate of return on such
Lender’s or Issuing Lender’s or such corporation’s capital as a consequence of
its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender or Issuing Lender or such corporation could
have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or Issuing Lender’s or such corporation’s policies
with respect to capital adequacy), then from time to time, after submission by
such Lender or Issuing Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender or
Issuing Lender such additional amount or amounts as will compensate such Lender
or Issuing Lender or such corporation for such reduction.
(c)    A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender or Issuing Lender to the Borrower (with a copy
to the Administrative Agent) shall be conclusive in the absence of manifest
error. Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section for any amounts incurred more than one hundred and
eighty (180) days prior to the date that such Lender or Issuing Lender notifies
the Borrower of such Lender’s or Issuing Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such one hundred and eighty (180) day
period shall be extended to include the period of such retroactive effect. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder. The Borrower shall pay the Lender or Issuing Lender, as the
case may be, the amount shown as due on any certificate referred to above within
ten (10) days after receipt thereof.

66

--------------------------------------------------------------------------------




4.10    Taxes. (a) All payments made by or on account of any Loan Party under
this Agreement or under any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other Taxes, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding (i) net income
Taxes and franchise Taxes (imposed in lieu of net income Taxes) imposed on any
Agent or any Lender as a result of a present or former connection between such
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such Tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from such Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), (ii) any branch
profits Taxes imposed by the United States or any similar Tax imposed by any
other jurisdiction in which the Borrower is located, (iii) any Tax imposed as a
result of such Lender’s failure or inability to comply with the requirements of
Section 1471 through 1474 of the Code and any regulations promulgated thereunder
(“FATCA”) to establish an exemption from withholding thereunder, (iv) any Tax
attributable to such Lender's (or Transferee's) failure to comply with the
requirements of paragraph (d) or (e) of this Section 4.10 and (v) Taxes required
to be deducted and withheld from amounts payable to such Lender (or Transferee)
on the basis of the law in effect at the time such Lender (or Transferee)
becomes a party to this Agreement (or, in the case of a Transferee, on the date
such Transferee becomes a Transferee hereunder), except, with respect to any
withholding tax that is imposed on amounts payable to a Transferee under this
Agreement, to the extent that such Lender's assignor (or Transferee's
transferor), if any, was entitled, at the time of assignment to receive
additional amounts from the Borrower with respect to such amounts pursuant to
this paragraph (such excluded items, “Excluded Taxes”). If, under applicable
law, any Non-Excluded Taxes or Other Taxes are required to be withheld from any
amounts payable to any Agent or any Lender hereunder, the amounts so payable to
such Agent or such Lender shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non-Excluded Taxes and Other
Taxes, including in respect of any payments under this Section 4.10) interest or
any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    Whenever any Non-Excluded Taxes or Other Taxes are paid by a Loan Party
in respect of a payment under this Agreement, as promptly as practicable
thereafter such Loan Party shall send to the Administrative Agent for its own
account or for the account of the relevant Agent or Lender, as the case may be,
a certified copy of an original official receipt received by such Loan Party or
other documentation reasonably satisfactory to the Administrative Agent showing
payment thereof. If the relevant Loan Party fails to pay any Non-Excluded Taxes
or Other Taxes when due to the appropriate taxing authority or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Agents and the Lenders for any
incremental taxes, interest and penalties that may become payable by any Agent
or any Lender as a result of any such failure.
(d)    Each Lender (or each Transferee) that is a “United States person” as
defined in Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (or,

67

--------------------------------------------------------------------------------




(x) in the case of a Participant, solely to the Lender from which the related
participation shall have been purchased and (y) in the case of an Assignee under
an assignment to an affiliate of a Lender or an Approved Fund of a Lender that
is made pursuant to Section 11.6(c), the assigning Lender) two originals of U.S.
Internal Revenue Service Form W-9, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Lender. Each
Lender (or each Transferee) that is not a “United States person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, (x) in the case of a Participant,
solely to the Lender from which the related participation shall have been
purchased and (y) in the case of an Assignee under an assignment to an affiliate
of a Lender or an Approved Fund of a Lender that is made pursuant to Section
11.6(c), the assigning Lender) two originals of either U.S. Internal Revenue
Service Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal income and withholding tax under Section
871(h) or 881(c) of the Code with respect to payments of “portfolio interest”, a
statement substantially in the form of Exhibit D and a Form W-8BEN, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal income and withholding tax on all payments by the Borrower
under this Agreement and the other Loan Documents. Such forms shall be delivered
by such Lender on or before the date it becomes a party to this Agreement (or,
(x) in the case of any Participant, on or before the date such Participant
purchases the related participation and (y) in the case of an Assignee, on or
before the date such Assignee becomes a party to this Agreement). In addition,
each Lender (or Participant or Assignee, as applicable) shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Lender, or upon written request of the Borrower or any Agent. Each Lender
shall promptly notify the Borrower at any time it determines that it is no
longer legally able to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Lender shall not be required to deliver any form pursuant to this
paragraph that such Lender is not legally able to deliver.
(e)    A Lender (or a Transferee) that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested in writing by the Borrower, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate; provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender.
(f)    If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of or credit against any Non-Excluded
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 4.10, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 4.10 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of such Agent or
such Lender and without interest (other than any

68

--------------------------------------------------------------------------------




interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of such Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
(g)    Notwithstanding anything to the contrary in this Section 4.10, if the
Internal Revenue Service determines that the Agent or any Lender is a conduit
entity participating in a conduit financing arrangement as defined in Section
7701(1) of the Code and the regulations thereunder and the Borrower was not a
participant to such arrangement (other than as a Borrower under this Agreement)
(a “Conduit Financing Arrangement”), then (i) the Borrower shall have no
obligation to pay additional amounts or indemnify the Agent or Lender for any
Taxes with respect to any payments hereunder to the extent that the amount of
such Taxes exceeds the amount that would have otherwise been withheld or
deducted had the Internal Revenue Service not made such a determination and (ii)
such Agent or Lender shall indemnify the Borrowers in full for any and all taxes
for which the Borrower is held directly liable under Section 1461 of the Code by
virtue of such Conduit Financing Arrangement; provided that such Borrower (A)
promptly forward to the indemnitor an official receipt of such documentation
satisfactorily evidencing such payment, (B) contest such tax upon the reasonable
request of the indemnitor and at such indemnitor’s cost and (C) pay such
indemnitor within thirty (30) days any refund of such taxes (including interest
thereon). Each Agent or Lender represents that it is not participating in a
Conduit Financing Arrangement.
(h)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (h), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so
(i)(h)    The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
or under any other Loan Document.

69

--------------------------------------------------------------------------------




4.11    Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss, cost or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of, or a conversion from, Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto or (d) any other default by the Borrower
in the repayment of such Eurodollar Loans when and as required pursuant to the
terms of this Agreement. Such indemnification may include an amount (other than
with respect to clause (d)) equal to the excess, if any, of (i) the amount of
interest that would have accrued on the amount so prepaid, or not so borrowed,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of such Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over (ii)
the amount of interest (as reasonably determined by such Lender) that would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
4.12    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 4.9 or 4.10(a), (b) or (c)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage or any unreimbursed costs or expenses; and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 4.9 or 4.10(a), (b) or
(c). The Borrower hereby agrees to pay all reasonable, documented out-of-pocket
costs and expenses incurred by any Lender in connection with any such
designation.
4.13    Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 4.9
or 4.10(a) (such Lender, an “Affected Lender”), (b) is a Non-Consenting Lender
or (c) is a Defaulting Lender, with a replacement financial institution or other
entity; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) in the case of an Affected
Lender, prior to any such replacement, such Lender shall have taken no action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10(a), (iv) the replacement financial
institution or entity shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced

70

--------------------------------------------------------------------------------




Lender under Section 4.11 if any Eurodollar Loan owing to such replaced Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (vi) the replacement financial institution or entity shall be an
Eligible Assignee, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 11.6 (provided that,
except in the case of clause (c) hereof, the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 4.9 or 4.10(a), as the case may
be, (ix) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender, and (x) in the case of a Non-Consenting Lender, the
replacement financial institution or entity shall consent at the time of such
assignment to each matter in respect of which the replaced Lender was a
Non-Consenting Lender.
4.14    Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.
(b)    The Administrative Agent, on behalf of the Borrower (or, in the case of
an assignment not required to be recorded in the Register in accordance with the
provisions of Section 11.6(d), the assigning Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrower), shall maintain the Register
(or, in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), a Related Party Register), in
each case pursuant to Section 11.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent (or, in
the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), the assigning Lender)
hereunder from the Borrower and each Lender’s share thereof.
(c)    The entries made in the Register (or where applicable, the Related Party
Register) and the accounts of each Lender maintained pursuant to Section 4.14(a)
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain the Register (or where applicable, the Related Party Register) or any
such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
(d)    The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans, Revolving Loans or Swingline
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
E-1, E-2 or E-3, respectively, with appropriate insertions as to date and
principal amount.

71

--------------------------------------------------------------------------------




4.15    Illegality. Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.
SECTION 5.    REPRESENTATIONS AND WARRANTIES
To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue, amend, extend, renew or participate in the Letters of
Credit, the Borrower hereby represents and warrants to each Agent and each
Lender that:
5.1    Financial Condition. (a) The unaudited pro forma consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at July 3, 2011 and
the unaudited pro forma consolidated income statements for the twelve month
period ending as at such date (the “Zarlink Pro Forma Financial Statements”),
copies of which have heretofore been furnished to each Lender, have been
prepared giving effect (as if such events had occurred on such date) to (i) the
consummation of the Zarlink Acquisition and the Refinancing, (ii) the Term Loans
to be made under this Agreement on the Restatement Date and the use of proceeds
thereof and (iii) the payment of fees and expenses in connection with the
foregoing. The Pro Forma Financial Statements have been prepared in good faith
based on the assumptions set forth therein, which the Borrower believed to be
reasonable assumptions at the time such Pro Forma Financial Statements were
prepared, and present fairly in all material respects on a pro forma basis the
estimated financial position of the Borrower and its consolidated Subsidiaries
as at and for each of the dates and periods set forth above, assuming that the
events specified in the preceding sentence had actually occurred at such date.
(b)    (i) The audited consolidated balance sheets of the Borrower and its
Subsidiaries (other than Zarlink and its Subsidiaries) for each of the 2008,
2009 and 2010 fiscal years, and the related consolidated statements of income,
stockholders’ equity and cash flows for such fiscal years, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers LLP present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at such date, and the consolidated results of
its operations and its consolidated cash flows for such fiscal years. (ii) The
unaudited consolidated balance sheets and related statements of income and cash
flows of the Borrower and its Subsidiaries (other than Zarlink and its
Subsidiaries) for the fiscal quarters ending January 2, 2011, April 3, 2011 and
July 3, 2011 and for each fiscal quarter ended after the second fiscal quarter
of 2011 and at least forty-five (45) days (or, in the case of the fiscal quarter
that occurs at the end of the 2011 fiscal year, ninety (90) days) prior to the
Restatement Date, present fairly in all material respects the consolidated

72

--------------------------------------------------------------------------------




financial condition of the Borrower and its Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the period then ended (subject to normal year-end audit adjustments and the
absence of footnotes). (iii) All such financial statements delivered pursuant to
clauses (b)(i) and (b)(ii) above, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except, with respect to clause (b)(i), as
approved by the aforementioned firm of accountants and disclosed therein, with
respect to clause (b)(ii), as disclosed therein).
(c)    (i) The audited consolidated balance sheets of Zarlink and its
Subsidiaries for the 2009, 2010 and 2011 fiscal years, and the related
consolidated statements of income, stockholders’ equity and cash flows for such
fiscal years, reported on by and accompanied by an unqualified report from
Deloitte and Touche LLP, to the best knowledge of the Borrower, present fairly
in all material respects the consolidated financial condition of Zarlink and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for such fiscal years. (ii) The unaudited
consolidated balance sheets and related statements of income and cash flows of
Zarlink and its Subsidiaries, to the extent delivered pursuant to Section 4(c)
of Amendment No. 2, for each fiscal quarter ended after the second fiscal
quarter of 2011 and at least forty-five (45) days (or, in the case of the fiscal
quarter that occurs at the end of the 2011 fiscal year, ninety (90) days) prior
to the Restatement Date, to the best knowledge of the Borrower, present fairly
in all material respects the consolidated financial condition of Zarlink and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the period then ended (subject to normal
year-end audit adjustments and the absence of footnotes). (iii) All such
financial statements delivered pursuant to clauses (c)(i) and (c)(ii) above,
including the related schedules and notes thereto, to the best knowledge of the
Borrower, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except, with respect to clause (c)(i), as
approved by the aforementioned firm of accountants and disclosed therein and,
with respect to clause (c)(ii) as disclosed therein).
(d)    The most recent financial statements referred to in clause (b)(i)
disclose in accordance with GAAP or other applicable accounting standards all
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives.
5.2    No Change. Since October 3, 2010, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.
5.3    Corporate Existence; Compliance with Law. Except as permitted under
Section 8.4, each Group Member (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the organizational power and authority, and the legal right, to own and operate
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, (d) is in compliance with the terms of its
Organizational Documents and (e) is in compliance with the terms of all
Requirements

73

--------------------------------------------------------------------------------




of Law and all Governmental Authorizations, except to the extent that any
failure under clause (a) (with respect to any Group Member that is not a Loan
Party) or clauses (b) through (e) to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
5.4    Power; Authorization; Enforceable Obligations. Each Loan Party has the
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary organizational and other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the Transactions or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (a) consents, authorizations, filings and
notices described in Schedule 5.4, which consents, authorizations, filings and
notices have been, or will be, obtained or made and are in full force and effect
on or before the Restatement Date, and all applicable waiting periods shall have
expired, in each case without any action being taken by any Governmental
Authority that would restrain, prevent or otherwise impose adverse conditions on
the Transactions, other than any such consent, authorizations, filings and
notices the absence of which could not reasonably be expected to have a Material
Adverse Effect, and (b) the filings referred to in Section 5.19. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
5.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate (a) its
Organizational Document, (b) any Requirement of Law, Governmental Authorization
or any Contractual Obligation of any Group Member and (c) will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to its Organizational Documents, any Requirement
of Law or any such Contractual Obligation (other than the Liens created by the
Security Documents and the Permitted Liens), except for any violation set forth
in clauses (b) or (c) which could not reasonably be expected to have a Material
Adverse Effect.
5.6    Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents, which would in any respect impair the enforceability of the Loan
Documents, taken as a whole or (b) that could reasonably be expected to have a
Material Adverse Effect.

74

--------------------------------------------------------------------------------




5.7    No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.
5.8    Ownership of Property; Liens. Each Group Member has title in fee simple
(or local law equivalent) to all of its owned real property, a valid leasehold
interest in all its leased real property, and good title to, or a valid
leasehold interest in, license of, or right to use, all its other tangible
Property material to its business, in all material respects, and no such
Property is subject to any Lien except as permitted by Section 8.3. As of the
date hereofRestatement Date, no condemnation has been commenced or, to the
Borrower’s knowledge, is contemplated with respect to all or any portion of any
real property a Group Member has an interest in or for the relocation of
roadways providing access to such property.
5.9    Intellectual Property. All Intellectual Property owned by the Group
Members is owned free and clear of all Liens (other than (i) as permitted by
Section 8.3, (ii) licenses listed on Schedule 5.9, (iii) other licenses granted
in the ordinary course of business (including in connection with the sale or
provision by Group Members of products or services), (iv) the security interest
granted to the Collateral Agent for the benefit of the Secured Parties pursuant
to the Guarantee and Collateral Agreement, (v) licenses under which a Group
Member is the licensor in existence as of the date hereof (including in
connection with the sale or provision by a Group Member of products or services)
and (vi) licenses to other Group Members). Except as could not reasonably be
expected to have a Material Adverse Effect, to the knowledge of any Loan Party:
(a) the conduct of, and the use of Intellectual Property in, the business of the
Group Members (including the products and services of the Group Members) does
not infringe, misappropriate, or otherwise violate the Intellectual Property
rights of any other Person; (b) in the last two (2) years, there has been no
such claim asserted in writing (including in the form of offers or invitations
to obtain a license) asserted or, to the knowledge of any Loan Party, threatened
against any Group Member; (c) there is no valid basis for a claim of
infringement, misappropriation, or other violation of Intellectual Property
rights against any Group Member; (d) no Person is infringing, misappropriating,
or otherwise violating any Intellectual Property of any Group Member, and there
has been no such claim asserted or threatened against any third party by any
Group Member, or to the knowledge of any Loan Party, any other Person; (e) no
Software included in the Collateral is subject to the terms of any “open source”
or other similar license that provides for any source code of such Software to
be disclosed, licensed, publicly distributed, or dedicated to the public; and
(f) each Group Member has at all times complied with all applicable laws, as
well as its own rules, policies, and procedures, relating to privacy, data
protection, and the collection and use of personal information collected, used,
or held for use by such Group Member.
5.10    Taxes. Each Loan Party has filed or caused to be filed all federal,
state and other material tax returns that are required to be filed by it and all
such tax returns are true, correct, and complete in all material respects; each
Loan Party has paid all federal, state and other material taxes and any
assessments made against it or any of its property by any Governmental Authority
(other than any which are not yet due or the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with

75

--------------------------------------------------------------------------------




GAAP have been provided on the books of the relevant Loan Party); no tax Lien
has been filed (other than for taxes not yet due or the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Loan Party) and, no Loan Party is aware of any proposed or
pending tax assessments, deficiencies or audits that could be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect.
5.11    Federal Regulations. No part of the proceeds of any extension of credit
under this Agreement will be used for any purpose that violates or would be
inconsistent with the provisions of Regulation T, U or X of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U 1, as
applicable, referred to in Regulation U.
5.12    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act, as
amended, or any other applicable Requirement of Law dealing with such matters;
and (c) all payments due from any Group Member on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant Group Member.
5.13    ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan,
and each Plan has complied in all respects with the applicable provisions of
ERISA and the Code except where such “accumulated funding deficiency” or failure
could not reasonably be expected to have a Material Adverse Effect. No
termination of a Single Employer Plan has occurred, and no Lien against the
Borrower or any Commonly Controlled Entity in favor of the PBGC or a Single
Employer Plan or a Multiemployer Plan has arisen, during such five-year period.
The present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by more than $50,000,000. Neither the Borrower nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
the Borrower or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. No such Multiemployer
Plan is in Reorganization or Insolvent.
5.14    Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under

76

--------------------------------------------------------------------------------




any Requirement of Law (other than Regulation X of the Board, as amended) that
limits its ability to incur Indebtedness.
5.15    Subsidiaries. (a) Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Restatement Date, Schedule 5.15
sets forth (i) the name and jurisdiction of formation or incorporation of each
Group Member and, as to each such Group Member (other than the Borrower and
Zarlink and its Subsidiaries), states the authorized and issued capitalization
of such Group Member, the beneficial and record owners thereof and the
percentage of each class of Capital Stock owned by any Loan Party and (ii) each
Immaterial Subsidiary as of the Restatement Date, (b) except as disclosed to the
Administrative Agent by the Borrower in writing from time to time after the
Restatement Date, there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees, independent contractors or directors and directors’
qualifying shares) of any nature relating to any Capital Stock of any Group
Member (other than the Borrower and Zarlink and its Subsidiaries), except as
created by the Loan Documents or as permitted hereby, and (c) as of the date
hereofRestatement Date, each Domestic Subsidiary that is not a Subsidiary
Guarantor is an Immaterial Subsidiary. Except as listed on Schedule 5.15, as of
the Restatement Date, no Group Member owns any interests in any joint venture,
partnership or similar arrangements with any Person (other than Zarlink and its
Subsidiaries).
5.16    Use of Proceeds. The proceeds of theany New Term Loans made on the
Amendment No. 5 Effective Date shall be used to (a) refinance the Existing
Initial Term Loans and (b) finance a portion of the Zarlink Acquisition and the
Refinancing and to pay related fees and expenses. The proceeds of the Revolving
Loans shall be used on the Restatement Date to finance a portion of the Zarlink
Acquisition and the Refinancing.Prior to and after the RestatementAmendment No.
5 Effective Date, the proceeds of the Revolving Loans shall be used, together
with the proceeds of the Swingline Loans and the Letters of Credit, for general
corporate purposes of the Borrower and its Subsidiaries.
5.17    Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:
(a)    the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could reasonably
be expected to give rise to liability under, any Environmental Law;
(b)    no Group Member has received any written notice of violation, nor has
knowledge of any alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the business operated by any Group
Member, nor does the Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened;
(c)    Materials of Environmental Concern have not been transported or disposed
of from the Properties by any Group Member or, to the Borrower’s knowledge, by
any other person in violation of, or in a manner or to a location that could
reasonably be expected to give rise to

77

--------------------------------------------------------------------------------




liability under, any Environmental Law, nor have any Materials of Environmental
Concern been generated, treated, stored or disposed of by any Group Member or,
to the Borrower’s knowledge, by any other person at, on or under any of the
Properties in violation of, or in a manner that could reasonably be expected to
give rise to liability under, any applicable Environmental Law;
(d)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or, to the Borrower’s knowledge,
will be named as a party with respect to the Properties or the business operated
by any Group Member, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the business operated by any Group Member;
(e)    there has been no release or threat of release of Materials of
Environmental Concern by any Group Member or, to the Borrower’s knowledge, by
any other person at or from the Properties, or arising from or related to the
operations of any Group Member in connection with the Properties or otherwise in
connection with the business operated by any Group Member, in violation of or in
amounts or in a manner that could reasonably be expected to give rise to
liability under Environmental Laws;
(f)    the Properties and all operations at the Properties are in compliance,
and have in the last five (5) years been in compliance, with all applicable
Environmental Laws; and
(g)    no Group Member has assumed any liability of any other Person under
Environmental Laws.
5.18    Accuracy of Information, etc. No written statement contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by any Loan Party to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, when taken as a
whole, contained as of the date such statement, information, document or
certificate was furnished, any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which such statements
were made after giving effect to any supplements thereto; provided, however,
that (a) with respect to the projections, other pro forma financial information
and information of a general economic or industry-specific nature contained in
the materials referenced above, the Borrower represents only that the same were
prepared in good faith and are based upon assumptions believed by management of
the Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount and (b) on or prior to the Zarlink Compulsory
Acquisition Closing Date or the Zarlink Subsequent Acquisition Closing Date, as
the case may be, the representations and warranties in this Section 5.18 with
respect to Zarlink, its Subsidiaries and their business shall only be made to
the best knowledge of the Borrower.

78

--------------------------------------------------------------------------------




5.19    Security Documents. (a) The Guarantee and Collateral Agreement and each
other Security Document is effective to create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a valid security interest in the
Collateral described therein and proceeds thereof (to the extent a security
interest can be created therein under the Uniform Commercial Code). In the case
of the Pledged Equity Interests described in the Guarantee and Collateral
Agreement and each Foreign Pledge Agreement, when stock or interest certificates
representing such Pledged Equity Interests (along with properly completed stock
or interest powers endorsing the Pledged Equity Interest and executed by the
owner of such shares or interests are delivered to the Collateral Agent) or such
other actions specified in each Foreign Pledge Agreement are taken, and in the
case of the other Collateral described in the Guarantee and Collateral Agreement
or any other Security Document (other than deposit accounts), when financing
statements and other filings specified on Schedule 5.19 in appropriate form are
filed in the offices specified on Schedule 5.19, the Collateral Agent, for the
benefit of the Secured Parties, shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except Liens permitted by
Section 8.3). In the case of Collateral that consists of deposit accounts, when
a Control Agreement is executed and delivered by all parties thereto with
respect to such accounts, the Collateral Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, prior and superior to any
other Person except as provided under the applicable Control Agreement with
respect to the financial institution party thereto.
(b)    Each of the Mortgages (if any) is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified therein, each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (except Liens
permitted by Section 8.3). Schedule 5.19(b) lists, as of the Restatement Date,
each parcel of owned real property located in the United States and held by the
Borrower or any of its Subsidiaries that has a value, in the reasonable opinion
of the Borrower, in excess of $10,000,000.
5.20    Solvency. The Borrower and the other Loan Parties (on a consolidated
basis), after giving effect to the Transactions and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and
therewith, will be and will continue to be Solvent.
5.21    Senior Indebtedness. The Obligations constitute “senior debt,” “senior
indebtedness,” “designated senior debt”, “guarantor senior debt” or “senior
secured financing” (or any comparable term) of each Loan Party under and as
defined in any Junior Financing Documentation.
5.22    Certain Documents. The Borrower has delivered to the Administrative
Agent a complete and correct copy of the Zarlink Offer Documents, as applicable,
including any amendments, supplements or modifications with respect to any of
the foregoing.

79

--------------------------------------------------------------------------------




5.23    Anti-Terrorism Laws. (a) No Loan Party, or, to the knowledge of any Loan
Party, any of its Subsidiaries, is in violation of any Anti-Terrorism Law or
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.
(b)    None of the Loan Parties, nor, to the knowledge of the Loan Parties, any
Subsidiaries of any Loan Party or their respective agents acting or benefiting
in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder, is any of the following (each a “Blocked Person”):
(i)    a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
(ii)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224;
(iii)    a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;
(v)    a Person that is named as a “specially designated national” on the most
current list published by the United States Treasury Department’s Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or
(vi)    a Person who is affiliated or associated with a person listed above.
(c)    No Loan Party, or to the knowledge of any Loan Party, any of its agents
acting in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.
SECTION 6.    CONDITIONS PRECEDENT
6.1    Conditions to Initial Extension of Credit. The agreement of each Lender
to make the initial extension of credit requested to be made by it on the
Restatement Date is subject to the satisfaction or waiver, prior to or
concurrently with the making of such extension of credit on the Restatement
Date, of the following conditions precedent:
(a)    Loan Documents. The Administrative Agent shall have received (i)
Amendment No. 2 (to which this Exhibit A is attached), executed and delivered by
the Borrower,

80

--------------------------------------------------------------------------------




the Administrative Agent, the Collateral Agent and each Requisite Lender (as
defined therein), (ii) the Reaffirmation Agreement, executed and delivered by
the Borrower, each Subsidiary Guarantor, the Administrative Agent and the
Collateral Agent, and all other documentation required to be executed in
connection therewith, (iii) the Intercompany Note, executed and delivered by
each Loan Party not already a party thereto, (iv) a perfection certificate in
customary form and substance and (v) a Note issued in the name of Morgan Stanley
Senior Funding, Inc.
(b)    Transactions. The following transactions shall have been or shall
concurrently be consummated, in each case on terms and conditions reasonably
satisfactory to each Agent and each Lender:
(i)    (x) The first take-up of Zarlink Shares pursuant to the Zarlink Offer
shall be effected concurrently with the funding of the Loans, (A) in compliance
with law in all material respects and (B) in accordance with the Zarlink Offer
Documents in all material respects and (y) the Zarlink Offer Documents shall be
in full force and effect with no provisions thereof (or, as the case may be,
schedules or exhibits thereto) amended, waived or otherwise modified or
supplemented (including any change in the purchase price or any reduction in the
minimum tender offer condition, but excluding any Zarlink Offer Extension) that
is materially adverse to the interests of the Lenders or the Lead Arranger
without the prior written consent of the Lead Arranger and the Administrative
Agent (which approval shall not be unreasonably withheld, delayed or
conditioned);
(ii)    The Borrower shall have furnished to the Lead Arranger and the
Administrative Agent reasonably detailed calculations of the Zarlink Acquisition
Consideration Blocked Amount, if any, as of the Restatement Date (after giving
effect to the first take-up of the Zarlink Shares pursuant to the Zarlink Offer
and the payments to be made in connection therewith) and shall certify that the
remaining commitment under the Revolving Facility and the Term Facility (after
the refinancing of the Existing Initial Term Loans and after the reductions
thereto on the Restatement Date), if any, and cash on hand of the Borrower,
Zarlink and their respective Subsidiaries shall equal or exceed the Zarlink
Acquisition Consideration Blocked Amount, if any;
(iii)    The Administrative Agent shall have a first priority perfected lien on
the Zarlink Acquisition Consideration Blocked Amount, if any; and
(iv)    The Lead Arranger shall have received or shall concurrently receive
reasonably satisfactory evidence that no Group Members (excluding Zarlink and
its Subsidiaries) shall have any Indebtedness or preferred Disqualified Capital
Stock outstanding other than pursuant to the Loan Documents or Indebtedness
permitted pursuant to Section 8.2 hereof.
(c)    Pro Forma Financial Statements; Financial Statements. The Lead Arranger
shall have received (i) the Zarlink Pro Forma Financial Statements and (ii) the
pro forma forecasts of the financial performance of the Borrower and its
Subsidiaries, (x) on an annual basis, through

81

--------------------------------------------------------------------------------




the Term Loan Maturity Date (as in effect on the Restatement Date) and (y) on a
quarterly basis, through the first year following the Restatement Date. The Lead
Arranger has received the other financial statements described in Section 5.1
(it being agreed that (i) the financial statements of the Borrower for each of
the 2008, 2009 and 2010 fiscal years and Zarlink for each of the 2009, 2010 and
2011 fiscal years, (ii) the financial statements of the Borrower for the fiscal
quarters ending January 2, 2011, April 3, 2011 and July 3, 2011 have been
received and (iii) with respect to Zarlink, financial statements shall only be
required pursuant to Section 5.1 to the extent such financial statements become
available to the Borrower either publicly or by delivery of such financial
statements by Zarlink or its Subsidiaries to the Borrower).
(d)    Approvals. All necessary material governmental and third party consents
and approvals (including, without limitation, under the Investment Canada Act
and the Competition Act Canada, if required) required to be obtained by the
Borrower and its Subsidiaries for the Zarlink Offer to be consummated shall have
been obtained and be effective and all applicable waiting periods shall have
expired without any adverse action being taken by any Governmental Authority.
(e)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where assets of the Loan
Parties are located, and such search shall reveal no Liens on any of the assets
of the Loan Parties except for Liens permitted by Section 8.3 or discharged on
or prior to the Restatement Date pursuant to documentation reasonably
satisfactory to the Administrative Agent.
(f)    Fees. The Lenders, the Lead Arranger and the Agents shall have received
all fees required to be paid and all accrued reasonable, documented
out-of-pocket expenses required hereunder to be paid and for which invoices have
been presented (including the reasonable fees and expenses of legal counsel) in
respect of the Transactions, on or before the Restatement Date.
(g)    Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Restatement Date, substantially in the
form of Exhibit F, with appropriate insertions and attachments including the
certificate of incorporation or certificate of formation, as applicable, of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party.
(h)    Legal Opinions. The Administrative Agent shall have received (i) the
legal opinion of O'Melveny & Myers LLP counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit G-1 and (ii) the legal
opinion of Baker & Daniels LLP, Indiana counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit G-2. Such legal opinion shall
cover such other matters incident to the transactions contemplated by Amendment
No. 2 and this Agreement as the Administrative Agent may reasonably require that
are customary for transactions of this kind.
(i)    Pledged Equity Interests; Stock Powers; Pledged Notes. The Collateral
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Guarantee and Collateral Agreement, if
applicable, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and (ii)
each promissory note (if any) pledged to the Administrative Agent pursuant to
the Guarantee

82

--------------------------------------------------------------------------------




and Collateral Agreement endorsed (without recourse) in blank (or accompanied by
an executed transfer form in blank) by the pledgor thereof.
(j)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement, but excluding any Intellectual
Property Security Agreement) required by the Security Documents or under law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
in order to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 8.3), shall be in proper form for filing,
registration or recordation.
(k)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit J, executed as of the Restatement
Date by the chief financial officer of the Borrower.
(l)    Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3(b) of the Guarantee and
Collateral Agreement.
(m)    Patriot Act, Etc. The Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, as reasonably requested by the
Administrative Agent.
(n)    Zarlink Closing Date Material Adverse Effect. Since July 19, 2011, there
has been no development or event that has had or could reasonably be expected to
have a Zarlink Closing Date Material Adverse Effect and the Zarlink Offer shall
not cause a Zarlink Closing Date Material Adverse Effect.
(o)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to Sections 5.3(a) and (b),
5.4, 5.5, 5.11, 5.14, 5.15(c), 5.19 and 5.20 shall be true and correct in all
material respects on and as of such date as if made on and as of such date
(except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specific date).
(p)    Zarlink Acquisition Agreement Representations and Warranties. Each of the
representations and warranties made by Zarlink in the Zarlink Acquisition
Agreement that are material to the interests of the Lenders shall be true and
correct as of such date as if made on and as of such date, but solely to the
extent the Borrower or Zarlink Offeror has the right (without regard to any
notice requirement) to terminate its obligations under the Acquisition Agreement
(or would be permitted to decline to consummate the Zarlink Offer or the Zarlink
Compulsory Acquisition or the Zarlink Subsequent Acquisition Transaction, as the
case may be) as a result of a breach or inaccuracy of any such representation or
warranty in the Zarlink Acquisition Agreement.
(q)    Notices. The Borrower shall have delivered to the Administrative Agent
the notice of borrowing for the extension of credit in accordance with this
Agreement.

83

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained above in this Section 6.1, to
the extent any Collateral is not provided (or any related required actions under
this Section 6.1 are not taken) on the Restatement Date after the Loan Parties’
use of commercially reasonable efforts to do so, the delivery of such Collateral
(and the taking of the related required actions) shall not constitute a
condition precedent to the effectiveness of this Agreement on the Restatement
Date but shall instead be required to be delivered (or taken) after the
Restatement Date in accordance with the requirements of Section 7.10, except
that (A) with respect to the perfection of security interests in UCC Filing
Collateral, the Borrower shall be obligated to deliver or cause to be delivered
necessary Uniform Commercial Code financing statements to the Collateral Agent
in proper form for filing and to irrevocably authorize and to cause the
applicable Loan Parties to irrevocably authorize, the Collateral Agent to file
necessary Uniform Commercial Code financing statements and (B) with respect to
perfection of security interests in Stock Certificates (other than Stock
Certificates of Zarlink or any of its Subsidiaries), the Borrower shall be
obligated to use commercially reasonable efforts to deliver to the Collateral
Agent Stock Certificates together with undated stock powers in blank (or other
appropriate procedures under Canadian law).
6.2    Conditions to Each Extension of Credit After the Restatement Date. The
agreement of each Lender to make any extension of credit requested to be made by
it on any date after the Restatement Date is subject to the satisfaction of the
following conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (except to the extent made as of a specific date, in which
case such representation and warranty shall be true and correct in all material
respects on and as of such specific date).
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
(c)    No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any extension of credit to be
made by it.
(d)    Notices. The Borrower shall have delivered to the Administrative Agent
and, if applicable, the Issuing Lender or the Swingline Lender, the notice of
borrowing or Application, as the case may be, for such extension of credit in
accordance with this Agreement.
(e)    Pro Forma Compliance with Financial Covenants. The Borrower shall be in
pro forma compliance with the Financial Covenants (assuming for this purpose
that a Compliance Date has occurred) after giving effect to the extensions of
credit requested to be made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.

84

--------------------------------------------------------------------------------




SECTION 7.    AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding, or any Loan or other amount is owing
to any Lender or Agent hereunder (other than unasserted contingent
indemnification obligations, Letters of Credit that have been Cash
Collateralized and any amount owing under Specified Hedge Agreements), the
Borrower shall and shall cause each of its Subsidiaries to:
7.1    Financial Statements. Furnish to the Administrative Agent and each
Lender:
(a)    as soon as available, but in any event within ninety (90) days (or such
other time period as specified in the SEC's rules and regulations with respect
to non-accelerated filers for the filing of annual reports on Form 10-K) after
the end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income or
operations, stockholders’ equity and cash flows for such year, setting forth in
each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by PricewaterhouseCoopers LLP or other
independent certified public accountants of nationally recognized standing; and
(b)    as soon as available, but in any event on the date forty-five (45) days
(or such other time period as specified in the SEC's rules and regulations with
respect to non-accelerated filers for the filing of annual reports on Form 10-Q)
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income or operations, stockholders’ equity
(to the extent required on Form 10-Q) and cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operation, stockholders’ equity and
cash flows of the Borrower in accordance with GAAP (subject to normal year-end
audit adjustments and the absence of footnotes).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
Documents required to be delivered pursuant to Section 7.1(a) or (b) or Section
7.2(e) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 5.9; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that, (x) to the extent the Administrative Agent
or any Lender

85

--------------------------------------------------------------------------------




so requests, the Borrower shall deliver paper copies of such documents to the
Administrative Agent or such Lender until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (y) the
Borrower shall notify the Administrative Agent (by facsimile or electronic mail)
of the posting of any such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to herein, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
7.2    Certificates; Other Information. Furnish to the Administrative Agent, the
Collateral Agent (as applicable) and each Lender (or, in the case of clause (i),
to the relevant Lender):
(a)    concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a report of independent registered public accounting firm
reporting on such financial statements stating that in making the examination
necessary in connection therewith, no knowledge was obtained of any Default or
Event of Default, except as specified in such report (which report may be
limited to accounting matters and disclaim responsibility for legal
interpretations);
(b)    concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer of the Borrower stating
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate, (ii) to the extent not
previously disclosed and delivered to the Administrative Agent and the
Collateral Agent, a listing of any Intellectual Property which is the subject of
a federal registration or federal application (including Intellectual Property
included in the Collateral which was theretofore unregistered and becomes the
subject of a federal registration or federal application) acquired by any Loan
Party since the date of the most recent list delivered pursuant to this clause
(ii) (or, in the case of the first such list so delivered, since the Original
Closing Date), promptly deliver to the Administrative Agent and the Collateral
Agent an agreement evidencing the security interest created in such Intellectual
Property suitable for recordation in the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, or such other
instrument in form and substance reasonably acceptable to the Administrative
Agent, and undertake the filing of any instruments or statements as shall be
reasonably necessary to create, record, preserve, protect or perfect the
Collateral Agent’s security interest in such Intellectual Property and (iii) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, and, if applicable, for determining
the Applicable Margin for Revolving Loans and Swingline Loans and the Commitment
Fee Rate; provided that, beginning with the fiscal quarter ending March 31,
2013, the Borrower shall only be required to illustrate compliance with the
Financial Covenants if a Compliance Date has occurred on the last day of the
applicable fiscal quarter.
(c)    as soon as available, and in any event no later than ninety (90) days
after the end of each fiscal year of the Borrower, a detailed consolidated
budget for the following fiscal year shown on a quarterly basis (including a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the following fiscal year, the related consolidated statements of

86

--------------------------------------------------------------------------------




projected cash flow, projected changes in financial position and projected
income and a description of the underlying assumptions applicable thereto and
projected covenant compliance levels) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer of the Borrower stating that such Projections are based on reasonable
estimates, information and assumptions at the time prepared;
(d)    if the Borrower is not then a reporting company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), within forty-five (45)
days after the end of each fiscal quarter of the Borrower (or ninety (90) days,
in the case of the last fiscal quarter of any fiscal year), a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Subsidiaries for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter, as compared to the portion of the Projections covering such periods and
to the comparable periods of the previous year;
(e)    promptly after the same are sent, copies of all financial statements,
reports and material notices that the Borrower sends to the holders of any class
of its Indebtedness or public equity securities and, promptly after the same are
filed, copies of all annual, regular or periodic and special reports and
registration statements which the Loan Parties may file or be required to file
with the SEC and not otherwise required to be delivered to the Administrative
Agent pursuant hereto, and, promptly, and in any event within five (5) Business
Days, after receipt thereof by the Borrower or any Subsidiary thereof, copies of
each written notice or other correspondence received from the SEC or comparable
agency in any applicable foreign jurisdiction concerning any investigation or
potential investigation or other inquiry by such agency regarding the financial
or other operational results of the Borrower or any Subsidiary thereof;
(f)    promptly, after any request by the Administrative Agent, any final
“management” letter submitted by such accountants to the board of directors of
the Borrower in connection with their annual audit; and
(g)    promptly, such additional financial and other information regarding the
business, financial or corporate affairs of the Borrower or any of its
Subsidiaries as any Lender may from time to time reasonably request, including,
without limitation, other information with respect to the Patriot Act.
7.3    Payment of Taxes. Pay all federal, state, provincial and other material
taxes, assessments, fees or other charges imposed on it or any of its property
by any Governmental Authority before they become delinquent, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member.
7.4    Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence except as permitted hereunder
and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business,
including, without limitation, all necessary Governmental Authorizations,
except, in each case, as otherwise permitted by Section 8.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a

87

--------------------------------------------------------------------------------




Material Adverse Effect; and (b) comply with all Contractual Obligations,
Organizational Documents and Requirements of Law (including, without limitation,
and as applicable, ERISA, Canadian Pension Plans, Canadian Benefit Plans,
Canadian Multiemployer Pension Plans, Canadian Retiree Benefit Plans, the Code
and the ITA) except to the extent that failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
7.5    Maintenance of Property; Insurance. (a) Keep all material Property useful
and necessary in its business in good working order and condition, ordinary wear
and tear and obsolescence excepted and (b) maintain insurance with financially
sound and reputable insurance companies (i) on all its Property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business and (ii) required pursuant to the Security Documents. The Borrower will
furnish to the Administrative Agent, upon request, information in reasonable
detail as to the insurance so maintained.
7.6    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent who may be accompanied by any Lender
to visit and inspect any of its properties and examine and make abstracts from
any of its books and records at any reasonable time during normal business hours
and as often as may reasonably be desired upon reasonable advance notice to the
Borrower and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent certified public accountants (provided that
the Borrower or its Subsidiaries may, at their option, have one or more
employees or representatives present at any discussion with such accountants);
provided that unless an Event of Default has occurred or is continuing, only one
(1) such visit in any calendar year shall be at the Borrower’s expense.
7.7    Notices. Promptly give notice to the Administrative Agent of:
(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member that could reasonably be expected to have a Material Adverse
Effect or (ii) litigation, investigation or proceeding that may exist at any
time between any Group Member and any Governmental Authority, which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect;
(c)    any litigation or proceeding affecting any Group Member (i) in which the
amount claimed against any Group Member or more and not covered by insurance
exceeds $15,000,000, (ii) in which injunctive or similar relief is sought and
which could reasonably be expected to have a Material Adverse Effect or (iii)
which relates to any Loan Document;
(d)    the following events, as soon as possible and in any event within thirty
(30) days after a Responsible Officer of the Borrower obtains actual knowledge
thereof: (i) the occurrence

88

--------------------------------------------------------------------------------




of any Reportable Event with respect to any Single Employer Plan, a failure to
make any required contribution to any Single Employer Plan or Multiemployer
Plan, the creation of any Lien against the Borrower or any Commonly Controlled
Entity in favor of the PBGC or a Single Employer Plan or Multiemployer Plan or
any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Single Employer Plan or Multiemployer Plan;
and
(e)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.
7.8    Environmental Laws. (a) Comply with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and ensure that all
tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except, in each case, to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent the failure to do
so could not reasonably be expected to have a Material Adverse Effect.
7.9    [RESERVED].
7.10    Post-Closing; Additional Collateral, etc. (a) With respect to any
property acquired after the Original Closing Date by any Group Member (other
than (x) any property described in paragraph (b), (c), (d) or (e) below, (y)
property acquired by any Immaterial Subsidiary, any Foreign Subsidiary or from
the Restatement Date until the Zarlink Compulsory Acquisition Closing Date or
the Zarlink Subsequent Acquisition Closing Date, as the case may be, Zarlink and
its Subsidiaries) and (z) property that is not required to become subject to
Liens in favor of the Collateral Agent pursuant to the Loan Documents) that has
an individual fair market value (as determined in good faith by the Borrower) in
excess of $1,000,000 as to which the Collateral Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Collateral Agent such amendments to the applicable Security
Document or such other documents as the Collateral Agent deems necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in such property, (ii) take all actions necessary
or advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such property,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the applicable Security Document

89

--------------------------------------------------------------------------------




or by law and, in the case of Intellectual Property (other than pursuant to
clause (f) below), the recordation of an agreement evidencing the security
interest created in such Intellectual Property suitable for recordation in the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, or such other instrument in form and substance reasonably
acceptable to the Administrative Agent, or as may be requested by the Collateral
Agent, and (iii) if reasonably requested by the Collateral Agent, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be customary in form and substance and from counsel reasonably
satisfactory to the Collateral Agent.
(b)    With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $10,000,000 acquired after the
Original Closing Date by any Group Member (other than (x) any such real property
subject to a Lien expressly permitted by Section 8.3(g) and (y) real property
acquired by any Immaterial Subsidiary, Foreign Subsidiary or from the
Restatement Date until the Zarlink Compulsory Acquisition Closing Date or the
Zarlink Subsequent Acquisition Closing Date, as the case may be, Zarlink and its
Subsidiaries), promptly (i) execute and deliver a first priority Mortgage
subject to Liens permitted under Section 8.3 hereof, in favor of the Collateral
Agent, for the benefit of the Secured Parties, covering such real property, (ii)
if requested by the Collateral Agent, provide the Secured Parties with (x) title
and extended coverage insurance covering such real property in an amount at
least equal to the purchase price of such real property (or such other amount as
shall be reasonably acceptable to the Collateral Agent, provided that in
jurisdictions that impose mortgage recording taxes, the Security Documents shall
not secure indebtedness in an amount exceeding 120% of the fair market value of
the Mortgaged Property, as reasonably determined in good faith by the Loan
Parties and reasonably acceptable to Collateral Agent), as well as a current
ALTA survey thereof, together with a surveyor’s certificate and (y) any consents
or estoppels deemed necessary or reasonably advisable by the Collateral Agent in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, (iii) if requested by the
Collateral Agent, deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in customary form and substance
and from counsel reasonably satisfactory to the Collateral Agent and (iv)
deliver to the Administrative Agent a certificate executed by a Responsible
Officer of the Borrower certifying as to whether or not such Mortgage will
encumber improved real property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968, and, if so, confirming that such
insurance has been obtained, which certificate shall be in a form and substance
reasonably satisfactory to the Borrower.
(c)    With respect to any new Subsidiary (other than (i) a Foreign Subsidiary
or an Immaterial Subsidiary and (ii) from the Restatement Date until the Zarlink
Compulsory Acquisition Closing Date or the Zarlink Subsequent Acquisition
Closing Date, as the case may be, Zarlink and its Subsidiaries) created or
acquired after the Original Closing Date by any Group Member (except that, for
the purposes of this paragraph (c), the term Subsidiary shall include any
existing Subsidiary that ceases to be a Foreign Subsidiary or an Immaterial
Subsidiary), promptly (i) execute and deliver to the Collateral Agent such
Security Documents as the Administrative Agent deems necessary or reasonably
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary

90

--------------------------------------------------------------------------------




that is owned by any Group Member, (ii) deliver to the Collateral Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Group Member, (iii) cause such new Subsidiary (A) to become a party to
the applicable Security Documents, (B) to take such actions necessary or
advisable to grant to the Collateral Agent for the benefit of the Secured
Parties a perfected first priority security interest (subject to Liens permitted
by Section 8.3 hereof) in all or substantially all, or any portion of the
property of such new Subsidiary that is required to become subject to a Lien in
favor of the Collateral Agent, for the benefit of the Secured Parties, pursuant
to the Loan Documents as the Administrative Agent shall determine, in its
reasonable discretion, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Collateral Agent
and (C) to deliver to the Collateral Agent a certificate of such Subsidiary,
substantially in the form of Exhibit F, with appropriate insertions and
attachments, and (iv) if requested by the Collateral Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in customary form and substance and from counsel
reasonably satisfactory to the Collateral Agent.
(d)    (i) With respect to Zarlink and its Subsidiaries, within ninety (90) days
after the Zarlink Compulsory Acquisition Closing Date or the Zarlink Subsequent
Acquisition Closing Date, as the case may be, the Collateral Agent shall have
received executed copies of all documents necessary or desirable to perfect the
Collateral Agent’s Liens on the Capital Stock (if any) of any “first-tier”
Foreign Subsidiary granted pursuant to the Guarantee and Collateral Agreement
and each Foreign Pledge Agreement pursuant to the law of such Foreign
Subsidiary’s jurisdiction of formation (excluding any Immaterial Subsidiary or
Foreign Subsidiary excluded pursuant to Section 7.10(g)); provided that, in no
event shall more than 65% of the voting Capital Stock of any such Foreign
Subsidiary be required to be pledged pursuant to this Section 7.10(d)(i).
(ii) With respect to any new “first-tier” Foreign Subsidiary created or acquired
after the Original Closing Date (other than any new Foreign Subsidiary that is
an Immaterial Subsidiary or any Foreign Subsidiary excluded pursuant to Section
7.10(d) or 7.10(g)) by any Group Member (other than by any Group Member that is
a Foreign Subsidiary), promptly (A) execute and deliver to the Collateral Agent
such Security Documents as the Collateral Agent deems necessary or reasonably
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any such Group Member (provided that in no
event shall more than 65% of the total outstanding voting Capital Stock of any
such new Subsidiary be required to be so pledged), (B) deliver to the Collateral
Agent the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, as the case may be, and take such other action as may
be necessary or, in the opinion of the Collateral Agent, desirable to perfect
the Collateral Agent’s security interest therein, and (C) if requested by the
Collateral Agent, deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in customary form and substance
and from counsel reasonably satisfactory to the Collateral Agent.

91

--------------------------------------------------------------------------------




(e)    Within ninety (90) days after the Zarlink Compulsory Acquisition Closing
Date or the Zarlink Subsequent Acquisition Closing Date, as the case may be, the
Administrative Agent shall have received executed Control Agreements with
respect to each deposit or bank account of Zarlink and its Subsidiaries (but
only to the extent such Person is, or is required to become, a Subsidiary
Guarantor) in each jurisdiction where such Control Agreements are required to
perfect a security interest in deposit or bank accounts maintained at such bank
and in each other jurisdiction where such arrangements are available as a method
by which to control the disposition or direction of funds in such deposit or
bank account upon the occurrence and during the continuance of an Event of
Default, subject to any exceptions set forth in the Guarantee and Collateral
Agreement.
(f)    With respect to Zarlink and its Subsidiaries (but only to the extent such
Person is, or is required to become, a Subsidiary Guarantor), within ninety (90)
days after the Zarlink Compulsory Acquisition Closing Date or the Zarlink
Subsequent Acquisition Closing Date, as the case may be, the Administrative
Agent shall have received executed Intellectual Property Security Agreements,
and within thirty (30) days thereafter, evidence of recordation of the
Intellectual Property Security Agreements in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or such
other instrument in form and substance reasonably acceptable to the
Administrative Agent, or as may be requested by the Collateral Agent.
(g)    Notwithstanding anything to the contrary in this Section 7.10, paragraphs
(a), (b), (c), (d), (e) and (f) of this Section 7.10 shall not apply to (i) any
property, new Subsidiary or new Foreign Subsidiary created or acquired after the
Original Closing Date, as applicable, as to which the Administrative Agent has
reasonably determined that (A) the collateral value thereof is insufficient to
justify the difficulty, time and/or expense of obtaining a perfected security
interest therein, (B) under the law of such Foreign Subsidiary’s jurisdiction of
formation, it is unlikely that the Collateral Agent would have the ability to
enforce such security interest if granted or (C) such security interest would
violate any applicable law; or (ii) any property which is otherwise excluded or
excepted under the Guarantee and Collateral Agreement or any corresponding
section of any Foreign Security Document.
(h)    Within thirty (30) days following the Zarlink Compulsory Acquisition
Closing Date or the Zarlink Subsequent Acquisition Closing Date, as the case may
be, the Borrower shall deliver an updated Schedule 5.15 accounting for Zarlink
and its Subsidiaries.
(i)    To the extent any action which would otherwise have been required to be
taken pursuant to Section 6.1(i) or (j) have not been taken on or prior to the
Restatement Date as permitted by Section 6.1, then the Borrower shall cause all
such actions to be taken as promptly as practicable after the Restatement Date;
provided that, in any event, such actions shall be required to be completed
within ninety (90) days after the Zarlink Compulsory Acquisition Closing Date or
the Zarlink Subsequent Acquisition Closing Date, as the case may be, in each
case as such dates may be extended (with respect to a given action or actions)
at the sole discretion of the Administrative Agent.
7.11    Further Assurances. From time to time execute and deliver, or cause to
be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent or the
Collateral Agent may reasonably request for the purposes

92

--------------------------------------------------------------------------------




of implementing or effectuating the provisions of this Agreement and the other
Loan Documents, or of more fully perfecting or renewing the rights of the
Administrative Agent, the Collateral Agent and the Secured Parties with respect
to the Collateral (or with respect to any additions thereto or replacements or
proceeds thereof or with respect to any other property or assets hereafter
acquired by the Borrower or any Subsidiary which may be deemed to be part of the
Collateral) pursuant hereto or thereto. Upon the reasonable exercise by the
Administrative Agent, the Collateral Agent or any Secured Party of any power,
right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent, the Collateral Agent or such Secured Party may be required
to obtain from the Borrower or any of its Subsidiaries for such governmental
consent, approval, recording, qualification or authorization.
7.12    Rated Credit Facility; Corporate Ratings. Use commercially reasonable
efforts to (a) cause the Facilities to be continuously rated by S&P and Moody’s
and (b) cause the Borrower to continuously receive a Corporate Family Rating and
Corporate Rating.
7.13    Use of Proceeds. The Borrower shall use the proceeds of the Loans,
together with the proceeds of the Swingline Loans and the Letters of Credit,
solely as set forth in the recitals to this Agreement.
7.14    [RESERVED].
7.15    Zarlink Offer Extension, Zarlink Compulsory Acquisition or Zarlink
Subsequent Acquisition Transaction [RESERVED].
(a)     In the event the Zarlink Offer does not result in the acquisition of
100% of the outstanding Capital Stock (on a fully diluted basis) of Zarlink, the
Borrower shall pursue a Zarlink Offer Extension, a Zarlink Compulsory
Acquisition and/or a Zarlink Subsequent Acquisition Transaction, as necessary,
to facilitate the completion of the Zarlink Acquisition.
(b)    In the event a Zarlink Offer Extension, Zarlink Compulsory Acquisition or
a Zarlink Subsequent Acquisition Transaction, as the case may be, is required to
complete the Zarlink Acquisition, prior to the earlier of any Zarlink Offer
Extension Closing Date, Zarlink Compulsory Acquisition Closing Date or the
Zarlink Subsequent Acquisition Closing Date, as the case may be, the Zarlink
Acquisition Consideration Blocked Amount shall be deposited in an account (i)
with the Administrative Agent or (ii) subject to an account control agreement by
and among the depository bank, the Borrower and the Collateral Agent that is
reasonably satisfactory to the Collateral Agent and, in either case, shall be
subject to a first priority perfected lien for the benefit of the Lenders.
(c)    In the event any Zarlink Offer Extension, Zarlink Compulsory Acquisition
or Zarlink Subsequent Acquisition Transaction, as the case may be, is required
to complete the

93

--------------------------------------------------------------------------------




Zarlink Acquisition, consummate any Zarlink Offer Extension, Zarlink Compulsory
Acquisition or Zarlink Subsequent Acquisition Transaction, as the case may be,
in accordance with the terms and conditions of the Zarlink Offer Documents and
applicable law in all material respects as promptly as practicable and in any
event on or prior to the date that is one hundred and twenty (120) days after
the Restatement Date.
(d)    On the Zarlink Compulsory Acquisition Closing Date or the Zarlink
Subsequent Acquisition Closing Date, as the case may be, or as soon as is
reasonably practicable thereafter but, to the extent that the Zarlink Debentures
may be redeemed, in no event later than seventy-five (75) days following the
Zarlink Compulsory Acquisition Closing Date or the Zarlink Subsequent
Acquisition Closing Date, as the case may be (such date, the “Zarlink Debentures
Redemption Date”), the Zarlink Debentures shall be fully redeemed, repurchased
or retired (by conversion or otherwise) and the Administrative Agent shall
receive satisfactory evidence of such redemption, repurchase or retirement. The
terms of any such redemption, repurchase or retirement shall be (i) no less
favorable to the Borrower than as set forth in the Zarlink Offer or (ii)
otherwise reasonably satisfactory to the Administrative Agent.
(e)    Except to the extent permitted to remain outstanding pursuant to Section
7.15(d) or Section 8.2, on the Zarlink Compulsory Acquisition Closing Date or
the Zarlink Subsequent Acquisition Closing Date, as the case may be, all
existing Indebtedness of Zarlink and its Subsidiaries shall be repaid and the
Administrative Agent shall receive satisfactory evidence of such repayment.
SECTION 8.    NEGATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder (other than unasserted contingent indemnification
obligations, Letters of Credit that have been Cash Collateralized and any amount
owing under Specified Hedge Agreements), the Borrower shall not, and shall not
permit any of its Subsidiaries to:
8.1    Financial Condition Covenants.
(a)    Consolidated Leverage Ratio. Without the written consent of the Majority
Facility Lenders under the Revolving Facility, permit the Consolidated Leverage
Ratio as of the last day of any period of four (4) consecutive fiscal quarters
of the Borrower (i) ending December 31, 2012, to exceed 3.25 to 1.00 and (ii)
each fiscal quarter thereafter on which a Compliance Date has occurred, to
exceed 4.75 to 1.00.
(b)    Consolidated Fixed Charge Coverage Ratio. Without the written consent of
the Majority Facility Lenders under the Revolving Facility, permit the
Consolidated Fixed Charge Coverage Ratio for any period of four (4) consecutive
fiscal quarters of the Borrower (i) ending

94

--------------------------------------------------------------------------------




December 31, 2012, to be less than 2.00 to 1.00 and (ii) each fiscal quarter
thereafter on which a Compliance Date has occurred, to be less than 1.00 to
1.00.
8.2    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
(a)    Indebtedness of any Loan Party pursuant to any Loan Document;
(b)    unsecured Indebtedness of (i) any Loan Party owed to any other Loan
Party; (ii) any Loan Party owed to any Group Member; (iii) any Group Member that
is not a Loan Party owed to any other Group Member that is not a Loan Party; and
(iv) subject to Section 8.7(g), any Group Member that is not a Loan Party owed
to a Loan Party; provided, that, in the case of clauses (i) and (iv), any such
Indebtedness is evidenced by, and subject to the provisions of, an Intercompany
Note;
(c)    Guarantee Obligations incurred in the ordinary course of business by
(i) any Group Member that is a Loan Party of obligations of the Borrower, any
Subsidiary Guarantor and, subject to Section 8.7(g), of any Group Member that is
not a Loan Party and (ii) any Group Member that is not a Loan Party of
obligations of the Borrower, any Subsidiary Guarantor and any other Group
Member;
(d)    Indebtedness outstanding on the date hereofRestatement Date and listed on
Schedule 8.2 and any Permitted Refinancing thereof;
(e)    Indebtedness (including, without limitation, Capital Lease Obligations)
of the Borrower or any Subsidiary secured by Liens permitted by Section 8.3(g)
in an aggregate principal amount not to exceed $50,000,000 at any one time
outstanding;
(f)    Hedge Agreements permitted under Section 8.11;
(g)    Indebtedness of the Borrower or any Subsidiary in respect of performance,
bid, surety, indemnity, appeal bonds, completion guarantees and other
obligations of like nature and guarantees and/or obligations as an account party
in respect of the face amount of letters of credit in respect thereof, in each
case securing obligations not constituting Indebtedness for borrowed money
(including worker’s compensation claims, environmental remediation and other
environmental matters and obligations in connection with insurance or similar
requirements) provided in the ordinary course of business;
(h)    Indebtedness arising from the endorsement of instruments in the ordinary
course of business;
(i)    Indebtedness of a Person existing at the time such Person became a
Subsidiary of any Loan Party (such Person, an “Acquired Person”), together with
all Indebtedness assumed by the Borrower or any of its Subsidiaries in
connection with any acquisition permitted under Section 8.7, but only to the
extent that (i) such Indebtedness was not created or incurred in contemplation
of such Person becoming a Subsidiary of such Loan Party or such acquisition,
(ii) any Liens securing

95

--------------------------------------------------------------------------------




such Indebtedness attach only to the assets of the Acquired Person and (iii) the
aggregate principal amount of such Indebtedness does not exceed $75,000,000 at
any one time outstanding;
(j)    Earn-Out Obligations;
(k)    Junior Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$75,000,000 at any one time outstanding; provided that, (i) after giving pro
forma effect to the incurrence of such Indebtedness, the Borrower shall be in
compliance with each of the covenants set forth in Section 8.1 (assuming for
this purpose that a Compliance Date has occurred) as of the date of the most
recent financial statements delivered pursuant to Section 7.1(a) or (b) and (ii)
no Default or Event of Default shall have occurred and be continuing or would
result therefrom;
(l)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten (10) Business Days of incurrence;
(m)    Indebtedness of the Borrower or any Subsidiary that may be deemed to
exist in connection with agreements providing for indemnification, purchase
price adjustments and similar obligations in connection with acquisitions or
sales of assets and/or businesses;
(n)    [RESERVED];
(o)    Indebtedness arising from judgments or decrees not constituting an Event
of Default under Section 9.1(h);
(p)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount
(for all Foreign Subsidiaries) not to exceed $75,000,000 at any time
outstanding; and
(q)    other Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not in excess
of $40,000,000 at any time outstanding
(r)    Indebtedness in connection with the Zarlink Debentures until the Zarlink
Debentures Redemption Date.
8.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:
(a)    Liens for taxes, assessments, charges or other governmental levies not
yet delinquent or that are being contested in good faith by appropriate
proceedings; provided that adequate reserves with respect thereto are maintained
on the books of the Borrower or its Subsidiaries, as the case may be, in
conformity with GAAP;
(b)    Liens imposed by law, including, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are

96

--------------------------------------------------------------------------------




not overdue for a period of more than sixty (60) days (or, if more than sixty
(60) days overdue, no action has been taken to enforce such Lien) or that are
being contested in good faith by appropriate proceedings;
(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation, or letters of
credit or guarantees issued in respect thereof, other than any Lien imposed by
ERISA with respect to a Single Employer Plan or Multiemployer Plan;
(d)    pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business or letters of credit or guarantees issued in
respect thereof;
(e)    easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business that do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;
(f)    Liens in existence on the date hereofRestatement Date listed on Schedule
8.3 and any renewals or extensions thereof; provided that no such Lien is spread
to cover any additional property after the Restatement Date and the Indebtedness
secured thereby is permitted by Section 8.2(d);
(g)    Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 8.2(e) to finance the acquisition of fixed or capital
assets; provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;
(h)    Liens created pursuant to the Security Documents or any other Loan
Document;
(i)    Liens approved by Collateral Agent appearing on Schedule B to the
policies of title insurance being issued in connection with the Mortgages;
(j)    any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;
(k)    licenses, leases or subleases granted to third parties or Group Members
in accordance with any applicable terms of the Security Documents and in the
ordinary course of business which, individually or in the aggregate, do not
materially detract from the value of the Collateral or materially interfere with
the ordinary course of business of the Borrower or any of its Subsidiaries;

97

--------------------------------------------------------------------------------




(l)    Liens securing judgments not constituting an Event of Default under
Section 9.1(h) or securing appeal or other surety bonds related to such
judgments;
(m)    the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases and consignment arrangements;
(n)    Liens existing on property acquired by the Borrower or any Subsidiary at
the time such property is so acquired (whether or not the Indebtedness secured
thereby shall have been assumed); provided that (i) such Lien is not created in
contemplation of such acquisition, (ii) such Lien does not extend to any other
property of any Group Member following such acquisition and (iii) the
Indebtedness secured by such Liens is permitted by Section 8.2(i);
(o)    Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection (or comparable foreign liens); and (ii) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;
(p)    Liens securing Second Lien Indebtedness of the Borrower or any Subsidiary
incurred pursuant to Section 8.2(k); provided that (i) such Lien is junior in
priority to any Lien securing the Obligations on a “subordinated” basis and (ii)
such Lien does not extend to any asset of any Group Member that is not also
subject to a Lien securing the Obligations;
(q)    Liens on Margin Stock owned by the Borrower or Zarlink Offeror;
(r)    Liens in favor of customs and revenue authorities arising as a matter of
law and in the ordinary course of business to secure payment of customs duties
in connection with the importation of goods
(s)    statutory and common law landlords' liens under leases to which the
Borrower or any of its Subsidiaries is a party;
(t)    Liens on assets of Foreign Subsidiaries to the extent the Indebtedness
secured thereby is permitted under Section 8.2; provided, that the aggregate
principal amount of all such Indebtedness so secured shall not exceed
$100,000,000 at any one time; and
(u)    Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby do not exceed
(as to the Borrower and all Subsidiaries) $50,000,000 at any one time.
8.4    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, except that:
(a)    any Subsidiary of the Borrower may be merged, consolidated or be
amalgamated (i) with or into the Borrower (provided that the Borrower shall be
the continuing or surviving corporation), (ii) with or into any other Subsidiary
of the Borrower (provided that if only one party to such transaction is a
Subsidiary Guarantor, the Subsidiary Guarantor shall be the

98

--------------------------------------------------------------------------------




continuing or surviving corporation) or (iii) subject to Section 8.7(g), with or
into any other Group Member;
(b)    any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or any
Subsidiary Guarantor or, subject to Section 8.7(g) (to the extent applicable),
any other Group Member;
(c)    any Subsidiary that is not a Loan Party may (i) merge or consolidate with
or into any Subsidiary that is not a Loan Party or (ii) dispose of all or
substantially all of its assets (including any Disposition that is in the nature
of a liquidation) to (x) another Subsidiary that is not a Loan Party or (y) to a
Loan Party;
(d)    any Subsidiary may enter into any merger, consolidation or similar
transaction with another Person to effect a transaction permitted under Section
8.7;
(e)    any Immaterial Subsidiary may liquidate or dissolve voluntarily; and
(f)    transactions permitted under Section 8.5 shall be permitted.
8.5    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of the Borrower or any Subsidiary,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:
(a)    Dispositions of obsolete, damaged, uneconomic or worn out machinery,
parts, property or equipment, or property or equipment no longer used or useful,
in the conduct of its business, whether now owned or hereafter acquired;
(b)    the sale of inventory and owned or leased vehicles, each in the ordinary
course of business;
(c)    Dispositions permitted by Section 8.4(a), (b), (c), (d) and (e);
(d)    the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor or, if any Subsidiary is not a Loan Party, to any other
Group Member;
(e)    any Subsidiary of the Borrower may Dispose of any assets to the Borrower
or any Subsidiary Guarantor or, subject to Section 8.7(g) (to the extent
applicable), any other Group Member, and any Subsidiary that is not a Subsidiary
Guarantor may Dispose of any assets, or issue or sell Capital Stock, to any
other Subsidiary that is not a Subsidiary Guarantor;
(f)    Dispositions of cash or Cash Equivalents in the ordinary course of
business in transactions not otherwise prohibited by this Agreement;
(g)    non-exclusive licenses with respect to Intellectual Property, leases or
subleases granted to third parties in accordance with any applicable terms of
the Security Documents and in the ordinary course of business which, in the
aggregate, do not materially detract from the

99

--------------------------------------------------------------------------------




value any Collateral or materially interfere with the ordinary conduct of the
business of the Loan Parties or any of their Subsidiaries;
(h)    (x) the Disposition of other property having a fair market value not to
exceed the greater of (A) 25% of the Consolidated Total Assets of the Borrower
in the aggregate for any fiscal year of the Borrower or (B) $10,000,000 in any
fiscal year of the Borrower; provided that at least 75% of the consideration
received in connection therewith consists of cash or Cash Equivalents and
(y) the Disposition of property or assets as a result of a Recovery Event;
(i)    the Disposition of Margin Stock owned by the Borrower or Zarlink Offeror
for cash at not less than its fair market value provided that the proceeds
thereof shall be held by the borrower in cash or Cash Equivalents;
(j)    (x) the issuance or sale of shares of any Subsidiary’s Capital Stock to
qualify directors if required by applicable law and (y) compensatory issuances
or grants of Capital Stock of the Borrower approved by the Borrower’s board of
directors, any committee thereof or any designee of either to employees,
officer, directors or consultants made pursuant to equity-based compensation
plans or arrangements that have been approved by the shareholders of the
Borrower;
(k)    Dispositions or exchanges of equipment or real property to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;
(l)    Dispositions of leases entered into in the ordinary course of business,
to the extent that they do not materially interfere with the business of the
Borrower or any Subsidiary, taken as a whole;
(m)    one-time Dispositions of the properties currently located at, or
comprising, the Borrower's Broomfield, Colorado facility for fair market value,
not to exceed $5,000,000 in the aggregate for all such Dispositions; and
(n)    Dispositions of real property owned in fee by the Borrower and its
Subsidiaries for fair market value not to exceed $15,000,000 in the aggregate
for all such Dispositions from the Original Closing Date.
8.6    Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, or make or offer to make any optional
or voluntary payment, prepayment, repurchase or redemption of or otherwise
optionally or voluntarily defease or segregate funds with respect to any
principal of Subordinated Indebtedness, in each case, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Borrower or
any Subsidiary (collectively, “Restricted Payments”), except that:

100

--------------------------------------------------------------------------------




(a)    any Subsidiary may make Restricted Payments (i) to the Borrower or any
Subsidiary Guarantor or any other Person that owns a direct equity interest in
such Subsidiary in proportion to such Person's ownership interest in such
Subsidiary, or (ii) for so long as such Subsidiary is a member of a group filing
a consolidated, combined or unitary return with the Borrower, to the Borrower
and any other holder of direct equity interests of such Subsidiary permitted
hereunder in order to pay consolidated, combined or unitary federal, state or
local taxes which payments by such Subsidiary are not in excess of the tax
liabilities that would have been payable by such Subsidiary and its Subsidiaries
on a stand-alone basis;
(b)    each Subsidiary may make Restricted Payments to the Borrower and to
Wholly Owned Subsidiaries (and, in the case of a Restricted Payment by a
non-Wholly Owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of Capital Stock or other equity interests of such Subsidiary on a
pro rata basis based on their relative ownership interests);
(c)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common equity
interests of such Person;
(d)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower may purchase, redeem or otherwise
acquire shares of its common stock or other common equity interests or warrants
or options to acquire any such shares, in each case, to the extent consideration
therefor consists of the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common equity interests;
(e)    (i) the Borrower may purchase its Capital Stock from present or former
officers, directors, employees or consultants of any Group Member upon the
death, disability or termination of employment or services of such individual,
and (ii) the Borrower may purchase, redeem or otherwise acquire any Capital
Stock from the employees, officers, directors and consultants of any Group
Member by net exercise, net withholding or otherwise, pursuant to the terms of
any employee stock option, incentive stock or other equity-based plan or
arrangement; provided, that the aggregate amount of payments under this clause
(e) shall not exceed $2,500,000 in any fiscal year and $5,000,000 during the
term of this Agreement plus, in each case, any proceeds received by the Borrower
after the date hereofRestatement Date in connection with the issuance of Capital
Stock that are used for the purposes described in this clause (e); and
(f)    so long as (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (y) after giving pro forma effect to the
payment of such Restricted Payment, the Borrower shall be in pro forma
compliance with each of the covenants set forth in Section 8.1 (assuming for
this purpose that a Compliance Date has occurred) as of the date of the most
recent financial statements delivered pursuant to Section 7.1(a) and (b) and (z)
the Borrower shall have delivered to the Administrative Agent a certificate
evidencing compliance with clauses (x) and (y), the Borrower may make (i)
Restricted Payments in an aggregate amount equal to $50,000,000 per year plus,
to the extent Borrower made Restricted Payments; provided that the aggregate
amount of Restricted Payments made pursuant to this clause (f) shall not exceed
$75,000,000 during the term of this Agreement. in an aggregate amount less than
$50,000,000 in the immediately prior fiscal year, any unused amounts from the
immediately preceding fiscal year

101

--------------------------------------------------------------------------------




and (ii) Restricted Payments so long as the Consolidated Leverage Ratio on a pro
forma basis does not exceed 3.00 to 1.0.
8.7    Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business line or unit of, or a division of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:
(a)    extensions of trade credit in the ordinary course of business;
(b)    Investments in Cash Equivalents;
(c)    Guarantee Obligations permitted by Section 8.2;
(d)    loans and advances to officers, directors and employees of any Group
Member in the ordinary course of business (including for travel, entertainment,
relocation and similar expenses) in an aggregate amount for all Group Members
not to exceed $5,000,000 at any time outstanding;
(e)    the Actel Acquisition;
(f)    intercompany Investments by (i) any Group Member in any Loan Party;
provided that all such intercompany Investments to the extent such Investment is
a loan or advance owed to a Loan Party are evidenced by the Intercompany Note
and (ii) any Group Member that is not a Loan Party to any other Group Member
that is not a Loan Party;
(g)    intercompany Investments by any Loan Party in any Subsidiary, that, after
giving effect to such Investment, is not a Subsidiary Guarantor (including,
without limitation, Guarantee Obligations with respect to obligations of any
such Subsidiary, loans made to any such Subsidiary and Investments resulting
from mergers with or sales of assets to any such Subsidiary) in an amount
(valued at cost) not to exceed $125,000,000 at any time outstanding;
(h)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit or lease, utility and other similar deposits and
deposits with suppliers in the ordinary course of business;
(i)    Investments by any Loan Party in connection with Permitted Acquisitions;
(j)    Investments consisting of Hedge Agreements permitted by Section 8.11;
(k)    Investments existing as of the Restatement Date and set forth in Schedule
8.7 and any extension or renewal thereof; provided that the amount of any such
Investment is not increased at the time of such extension or renewal;
(l)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business,

102

--------------------------------------------------------------------------------




and Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors or other Persons to the extent reasonably
necessary in order to prevent or limit loss or in connection with the bankruptcy
or reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, suppliers or customers arising in the
ordinary course of business;
(m)    Investments received as consideration in connection with Dispositions
permitted under Section 8.5;
(n)    in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost, if applicable) not to exceed $60,000,000 at any time
outstanding; and
(o)    the Zarlink Acquisition.
Notwithstanding anything herein to the contrary, neither the Borrower nor any of
its Subsidiaries shall own any Margin Stock; provided that, prior to the Zarlink
Compulsory Acquisition Closing Date or the Zarlink Subsequent Acquisition
Closing Date, as the case may be, the Borrower and Zarlink Offeror shall be
permitted to own Zarlink Shares that constitute Margin Stock.
8.8    Optional Payments and Modifications of Certain Debt Instruments. (a) (i)
Make or offer to make any optional or voluntary payment, prepayment, repurchase
or redemption of or otherwise optionally or voluntarily defease or segregate
funds with respect to any Junior Financing except as permitted by Section
8.6(f), (ii) amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of any
Junior Financing (other than any amendment that is not materially adverse to the
Lenders and in any event any such amendment, modification, waiver or other
change that (x) in the case of any Junior Indebtedness (other than Second Lien
Indebtedness), (A) would extend the maturity or reduce the amount of any payment
of principal thereof or reduce the rate or extend any date for payment of
interest thereon and (B) does not involve the payment of a consent fee and (y)
in the case of any Second Lien Indebtedness, is permitted pursuant to the
applicable intercreditor agreement), (iii) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of any Qualified Capital Stock that would cause such
Qualified Capital Stock to become Disqualified Capital Stock; or (iv) designate
any Indebtedness (other than obligations of the Loan Parties pursuant to the
Loan Documents and Second Lien Indebtedness and in each case any Permitted
Refinancing thereof) as “senior debt,” “senior indebtedness,” “designated senior
debt,” “guarantor senior debt” or “senior secured financing” (or any comparable
term) for the purposes of any Junior Financing Documentation.
(b)    Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Organization Document of any Loan Party or any Pledged Company if such
amendment, modification, waiver or change could reasonably be expected to have a
Material Adverse Effect.
8.9    Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and

103

--------------------------------------------------------------------------------




reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm's length transaction with a Person other than an Affiliate,
except (a) transactions between or among Loan Parties or between or among Group
Members that are not Loan Parties; (b) loans or advances to employees permitted
under Section 8.7(d); (c) the payment of reasonable fees to directors of the
Borrower or any Subsidiary who are not employees of the Borrower or any
Subsidiary, and compensation, employment, termination and other employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Borrower or any Subsidiary, each in the ordinary
course of business; (d) (i) any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options and stock ownership plans approved by
the Borrower’s board of directors and (ii) any repurchases of any issuances,
awards or grants issued pursuant to clause (i), in each case, to the extent
permitted by Section 8.6; (e) employment arrangements entered into in the
ordinary course of business between the Borrower or any Subsidiary and any
employee thereof; (f) any Restricted Payment permitted by Section 8.6; and (g)
consummate the Actel Acquisition and the Zarlink Acquisition.
8.10    Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.
8.11    Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure, (b) Hedge Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary and (c) any Hedge Agreements required to be entered into pursuant to
the terms and conditions of this Agreement.
8.12    Changes in Fiscal Periods; Accounting Changes. (a) Permit the fiscal
year of the Borrower to end on a day other than a Sunday on or about September
30 or change the Borrower’s method of determining fiscal quarters.
(b)    Make or permit any change in accounting policies or reporting practices,
except changes that are required by GAAP, or change independent accountants
other than to any nationally recognized firm or such other firm reasonably
acceptable to the Administrative Agent.
8.13    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits, limits or imposes any condition upon the
ability of any Group Member to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired
other than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) any agreement governing any
Second Lien Indebtedness so long as

104

--------------------------------------------------------------------------------




the restrictions set forth therein are no more restrictive than the
corresponding provisions in the Loan Documents, (d) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary, (e) any agreement of a Foreign
Subsidiary governing Indebtedness permitted to be incurred or permitted to exist
under Section 8.2 and (f) customary provisions in leases and other contracts
restricting the assignment thereof.
8.14    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary,
(iii) any restrictions set forth in the agreement governing any Junior
Indebtedness so long as the restrictions set forth therein are not materially
more restrictive than the corresponding provisions in the Loan Documents, (iv)
any agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (v) restrictions and
conditions existing on the date hereofRestatement Date identified on Schedule
8.14 (but not to any amendment or modification expanding the scope or duration
of any such restriction or condition), (vi) restrictions or conditions imposed
by any agreement relating to Liens permitted by this Agreement but solely to the
extent that such restrictions or conditions apply only to the property or assets
subject to such permitted Lien, (vii) customary provisions in leases, licenses
and other contracts entered into in the ordinary course of business restricting
the assignment thereof, (viii) customary restrictions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
hereunder and applicable solely to such joint venture, (ix) any agreement of a
Foreign Subsidiary governing Indebtedness permitted to be incurred or permitted
to exist under Section 8.2, (x) any agreement or arrangement already binding on
a Subsidiary when it is acquired so long as such agreement or arrangement was
not created in anticipation of such acquisition and (xi) applicable law.
8.15    Lines of Business. Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Zarlink Acquisition) or that are reasonably related, incidental, ancillary
or complementary thereto.
8.16    Issuance of Disqualified Capital Stock. Issue any Disqualified Capital
Stock or become liable in respect of any obligation (contingent or otherwise) to
purchase, redeem, retire, acquire or make any other payment in respect of any
Disqualified Capital Stock of any Group Member.
8.17    Zarlink Acquisition Consideration Blocked Amount[Reserved].

105

--------------------------------------------------------------------------------




8.18    [Reserved]. Permit the Zarlink Acquisition Consideration Blocked Amount,
if any, to be used for any purpose other than (i) redeeming, repurchasing or
retiring the Zarlink Debentures, (ii) purchasing Zarlink Shares and (iii)
consummating any Zarlink Offer Extension, Zarlink Compulsory Acquisition or
Zarlink Subsequent Acquisition Transaction, as the case may be, in each case, on
the same terms set forth in the Zarlink Offer Documents (or terms more favorable
to the Borrower).
8.18    Holding Company
. In the case of Zarlink Offeror, engage in any business or activity other than
(a) the ownership of all outstanding Capital Stock in Zarlink, (b) maintaining
its corporate existence, (c) the execution and delivery of the Loan Documents to
which it is a party, if any, and the performance of its obligations thereunder
and (d) activities incidental to the business or activities described in clauses
(a) through (c) of this Section.
SECTION 9.    EVENTS OF DEFAULT
9.1    Events of Default. If any of the following events shall occur and be
continuing:
(a)    the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five (5) days
after any such interest or other amount becomes due in accordance with the terms
hereof; or
(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
(c)    any Loan Party shall default in the observance or performance of any
agreement contained in Section 3.15(c)(ii), Section 7.1, clause (i) or (ii) of
Section 7.4(a) (with respect to the Borrower only), Section 7.7(a), Section 7.14
or Section 8 of this Agreement; provided that an Event of Default under this
clause (c) as a result of a breach of any Financial Covenant (any such Event of
Default, a “Financial Covenant Event of Default”) shall not constitute an Event
of Default for purposes of any Term Loan unless and until the Majority Facility
Lenders under the Revolving Facility have declared all outstanding Obligations
under the Revolving Facility to be immediately due and payable in accordance
with Section 9.2, and such declaration has not been rescinded on or before such
date; or
(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period

106

--------------------------------------------------------------------------------




of thirty (30) days after notice to the Borrower from the Administrative Agent
or the Required Lenders; or
(e)    any Group Member (i) defaults in making any payment of any principal of
any Material Indebtedness (including any Guarantee Obligation or Hedge Agreement
that constitutes Material Indebtedness, but excluding the Loans) on the
scheduled or original due date with respect thereto; or (ii) defaults in making
any payment of any interest on any such Material Indebtedness beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) defaults in the observance or performance of
any other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Material Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Material Indebtedness to become due prior to its stated maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or (in
the case of any such Material Indebtedness constituting a Guarantee Obligation)
to become payable; or
(f)    (i) any Group Member (other than an Immaterial Subsidiary) shall commence
any case, proceeding, assignment, or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or any Group Member (other than an Immaterial Subsidiary) shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member (other than an Immaterial Subsidiary) any
case, proceeding, petition or other action of a nature referred to in clause (i)
above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of sixty (60) days; or (iii) there shall be commenced any case,
proceeding, petition or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of the assets of the Group Members, taken as a whole, that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within sixty (60) days
from the entry thereof; or (iv) any Group Member (other than an Immaterial
Subsidiary) shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) any Group Member (other than an Immaterial
Subsidiary) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or
(g)    (i) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Single Employer
Plan or any Lien in favor of the PBGC or a Single Employer Plan or Multiemployer
Plan shall arise on the assets of the Borrower or any Commonly Controlled
Entity, (ii) a Reportable Event shall occur with respect to, or proceedings
shall commence under Section 4042 of ERISA to have a trustee appointed, or a

107

--------------------------------------------------------------------------------




trustee shall be appointed pursuant to such proceedings, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is reasonably likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iii) any Single
Employer Plan shall be terminated under Section 4041(c) of ERISA, (iv) any Group
Member or any Commonly Controlled Entity shall, or is reasonably likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, (v) any other event or condition shall
occur or exist with respect to a Single Employer Plan or Multiemployer Plan
(other than regular contributions with respect thereto or administrative
expenses in respect thereof), or (vi) any Group Member shall engage in any
“prohibited transaction” (within the meaning of Section 406 of ERISA or Section
4975 of the Code) involving any Plan; and in each case in clauses (i) through
(vi) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or
(h)    one or more judgments or decrees shall be entered against any Group
Member and the same shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof and any such judgments or
decrees either (i) is for the payment of money, individually or in the aggregate
(not paid or fully covered by insurance as to which the relevant insurance
company has acknowledged coverage), of $25,000,00050,000,000 or more or (ii) is
for injunctive relief and could reasonably be expected to have a Material
Adverse Effect, or
(i)    any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Subsidiary of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or any Loan Party or any Subsidiary of any Loan Party shall so assert; or
(j)    the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Subsidiary of any Loan Party shall so assert; or
(k)    a Change of Control occurs; or
(l)    (i) any of the Obligations of the Loan Parties under the Loan Documents
for any reason shall cease to be “senior debt,” “senior indebtedness,”
“designated senior debt,” “guarantor senior debt” or “senior secured financing”
(or any comparable term) under, and as defined in, any Junior Financing
Documentation, (ii) the subordination provisions set forth in any Junior
Financing Documentation shall, in whole or in part, cease to be effective or
cease to be legally valid, bonding and enforceable against the holders of any
Junior Financing, if applicable, (iii) if applicable, the Intercreditor
agreement related to any Second Lien Indebtedness shall, in whole or in part,
cease to be effective or otherwise cease to be legally valid, binding and
enforceable against the holder of any Second Lien Indebtedness or (iv) any Loan
Party, any Subsidiary of any Loan Party, the trustee in respect of any Junior
Financing, or the holders of any Junior Financing, as the case may be, shall
assert any of the foregoing; or

108

--------------------------------------------------------------------------------




(m)    Zarlink or any Subsidiary thereof or any corporation resulting from the
Zarlink Acquisition, if any, shall have failed to make normal or special
payments to a Canadian Pension Plan, or the occurrence of any event which may
give rise to the full termination of any Canadian Pension Plan which, when taken
together with all ERISA events that have occurred, could reasonably be expected
to result in a Material Adverse Effect;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents in
accordance with the Guarantee and Collateral Agreement. After all such Letters
of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.
9.2    Remedies.
(a)    Except as provided in clause (b) below, (i) if an Event of Default
specified in Section 9.1(f)(i) or (ii) with respect to the Borrower shall occur
and be continuing, automatically the Commitments shall immediately terminate and
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding

109

--------------------------------------------------------------------------------




Letters of Credit shall have presented the documents required thereunder) shall
immediately become due and payable, and (ii) if such event is any other Event of
Default (other than a Financial Covenant Event of Default) that has occurred and
is continuing, either or both of the following actions may be taken: (x) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Revolving Commitments to be terminated forthwith,
whereupon the Revolving Commitments shall immediately terminate; and (y) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents in
accordance with the Guarantee and Collateral Agreement. After all such Letters
of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.
(b)    Upon the occurrence and during the continuation of a Financial Covenant
Event of Default that is unwaived, the Majority Facility Lenders under the
Revolving Facility may, so long as a Compliance Date continues to be in effect,
immediately upon such breach (i) declare that such breach constitutes an Event
of Default for Section 6.2 and (ii) either (x) terminate the Revolving
Commitment and/or (y) take the actions specified in Section 9.2(a) in respect of
the Revolving Commitments, the Revolving Loans and the L/C Obligations. In
respect of a Financial Covenant Event of Default that is continuing, the
Required Lenders may take the actions specified in Section 9.2(a) on the date
that the Majority Facility Lenders under the Revolving Facility terminate the
Revolving Commitments or accelerate all Obligations in respect of the Revolving
Facility; provided however, that the Required Lenders may not take such actions
if either (1) all Obligations under the Revolving Facility have been repaid in
full (other than Unasserted Contingent Obligations) and the Revolving
Commitments have been terminated or (2) the Financial Covenant Event of Default
has been waived by the Majority Facility Lenders under the Revolving Facility.
SECTION 10.    THE AGENTS

110

--------------------------------------------------------------------------------




10.1    Appointment. (a) Each Lender (and, if applicable, each other Secured
Party) hereby irrevocably designates and appoints each Agent as the agent of
such Lender (and, if applicable, each other Secured Party) under this Agreement
and the other Loan Documents, and each such Lender (and, if applicable, each
other Secured Party) irrevocably authorizes such Agent, in such capacity, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender or
other Secured Party, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against any Agent.
(b)    EachAs of the Amendment No. 5 Effective Date, each of the Secured Parties
hereby irrevocable designates and appoints Morgan Stanley & Co. LLCRoyal Bank of
Canada as collateral agent of such Secured Party under this Agreement and the
other Loan Documents, and each such Secured Party irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf as are
necessary or advisable with respect to the Collateral under this Agreement or
any of the other Loan Documents, together with such powers as are reasonably
incidental thereto. The Collateral Agent hereby accepts such appointment.
10.2    Delegation of Duties. Each Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
10.3    Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders or any other Secured Party for
any recitals, statements, representations or warranties made by any Loan Party
or any officer thereof contained in this Agreement or any other Loan Document or
any Specified Hedge Agreement or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agents under or in
connection with, this Agreement or any other Loan Document or any Specified
Hedge Agreement or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
any Specified Hedge Agreement or for any failure of any Loan Party a party
thereto to perform its obligations hereunder or thereunder. The Agents shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document or any Specified Hedge Agreement,
or to inspect the properties, books or records of any Loan Party.

111

--------------------------------------------------------------------------------




10.4    Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders or the
Majority Facility Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Agents shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans and all other Secured Parties.
10.5    Notice of Default. No Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Secured Parties.
10.6    Non-Reliance on Agents and Other Lenders. Each Lender (and, if
applicable, each other Secured Party) expressly acknowledges that neither the
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by any Agent to any Lender or any
other Secured Party. Each Lender (and, if applicable, each other Secured Party)
represents to the Agents that it has, independently and without reliance upon
any Agent or any other Lender or any other Secured Party, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their affiliates
and made its own decision to make its Loans hereunder and enter into this
Agreement, any Specified Hedge Agreement or any Specified Cash Management
Agreement. Each

112

--------------------------------------------------------------------------------




Lender (and, if applicable, each other Secured Party) also represents that it
will, independently and without reliance upon any Agent or any other Lender or
any other Secured Party, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, any Specified Hedge Agreement or any Specified Cash
Management Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender or any other
Secured Party with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any Affiliate of a Loan Party that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.
10.7    Indemnification. To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 11.5 to be paid by it to any
Agent Related Party (or any sub-agent thereof), each Lender severally agrees to
pay to such Agent Related Party (or any such sub-agent thereof) such Lender’s
Aggregate Exposure Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that (a) the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any Agent Related Party (or any such sub-agent thereof) and (b) no
Lender shall be liable for the payment of any portion of such unreimbursed
expense or indemnified loss, claim, damage, liability or related expense that is
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.
10.8    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender”, “Lenders”, “Secured
Party” and “Secured Parties” shall include each Agent in its individual
capacity.
10.9    Successor Administrative Agent; Resignation of Issuing Lender and
Swingline Lender. (a) The Administrative Agent and the Collateral Agent may
resign as Administrative Agent and Collateral Agent, respectively, upon ten (10)
days’ notice to the Lenders and the Borrower. If the Administrative Agent or
Collateral Agent, as applicable, shall resign as Administrative Agent or
Collateral Agent, as applicable, under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lendersa
successor agent for the Lenders (which such successor agent shall be (x) a
Lender or (y) otherwise satisfactory to the Required Lenders), which successor
agent shall (unless an Event of Default under Section 9.1(a) or Section 9.1(f)
with respect to the Borrower shall have occurred and be continuing) be subject
to

113

--------------------------------------------------------------------------------




approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent or Collateral Agent, as applicable, and the
term “Administrative Agent” or “Collateral Agent,” as applicable, shall mean
such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s or Collateral Agent’s, as applicable, rights,
powers and duties as Administrative Agent or Collateral Agent, as applicable,
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or Collateral Agent, as applicable, or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent or Collateral Agent, as
applicable, by the date that is ten (10) days following a retiring
Administrative Agent’s or Collateral Agent’s, as applicable, notice of
resignation, the retiring Administrative Agent’s or Collateral Agent’s, as
applicable, resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
or Collateral Agent, as applicable, hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After any
retiring Administrative Agent’s or Collateral Agent’s, as applicable,
resignation as Administrative Agent or retiring Collateral Agent’s resignation
as Collateral Agent, as applicable, the provisions of this Section 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent or Collateral Agent, as applicable, under this
Agreement and the other Loan Documents.
(b)    The Syndication Agent may, at any time, by notice to the Lenders and the
Administrative Agent, resign as Syndication Agent hereunder, whereupon the
duties, rights, obligations and responsibilities of the Syndication Agent
hereunder shall automatically be assumed by, and inure to the benefit of, the
Administrative Agent, without any further act by the Syndication Agent, the
Administrative Agent or any Lender.
(c)    Anything herein to the contrary notwithstanding, if at any time the
Required Lenders determine that the Person serving as Administrative Agent is a
Defaulting Lender, the Required Lenders (determined after giving effect to the
final paragraph of Section 11.1) may by notice to the Borrower and such Person
remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a replacement Administrative Agent hereunder. Such removal
will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and (ii)
the date ten (10) Business Days after the giving of such notice by the Required
Lenders (regardless of whether a replacement Administrative Agent has been
appointed).
(d)    In addition to the foregoing, if a Lender becomes, and during the period
it remains, a Defaulting Lender, the Issuing Lender and/or the Swingline Lender
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as Issuing Lender or Swingline Lender, respectively, effective at the
close of business New York time on a date specified in such notice (which date
may not be less than ten (10) Business Days after the date of such notice);
provided that such resignation by the Issuing Lender will have no effect on the
validity or enforceability of any Letter of Credit then outstanding or on the
obligations of the Borrower or any Lender under this Agreement with respect to
any such outstanding Letter of Credit or otherwise to the Issuing Lender and
that such resignation by the Swingline Lender will have no effect on its

114

--------------------------------------------------------------------------------




rights in respect of any outstanding Swingline Loans or on the obligations of
the Borrower or any Lender under this Agreement with respect to any such
outstanding Swingline Loan.
10.10    Agents Generally. Except as expressly set forth herein, the Agents and
the Lead Arranger shall not have any duties or responsibilities hereunder in its
capacity as such.
10.11    Lender Action. Each Lender agrees that it shall not take or institute
any actions or proceedings, judicial or otherwise, for any right or remedy
against any Loan Party or any other obligor under any of the Loan Documents, the
Specified Hedge Agreements or the Specified Cash Management Agreements
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceeds, or otherwise commence any remedial procedures, with respect
to any Collateral or any other property of any such Loan Party, without the
prior written consent of the Administrative Agent.
SECTION 11.    MISCELLANEOUS
11.1    Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:
(i)    forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or forgive or
reduce any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates, which
waiver shall be effective with the consent of the Majority Facility Lenders of
each adversely affected Facility and (y) that any amendment or modification of
the financial covenants or defined terms used in the financial covenants in this
Agreement shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; provided that neither any amendment, modification or waiver of
a mandatory prepayment required hereunder, nor any amendment of Section 4.2 or
any related definitions including Asset Sale, Excess Cash Flow, or Recovery
Event, shall constitute a reduction of the amount of,

115

--------------------------------------------------------------------------------




or an extension of the scheduled date of, any principal installment of any Loan
or Note or other amendment, modification or supplement to which this clause (i)
is applicable;
(ii)    eliminate or reduce the voting rights of any Lender under this Section
11.1 without the written consent of such Lender;
(iii)    reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Subsidiary Guarantors from their obligations under the Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders;
(iv)    after the Original Closing Date, no amendment, waiver or consent which
has the effect of enabling the Borrower to satisfy any condition to a Borrowing
contained in Section 6.2 hereof which, but for such amendment, waiver or consent
would not be satisfied, shall be effective to require the Revolving Lenders to
make any additional Revolving Loan, unless and until the Majority Facility
Lenders under the Revolving Facility shall have approved such amendment, waiver
or consent;
(v)    amend, modify or waive any provision of Section 4.2(f), 4.8 or 11.7(a) of
this Agreement or Section 6.5 of the Guarantee and Collateral Agreement, in each
case without the written consent of all Lenders;
(vi)    reduce the amount of Net Cash Proceeds or Excess Cash Flow required to
be applied to prepay Loans under this Agreement without the written consent of
the Majority Facility Lenders with respect to each Facility adversely affected
thereby;
(vii)    amend, modify or waive any provision of the Loan Documents that by its
terms adversely affects the rights of one Facility in respect of Collateral in a
manner different than another Facility, in each case without the written consent
of the Majority Facility Lenders with respect to each Facility adversely
affected thereby;
(viii)    reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility;
(ix)    amend, modify or waive any provision of Section 10 without the written
consent of each Agent adversely affected thereby;
(x)    amend, modify or waive any provision of Section 11.6 to further restrict
any Lender’s ability to assign or otherwise transfer its obligations hereunder
without the written consent of all Lenders;

116

--------------------------------------------------------------------------------




(xi)    amend, modify or waive any provision of Section 3.3, 3.4 or 3.15 without
the written consent of the Swingline Lender;
(xii)    amend, modify or waive any provision of Sections 3.7 to 3.15 without
the written consent of the Issuing Lender; and
(xiii)    amend, modify or waive (A) any provision of any Loan Document so as to
alter the ratable sharing of payments required thereby or (B) the definition of
“Qualified Counterparty,” “Specified Cash Management Agreement,” “Specified
Hedge Agreement,” or “Obligations,” in each case in a manner adverse to any
Qualified Counterparty with Obligations then outstanding without the written
consent of any such Qualified Counterparty. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Agents and all
future holders of the Loans.
(xiv)    amend, modify or waive any provision of Section 8.1 (and related
definitions as used in such Section, but not as used in other Sections of this
Agreement) or the first sentence of Section 9.2(b) without the written consent
of the Majority Facility Lenders under the Revolving Facility and,
notwithstanding anything to the contrary set forth in this Section 11.1, only
the written consent of such Lenders shall be necessary to permit any such
amendment, modification or waiver.
In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus accrued
interest, fees and expenses related thereto, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans)and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing.

117

--------------------------------------------------------------------------------




If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (including all Lenders under a
single Facility), the consent of the Required Lenders (or Majority Facility
Lenders, as the case may be) is obtained, but the consent of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained being referred to as a “Non-Consenting Lender”), then, so long as the
Administrative Agent is not a Non-Consenting Lender, the Administrative Agent or
a Person reasonably acceptable to the Administrative Agent shall have the right
but not the obligation to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon the Administrative Agent’s
request, sell and assign to the Administrative Agent or such Person, all of the
Term Loans and Revolving Commitments of such Non-Consenting Lenders for an
amount equal to the principal balance of all such Term Loans and any outstanding
Revolving Loans held by such Non-Consenting Lenders and all accrued interest and
fees with respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment and Assumption. In addition to
the foregoing, the Borrower may replace any Non-Consenting Lender pursuant to
Section 4.13.
Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent and the Borrower (a) to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or the Issuing
Lender, (b) to add one or more additional credit facilities with respect to
Incremental Term Loans to this Agreement and to permit the extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans, as applicable, and the accrued interest and
fees in respect thereof and (c) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders; provided, that the conditions set forth in Section 2.4 are
satisfied.
Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definitions of “Required Lenders” and
“Majority Facility Lenders” will automatically be deemed modified accordingly
for the duration of such period); provided that, subject to the limitations set
forth in the first paragraph of this Section 11.1, any such amendment or waiver
that would increase or extend the term of the Commitment of such Defaulting
Lender, extend the date fixed for the payment of principal or interest owing to
such Defaulting Lender hereunder, reduce the principal amount of any obligation
owing to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, or alter the terms of this proviso, will
require the consent of such Defaulting Lender.
11.2    Notices. (a) All notices and other communications provided for hereunder
shall be either (i) in writing (including telecopy or e-mail communication) and
mailed, telecopied

118

--------------------------------------------------------------------------------




or delivered or (ii) as and to the extent set forth in Section 11.2(b) and in
the proviso to this Section 11.2(a), in an electronic medium and as delivered as
set forth in Section 11.2(b) if to the Borrower, at its address at 2381 Morse
Avenue, Irvine, CA 92614 Attention: John Hohener, Telecopy No. (949) 756-2053,
E-mail Address: jhohener@microsemi.com with a copy to O’Melveny & Myers LLP, at
its address at 400 S. Hope Street, Los Angeles, CA 90071 Attention: Tom Baxter,
Telecopy No. (213) 430-6407, E-mail Address: tbaxter@omm.com and a copy to
O’Melveny & Myers LLP, at its address at 2765 Sand Hill Road, Menlo Park, CA
94025, Telecopy No. (650) 473-2601, E-mail Address: wlazarow@omm.com; if to the
Collateral Agent or the Administrative Agent, at its address at 1585 Broadway
New York, New York 10036, Attention: Crystal Dadd, E-mail Address:
crystal.dadd@morganstanley.com20 King Street West, 4th Floor, Toronto, Ontario
M5H 1C4 - Canada - Attention: Manager, Agency Services Group, Fax: 416 842-4023;
or, as to any party, at such other address as shall be designated by such party
in a written notice to the other parties; provided, however, that materials and
information described in Section 11.2(b) shall be delivered to the
Administrative Agent in accordance with the provisions thereof or as otherwise
specified to the Borrower by the Administrative Agent. All such notices and
other communications shall, when mailed, be effective four days after having
been mailed, and when telecopied or E-mailed, be effective when properly
transmitted, except that notices and communications to any Agent pursuant to
Sections 2, 3, 4, 6 and 10 shall not be effective until received by such Agent.
Delivery by telecopier of an executed counterpart of a signature page to any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof.
(b)    The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any default or event of
default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to an electronic address specified by the Administrative
Agent to the Borrower. In addition, the Borrower agrees to continue to provide
the Communications to the Agents in the manner specified in the Loan Documents
but only to the extent requested by the Administrative Agent. The Borrower
further agrees that the Administrative Agent may make the Communications
available to the Lenders and the Qualified Counterparties by posting the
Communications on Intralinks or a substantially similar secure electronic
transmission system (the “Platform”).
(c)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE ADMINISTRATIVE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS, OR THE ADEQUACY OF

119

--------------------------------------------------------------------------------




THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “ADMINISTRATIVE AGENT PARTIES”) HAVE ANY LIABILITY TO THE
BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.
11.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
11.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding and so
long as the Commitments of any Lender have not been terminated.

120

--------------------------------------------------------------------------------




11.5    Payment of Expenses and Taxes. (a) The Borrower agrees (i) to pay or
reimburse each Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to such parties (provided that such fees and
disbursements shall not include fees and disbursements for more than one counsel
plus one local counsel in each relevant jurisdiction) and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the RestatementAmendment No. 5 Effective Date (in the
case of amounts to be paid on the RestatementAmendment No. 5 Effective Date) and
from time to time thereafter as such parties shall deem appropriate, (ii) to pay
or reimburse each Lender and Agent for all its documented costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the fees, charges and disbursements of counsel to each Lender and of counsel to
such Agent, (iii) to pay, indemnify, and hold each Lender and each Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes (other than amounts payable under Section 4.10(c)), if any, that may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (iv) to pay, indemnify, and hold each Lender and
Agent and their respective officers, directors, employees, affiliates, agents
and controlling persons (each, an “Indemnitee”) harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents (regardless of
whether any Loan Party is or is not a party to any such actions or suits) and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (iv),
collectively, the “Indemnified Liabilities”); provided, that the Borrower shall
not have any obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
primarily from the bad faith, gross negligence or willful misconduct of such
Indemnitee; provided further, that, no Lender or Agent shall be entitled to
indemnification under this Section 11.5 with respect to Taxes for which such
Lender or Agent is indemnified under Section 4.10. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee except to the extent found by a
final and nonappealable decision of a court of competent jurisdiction

121

--------------------------------------------------------------------------------




to have resulted primarily from the bad faith, gross negligence or willful
misconduct of such Indemnitee. Statements payable by the Borrower pursuant to
this Section 11.5 shall be submitted to John Hohener (Telephone No. (949)
221-7100) (Telecopy No. (949) 756-2053), at the address of the Borrower set
forth in Section 11.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent. The
agreements in this Section 11.5 shall survive repayment of the Loans and all
other amounts payable hereunder.
(b)    To the fullest extent permitted by applicable law, neither the Borrower
nor any Indemnitee shall assert, and each of the Borrower and each Indemnitee
does hereby waive, any claim against any party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(c)    All amounts due under this Section shall be payable not later than ten
(10) days after demand therefor.
11.6    Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except (x)
to an assignee in accordance with the provisions of paragraph (b) of this
Section, (y) by way of participation in accordance with the provisions of
paragraph (e) of this Section or (z) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (g) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, express or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors as assigns permitted hereby, Participants to the extent
provided in paragraph (e) of this Section 11.6 and, to the extent expressly
contemplated hereby, the Affiliates of each of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:
(i)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, an assignment effected by the Administrative Agent in
connection with the initial syndication of the Commitments or an assignment of

122

--------------------------------------------------------------------------------




the entire remaining amount of the assigning Lender’s Commitments or Loans under
any Facility, the amount of the Commitments or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 (or, in the case of the Term
Facility, $1,000,000) unless each of the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate tranches of Loans (if any) on a
non-pro rata basis;
(iii)    no consent shall be required for any assignment except to the extent
required by paragraph (b)(i) of this Section and, in addition, the consent of:
(A)    the Borrower (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment, (y) such assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund; provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof or (z) such assignment is an assignment of Term Loans or
Commitments made by the Administrative Agent prior to the Syndication Date; and
(B)    the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (x) either Term
Facility if such assignment is to an Assignee that is not a Lender, an Affiliate
of a Lender or an Approved Fund or (y) the Revolving Facility if such assignment
is to an Assignee that is not a Lender with a Revolving Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and
(C)    (1) in the case of any assignment to a new Revolving Lender or that
increases the obligation of the Assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), the Issuing Lender
(such consent not to be unreasonably withheld or delayed), and (2) in the case
of any assignment of a Revolving Commitment, the Swingline Lender (such consent
not to be unreasonably withheld or delayed); provided that no consent of the
Issuing Lender or the Swingline Lender shall

123

--------------------------------------------------------------------------------




be required for an assignment to an Assignee that is a Revolving Lender or an
Affiliate or Approved Fund of a Revolving Lender;
(iv)    except in the case of assignments pursuant to paragraph (c) below, the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 (it being understood that payment of only one processing fee shall be
required in connection with simultaneous assignments to two or more Approved
Funds), and the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;
(v)    no assignment shall be permitted to be made to the Borrower or any of its
Subsidiaries; and
(vi)    no assignment shall be permitted to be made to a natural person.
Except as otherwise provided in paragraph (c) below, subject to acceptance and
recording thereof pursuant to paragraph (d) below, from and after the effective
date specified in each Assignment and Assumption the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.9, 4.10, 4.11 and 11.5; provided,
that such Lender continues to comply with the requirements of Sections 4.10(d)
and 4.10(e). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.6 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.
(c)    Notwithstanding anything in this Section 11.6 to the contrary, a Lender
may assign any or all of its rights hereunder to an Affiliate of such Lender or
an Approved Fund of such Lender without (a) providing any notice (including,
without limitation, any administrative questionnaire) to the Administrative
Agent or any other Person or (b) delivering an executed Assignment and
Assumption to the Administrative Agent; provided that (A) such assigning Lender
shall remain solely responsible to the other parties hereto for the performance
of its obligations under this Agreement, (B) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such assigning Lender in connection with such assigning
Lender’s rights and obligations under this Agreement until an Assignment and
Assumption and an administrative questionnaire have been delivered to the
Administrative Agent, (C) the failure of such assigning Lender to deliver an
Assignment and Assumption or administrative questionnaire to the Administrative
Agent or any other Person shall not affect the legality, validity or binding
effect of such assignment and (D) an Assignment and Assumption between an
assigning Lender and its Affiliate or Approved Fund shall be effective as of the
date specified in such Assignment and Assumption.

124

--------------------------------------------------------------------------------




(d)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of and interest owing with respect to the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Subject to the penultimate sentence of this paragraph (d), the
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In the case of an assignment to an Affiliate of a Lender or an
Approved Fund pursuant to paragraph (c), as to which an Assignment and
Assumption and an administrative questionnaire are not delivered to the
Administrative Agent, the assigning Lender shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register (a “Related Party
Register”) comparable to the Register on behalf of the Borrower. The Register or
Related Party Register shall be available for inspection by the Borrower, the
Issuing Lender, the Swingline Lender and any Lender at the Administrative
Agent’s office at any reasonable time and from time to time upon reasonable
prior notice.
(i)    Except as otherwise provided in paragraph (c) above, upon its receipt of
a duly completed Assignment and Assumption executed by an assigning Lender and
an Assignee, the Assignee’s completed administrative questionnaire (unless the
Assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b)(iv) of this Section and any written consent to
such assignment required by paragraph (b) of this Section, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. Except as otherwise provided in paragraph (c)
above, no assignment shall be effective for purposes of this Agreement unless
and until it has been recorded in the Register (or, in the case of an assignment
pursuant to paragraph (c) above, the applicable Related Party Register) as
provided in this paragraph (d). The date of such recordation of a transfer shall
be referred to herein as the “Assignment Effective Date.”
(e)    (i) Any Lender may, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Lender, the Swingline
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement, (D) no participation shall be permitted to be made to the Borrower or
any of its Subsidiaries, nor any officer or director of any such Person and (E)
no sale of a participation shall be effective until and unless recorded in the
selling Lender’s Participant Register. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may

125

--------------------------------------------------------------------------------




provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 11.1. Subject to paragraph (g) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.9, 4.10
and 4.11 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section
11.7(b) as though it were a Lender; provided such Participant shall be subject
to Section 11.7(a) as though it were a Lender.
(f)    Each Lender that sells participations to a Participant, acting solely for
this purpose as an agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amount of and
interest owing with respect to the participation sold to each such Participant
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any participant or any information relating to a participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) or Section
1.871-14(c)(1) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive (absent manifest error), and the
Borrower and the Lenders shall treat each Person whose name is recorded in such
Participant Register pursuant to the terms hereof as a participant for all
purposes of this Agreement, notwithstanding notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as such) shall
have no responsibility for maintaining a Participant Register.
(g)    A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant had no such
participation been transferred to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. Any Participant shall not be entitled to the benefits of Section 4.10
unless such Participant complies with Section 4.10(d) and (e) as if it were a
Lender.
(h)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other Person, and this Section shall not apply to any such
pledge or assignment of a security interest or to any such sale or
securitization; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
(i)    Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender

126

--------------------------------------------------------------------------------




any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.
11.7    Sharing of Payments; Set-off. (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefitted
Lender”) shall, at any time after the Loans and other amounts payable hereunder
shall immediately become due and payable pursuant to Section 9, receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 9.1(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest. Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a director creditor of each Loan Party in the amount of such participation to
the extent provided in clause (m) of this Section 11.7.
(b) In addition to any rights and remedies of the Lenders provided by law,
subject to Section 10.11, each Lender shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower, and to
the extent permitted by applicable law, upon the occurrence of any Event of
Default which is continuing, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.
(c)    Notwithstanding anything to the contrary contained herein, the provisions
of this Section 11.7 shall be subject to the express provisions of this
Agreement which require or permit differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders.

127

--------------------------------------------------------------------------------




11.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof.
11.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
11.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
11.12    Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 11.2 or on the signature pages hereof, as the case may be, or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

128

--------------------------------------------------------------------------------




11.13    Acknowledgments. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
11.14    Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Secured Party (without requirement of notice to or consent of any
Secured Party except as expressly required by Section 11.1) to take any action
requested by the Borrower having the effect of releasing any Collateral or
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document (including, without limitation,
the release of any Subsidiary Guarantor from its obligations if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder) or
that has been consented to in accordance with Section 11.1; provided that no
such release shall occur if (x) such Subsidiary Guarantor continues to be a
guarantor in respect of any Junior Financing or (y) such Collateral continues to
secure any Junior Financing or (ii) under the circumstances described in
paragraph (b) below.
(b)    At such time as (i) the Loans, the Reimbursement Obligations and the
other Obligations (other than Unasserted Contingent Obligations and obligations
under or in respect of Hedge Agreements) shall have been paid in full or Cash
Collateralized and (ii) the Commitments have been terminated and no Letters of
Credit shall be outstanding, the Collateral shall be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Collateral Agent and each Loan Party under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person.
11.15    Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential in accordance
with its customary procedures for handling its own confidential information;
provided that nothing herein shall prevent any Agent or any Lender from
disclosing any such information (a) to any Agent, any other Lender, any
Affiliate of a Lender or any Approved Fund, (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Hedge Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other

129

--------------------------------------------------------------------------------




Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed (other
than as a result of a disclosure in violation of this Section 11.15), (h) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify the
Borrower of any request by any Governmental Authority or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such Governmental
Authority) for disclosure of any such non-public information prior to disclosure
of such information.
11.16    WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.17    Patriot Act Notice. (a) Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it may be required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Patriot Act.
(b)    Each of the Agents, the Lenders and the Issuing Lender hereby notifies
Zarlink and any Subsidiary thereof or any corporation resulting from the Zarlink
Acquisition, if any, organized under the laws of Canada, or any province
thereof, that pursuant to the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) and other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” laws,
within Canada (including any guidelines or orders thereunder), it may be
required to obtain, verify and record information regarding such Person, its
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of such Person, and the transactions contemplated hereby.



130

--------------------------------------------------------------------------------




11.18    Canadian Interest Rate (a)    For the purposes of the Interest Act
(Canada) and disclosure thereunder to the extent applicable, whenever any
interest or any fee to be paid hereunder or in connection herewith is to be
calculated on the basis of a 360-day or 365-day year, the yearly rate of
interest to which the rate used in such calculation is equivalent is the rate so
used multiplied by the actual number of days in the calendar year in which the
same is to be ascertained and divided by 360 or 365, as applicable. The rates of
interest under this Agreement are nominal rates, and not effective rates or
yields. The principle of deemed reinvestment of interest does not apply to any
interest calculation under this Agreement.
(b)    If any provision of this Agreement would oblige Zarlink or a Subsidiary
thereof or any corporation resulting from the Zarlink Acquisition, if any,
organized under the laws of Canada or any province thereof to make any payment
of interest or other amount payable to any Lender or Agent in an amount or
calculated at a rate which would be prohibited by law or would result in a
receipt by that Lender or Agent of “interest” at a “criminal rate” (as such
terms are construed under the Criminal Code (Canada)), then, notwithstanding
such provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
that Lender or Agent of “interest” at a “criminal rate”, such adjustment to be
effected, to the extent necessary (but only to the extent necessary), as
follows: first, by reducing the amount or rate of interest; and thereafter, by
reducing any fees, commissions, costs, expenses, premiums and other amounts
required to be paid which would constitute interest for purposes of section 347
of the Criminal Code (Canada).
    
[Remainder of page left intentionally blank.]





131

--------------------------------------------------------------------------------




Annex A
PRICING GRID FOR REVOLVING LOANS
AND SWINGLINE LOANS
Pricing Level
Applicable Margin for Eurodollar Loans
Applicable Margin for Base Rate Loans
Commitment Fee Rate
I
4.75%
3.75%
0.625%
II
4.50%
3.50%
0.500%
III
4.25%
3.25%
0.375%
IV
4.00%
3.00%
0.250%

So long as no Default or Event of Default has occurred and is continuing, the
Applicable Margin for Revolving Loans and Swingline Loans and the Commitment Fee
Rate shall be adjusted, on and after the first Adjustment Date (as defined
below) occurring after the completion of the first full fiscal quarter of the
Borrower after the Restatement Date, based on changes in the Consolidated
Leverage Ratio, with such adjustments to become effective on the date (the
“Adjustment Date”) that is three Business Days after the date on which the
relevant financial statements are delivered to the Lenders pursuant to Section
7.1 and to remain in effect until the next adjustment to be effected pursuant to
this paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 7.1, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest rate set forth in each column of the Pricing Grid shall
apply. On each Adjustment Date, the Applicable Margin for Revolving Loans and
Swingline Loans and the Commitment Fee Rate shall be adjusted to be equal to the
Applicable Margins opposite the Pricing Level determined to exist on such
Adjustment Date from the financial statements relating to such Adjustment Date.
As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:
“Pricing Level I” shall exist on an Adjustment Date if the Consolidated Leverage
Ratio for the relevant period is greater than 3.25 to 1.00.
“Pricing Level II” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than or equal to 3.25 to 1.00 but
greater than 3.00 to 1.00.
“Pricing Level III” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than or equal to 3.00 to 1.00 but
greater than 2.50 to 1.00.
“Pricing Level IV” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 2.50 to 1.00.

132

--------------------------------------------------------------------------------



Exhibit B
SUCCESSOR AGENT AGREEMENT
This SUCCESSOR AGENT AGREEMENT is dated as of March 18, 2014 (this “Agreement”)
by and among ROYAL BANK OF CANADA (“Royal Bank” or the “Successor Agent”),
MORGAN STANLEY SENIOR FUNDING, INC. in its capacity as Administrative Agent (as
defined in the Credit Agreement described below) (in such capacity, the
“Resigning Administrative Agent”), MORGAN STANLEY & CO. LLC in its capacity as
Collateral Agent (as defined in the Credit Agreement described below) (in such
capacity, the “Resigning Collateral Agent” and, together with the Resigning
Administrative Agent, the “Resigning Agents”) and MICROSEMI CORPORATION, a
Delaware corporation (the “Borrower”).
WHEREAS, reference is hereby made to (a) that certain Amended and Restated
Credit Agreement, dated as of October 13, 2011, (as amended, supplemented,
amended and restated or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), among the Borrower, the lenders party thereto and
the Resigning Agents and (b) that certain Amendment No. 5 to the Credit
Agreement, dated as of the date hereof (the “Amendment”). The Existing Credit
Agreement, as amended by the Amendment and as may be further amended,
supplemented, amended and restated or otherwise modified from time to is
referred to herein as the “Credit Agreement”; and together with the other Loan
Documents (as defined in the Credit Agreement), collectively, the “Loan
Documents”. Capitalized terms used but not defined herein have the meanings
assigned to them in the Credit Agreement.
WHEREAS, pursuant to Section 10.9 of the Credit Agreement, (i) the Resigning
Collateral Agent desires to resign as Collateral Agent under the Credit
Agreement and (ii) the Resigning Administrative Agent desires to resign as
Administrative Agent under the Credit Agreement;
WHEREAS, pursuant to the Amendment, the Required Lenders have appointed the
Successor Agent to act as the successor Administrative Agent and successor
Collateral Agent under the Credit Agreement and the other Loan Documents;
WHEREAS, the Borrower approves the Required Lenders’ appointment of the
Successor Agent as the successor Administrative Agent and successor Collateral
Agent under the Credit Agreement and the other Loan Documents;
WHEREAS, pursuant to the terms of this Agreement, the Successor Agent has agreed
to accept the roles of successor Administrative Agent and successor Collateral
Agent in accordance with Section 10.9 of the Credit Agreement; and
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereto, intending to be legally bound, hereby agree as follows:
1.    Effectiveness. This Agreement shall become effective on the date when the
Amendment No. 5 Effective Date shall have occurred and this Agreement shall have
been executed by the Successor Agent, the Resigning Agents and the Borrower and
when the Resigning Agents

1

--------------------------------------------------------------------------------



and the Successor Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto (the
“Specified Date”).
2.    Appointment of Successor Agent and Assignment.
(a)    Pursuant to the Amendment, the Lenders constituting the Requisite Lenders
have appointed Royal Bank to act as the successor Administrative Agent and
successor Collateral Agent under the Loan Documents, in each case, effective as
of the Amendment No. 5 Effective Date. Other than as expressly set forth herein,
the Successor Agent shall succeed to all of the rights, powers (including any
powers of attorney), benefits, privileges and duties and interest of, and all
Liens and security interests of, the Administrative Agent and Collateral Agent
in, to and under the Credit Agreement and the other Loan Documents. The
Successor Agent hereby accepts, and the Borrower approves, the appointment to
act as the Administrative Agent and Collateral Agent under the Loan Documents.
Notwithstanding anything contained herein or in the Credit Agreement or the Loan
Documents to the contrary, all of such Liens and security interests shall in all
respects be continuing and in effect and are hereby reaffirmed.
(b)    Other than as set forth herein, each Resigning Agent hereby irrevocably
assigns and delegates to the Successor Agent, effective as of the date hereof,
all of the rights, powers (including powers of attorney), benefits, privileges
and duties and interest in and to the Collateral and the Credit Agreement,
Security Documents and the other Loan Documents, including, without limitation,
all Liens and security interests of such Resigning Agent.
3.    Rights, Duties and Obligations. The Successor Agent is hereby vested,
other than as set forth herein, with all the rights, powers, discretion and
privileges of each Resigning Agent, as described in the Loan Documents, and the
Successor Agent assumes from and after the date hereof the obligations,
responsibilities and duties of each Resigning Agent, in accordance with the
terms of the Loan Documents. Nothing in this Agreement shall be deemed a
termination of the provisions of any Loan Document (including, without
limitation, Section 10 and Section 11.5 of the Credit Agreement) that survive
the Resigning Agents’ resignation pursuant to the terms thereof. The parties
hereby agree that the provisions of Sections 10.7 and 11.5 of the Credit
Agreement shall apply to all actions taken by a Resigning Agent under or in
connection with this Agreement or the Loan Documents, whether taken before or
after the Specified Date, in its capacity as an Agent under the Existing Credit
Agreement or a Resigning Agent after the Specified Date.
4.    Representations and Warranties.
(a)    Each of the parties hereto hereby represents and warrants that (i) it is
legally authorized to enter into this Agreement and perform its obligations
hereunder, (ii) it has duly executed and delivered this Agreement and (iii) this
Agreement is a legal, valid and binding agreement of it, enforceable against it
according to its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to principles of equity, regardless of whether considered in a
proceeding in equity or at law.
(b)    This Agreement is hereby made without representation or warranty of any
kind, nature or description except as specified in this Section 4. Without
limiting the generality of

2

--------------------------------------------------------------------------------



the foregoing, no Resigning Agents has made any representation or warranty as to
the financial condition of the Borrower or account debtors, values, quality,
quantities or locations of inventory or other assets or the collectibility or
realizability of any Collateral or Obligations or as to the legality, validity,
enforceability, perfection or priority of any Obligations or Collateral.
5.    Covenants of Resigning Agent.
(a)    Each Resigning Agent covenants and agrees that it will, in each case at
the Borrower or the Lenders’ sole expense (in accordance with and pursuant to
Sections 10.7 and 11.5 of the Credit Agreement): deliver to Successor Agent, on
or promptly following the Specified Date, those original instruments, promissory
notes and other property described on Schedule I attached hereto. The Borrower
hereby consents to all actions taken by each Resigning Agent and the Successor
Agent pursuant to this Section 5.
(b)    Each Resigning Agent agrees that to further effectuate the purposes of
this Agreement, it shall, in each case at the Borrower’ or the Lenders’ sole
expense: (i) upon the Successor Agent’s reasonable written request, furnish
additional releases, assignments, termination statements and such other
documents, instruments and agreements as are customary in order to effect and
evidence more fully the matters covered hereby, (ii) upon the Successor Agent’s
reasonable written request, deliver to Successor Agent any original instruments,
promissory notes and other property that such Resigning Agent holds in its
capacity as Administrative Agent or Collateral Agent, as applicable, for the
Secured Parties, to the extent such documents or property relate to any of the
Loan Documents and (iii) upon the Successor Agent’s reasonable written request,
execute any additional documents and take such further actions that are
reasonably necessary to effect the purposes hereof (including executing any
documents relating to any Loan Document reasonably necessary to vest in the
Successor Agent all of the powers and rights of such Resigning Agent). The
Borrower and each Resigning Agent authorize the Successor Agent (and/or their
respective counsel) to prepare and file at any time on or after the Specified
Date such UCC financing statements and amendments under the Uniform Commercial
Code in the offices and jurisdictions that Successor Agent reasonably deems
necessary or appropriate to effectuate the matters referred to herein.
(c)    Each Resigning Agent agrees that if, after the Specified Date, it shall
continue to possess or control any Collateral that can be perfected by the
possession or the control of such Collateral or of any deposit account,
securities account or commodities account in which such Collateral is held, such
Resigning Agent shall be deemed to possess or control such Collateral or account
in which such Collateral is held solely as a bailee or sub-agent on behalf and
for the benefit of the Successor Agent and the Lenders after the Specified Date
for the purpose of perfecting the liens of the Successor Agent and the Lenders.
Each Resigning Agent shall be entitled to all the benefits of an Agent under the
Loan Documents with respect to all actions taken or omitted to be taken in its
capacity as a bailee or sub-agent under this Agreement. Anything in this
Agreement to the contrary notwithstanding, it is understood and agreed that, no
Resigning Agent shall be required to take any action or exercise any right,
power or privilege (including, without limitation, the exercise of any rights or
remedies under the Loan Documents) under the Loan Documents unless expressly
required hereby or expressly reasonably requested in writing by the Successor
Agent and, in any event, then only to the extent consistent with the Credit
Agreement (including, without limitation,

3

--------------------------------------------------------------------------------



the provisions of Section 10 and Section 11.5 thereof) and the other Loan
Documents. Each Resigning Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person. Each Resigning Agent may
also rely upon, but shall not be obligated to act upon, any statement made to it
orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Resigning
Agent may consult with legal counsel, independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.
(d)    Each Resigning Agent may, but shall have no obligation to, disclose to,
share with or otherwise exchange with the Successor Agent information and
documents under this Section 5 that is otherwise protected against disclosure by
privilege, doctrine or rule of confidentiality (such information and documents,
“Privileged Information”) and the disclosure, sharing or other exchange of any
Privileged Information by such Resigning Agent shall in no way give rise to, or
be deemed to give rise to, any duty, obligation or liability of any kind or
nature on the part of such Resigning Agent in connection therewith (including,
without limitation, any duty or obligation to disclose, share or exchange any
other or further Privileged Information or any liability for any failure to do
so). In connection with the foregoing, it is the intention and understanding of
each Resigning Agent and the Successor Agent that any disclosure, sharing or
other exchange of Privileged Information will not (i) waive any applicable
privilege, doctrine or rule of protection from disclosure, (ii) diminish the
confidentiality of the Privileged Information or (iii) be asserted as a waiver
of any such privilege, doctrine or rule by such Resigning Agent or the Successor
Agent. If requested by a Resigning Agent, the Successor Agent will thereupon,
enter into any agreement or agreements as such Resigning Agent may reasonably
request in order to further effectuate the intentions set forth in the foregoing
sentence.
(e)    The Resigning Administrative Agent agrees that it will distribute (i) (x)
to each Converting Term Lender (as defined in the Amendment) the fees payable to
such Converting Term Lender in respect of such Converting Term Lender’s
Converted Term Loans (as defined in the Amendment) and (y) to Lenders under the
Existing Credit Agreement, all accrued and unpaid interest and/or commitment
fees owing to such Lenders through and including March 17, 2014, in each case
pursuant to this clause (i), promptly following receipt of such amounts from the
Borrower (or, if such amounts are paid by the Borrower to the Successor
Administrative Agent, from the Successor Administrative Agent) and (ii) (x) to
Existing Initial Term Lenders (as defined in the Amendment) under the Existing
Credit Agreement that are not Converting Term Lenders, the aggregate principal
amount of Existing Initial Term Loans (as defined in the Amendment) held by such
Existing Initial Term Lenders under the Existing Credit Agreement and (y) to
Converting Term Lenders holding Existing Initial Term Loans under the Existing
Credit Agreement in excess of such Converting Term Lender’s Converted Term
Loans, the aggregate principal amount of such excess, in each case pursuant to
this clause (ii), promptly following receipt of such amounts from Royal Bank of
Canada as Additional Term Lender (as defined in the Amendment); provided that
for purposes of this clause (f), the parties hereto agree that the Resigning
Administrative Agent shall be deemed to be acting in the capacity of an Agent
under the Credit Agreement, and shall be afforded

4

--------------------------------------------------------------------------------



the protections applicable to the Agents thereunder (including, without
limitation, the provisions of Section 10 and Section 11.5 thereof).
(f)    Except as explicitly set forth herein, each Resigning Agent is hereby
discharged as of the Specified Date from its duties and obligations under the
Loan Documents.
6.    Fees and Expenses.
(a)    The Borrower agrees to pay to each Resigning Agent, on the date hereof,
any and all due and outstanding fees, costs and other expenses incurred by such
Resigning Agent in connection with performing its role as Agent under the Loan
Documents, including, without limitation, attorneys’ fees, to the extent payable
or reimbursable by the Borrower pursuant to the Loan Documents.
(b)    Without in any way limiting the Borrower’s obligations under the Loan
Documents, the Borrower shall be liable for all reasonable, documented,
out-of-pocket costs and expenses, including, without limitation, reasonable
attorneys’ fees, incurred by each Resigning Agent and the Successor Agent in
connection with this Agreement or in connection with any of the actions taken
from time to time by either of them contemplated hereunder and shall promptly
reimburse such Resigning Agent and/or the Successor Agent upon demand therefore.
(c)    Each of the parties hereto hereby agrees that neither Resigning Agent nor
any of their respective Affiliates shall be under any obligation to share,
rebate, disgorge or refund any fees or expense reimbursement it has received or
is entitled to receive under the Loan Documents (including under this
Agreement).
7.    Indemnification.
(a)    Notwithstanding anything in this Agreement or in the Loan Documents to
the contrary, the provisions of Section 10 and Section 11.5 of the Existing
Credit Agreement shall continue in effect for the benefit of each Resigning
Agent and their respective sub-agents, in each case, in their capacity as such,
in connection with or as a result of the execution or delivery of this
Agreement, any other Loan Document, or any amendment, amendment and restatement,
modification or waiver of the provisions hereof or thereof, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder (including without
limitation for any actions taken or omitted to be taken by any of them in
connection with any of the foregoing while any Resigning Agent was acting as
Administrative Agent or Collateral Agent and while any Resigning Agent was
acting as bailee or sub-agent for the Successor Agent) or the consummation of
the transactions contemplated hereby or thereby.
(b)    Notwithstanding anything in this Agreement or in the Loan Documents to
the contrary, all parties hereto agree that the knowledge of either Resigning
Agent under the Credit Agreement and the other Loan Documents in effect
immediately prior to the date hereof shall not be imputed to the Successor
Agent. The Successor Agent shall have no responsibility or liability for any
actions taken or omitted to be taken by a Resigning Agent while such Resigning
Agent

5

--------------------------------------------------------------------------------



served as Administrative Agent or Collateral Agent, as applicable, under the
Loan Documents or as bailee or sub-agent hereunder or for any other action taken
or omitted to be taken by a Resigning Agent or any of its Agent Related Parties
in any way related to the Loan Documents (including any actions taken or omitted
to be taken by a Resigning Agent under this Agreement) or otherwise contemplated
by any Loan Document or any agreement contemplated by any Loan Document.
8.    Release.    Pursuant to Section 10.9 of the Credit Agreement, each
Resigning Agent is hereby released from its duties and obligations under the
Credit Agreement and under the other Loan Documents. Nothing in this Section 8
shall be deemed to affect the indemnification of any Resigning Agent as provided
for in Section 7 hereof or pursuant to the Loan Documents.
9.    No Waiver.
(a)    No delay or failure on the part of any party hereto in exercising any
right, power or remedy hereunder shall effect or operate as a waiver thereof,
nor shall any single or partial exercise thereof or any abandonment or
discontinuance of steps to enforce such right, power or remedy preclude any
further exercise thereof or of any other right, power or remedy.
(b)     Nothing herein shall be construed as a waiver of any Default or Event of
Default under the Credit Agreement or otherwise affect the rights, privileges
and remedies of each Resigning Agent, the Successor Agent or the Lenders, all of
which are hereby expressly reserved.
10.    Submission To Jurisdiction. Each party hereto hereby irrevocably and
unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York sitting in
the Borough of Manhattan, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    consents to service of process in the manner provided for notices in
Section 11.2 of the Credit Agreement as in effect on the date hereof; and
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
11.    Consents. The Borrower consents to the appointment of Royal Bank as
successor Administrative Agent and successor Collateral Agreement under the
Credit Agreement and the other Loan Documents.

6

--------------------------------------------------------------------------------



12.    Entire Agreement. This Agreement and the Amendment state the entire
agreement and supersede all prior agreements, written or verbal, between the
parties hereto with respect to the subject matter hereof and may not be amended
except in writing signed by a duly authorized representative of each of the
respective parties hereto. Except as specifically modified by this Agreement and
the Amendment, the Credit Agreement and the other Loan Documents are hereby
ratified and confirmed in all respects and shall remain in full force and effect
in accordance with their respective terms.
13.    WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
14.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
15.    Severability. In the event that any provision of this Agreement, or the
application of such provision to any Person or set of circumstances, shall be
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be affected and shall continue to be
valid and enforceable to the fullest extent permitted by law.
16.    Counterparts and Facsimile. This Agreement may be signed in counterparts,
all of which together shall constitute one and the same instrument. The parties
hereto may provide signatures to this Agreement by facsimile or electronic mail,
and such facsimile or electronic mail signatures shall be deemed to be the same
as original signatures.
[Signature Pages Follow]



7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first written above.
ROYAL BANK OF CANADA,
as Successor Agent
 
By: 
 
Name:
 
Title:
 






8

--------------------------------------------------------------------------------




MORGAN STANLEY SENIOR FUNDING, INC.,
as Resigning Administrative Agent
 
By: 
 
Name:
 
Title:
 



MORGAN STANLEY & CO., LLC,
as Resigning Collateral Agent
 
By: 
 
Name:
 
Title:
 


9

--------------------------------------------------------------------------------


MICROSEMI CORPORATION
 
By: 
 
Name:
 
Title:
 




10

--------------------------------------------------------------------------------




SCHEDULE I
Original Instruments and Promissory Notes
Stock Certificates and related Stock Powers:


Issuer
Holder
Certificate No.
No. of shares
Microsemi Corp. – International
Microsemi Corporation
2
66
Microsemi Corp. – Analog Mixed Signal Group
Microsemi Corporation
1
1,000
White Electronic Designs Corporation
Microsemi Corporation
1
1,000
Microsemi Corp. – RF Power Products
Microsemi Corp – Power Products Group
2
3,000
Microsemi Corp. – RF Integrated Solutions
Microsemi Corporation
CS-001
1,000
Microsemi Corp. – Power Products Group
Microsemi Corporation
3
3,000
Microsemi Corp. – Massachusetts
Microsemi Corporation
1
1,000
Microsemi Corp. – Power Management Group
Microsemi Corp. – Power Management Group Holding
MS-1
1,000
Actel Corporation
Microsemi Corporation
1
1,000
Microsemi Frequency and Time Corporation
Microsemi Corporation
C-1
1,000
Microsemi Semiconductor (U.S) Inc.
Microsemi Semiconductor V.N. Inc.
4
1,000






I-1

--------------------------------------------------------------------------------




Pledged Notes and related Endorsements:


Intercompany Note, dated November 2, 2010, issued by Microsemi Corporation;
Microsemi Corp. – Analog Mixed Signal Group; White Electronic Designs
Corporation; Microsemi Corp. – RF Power Products; Microsemi Corp. – RF
Integrated Solutions; Microsemi Corp. – Power Products Group; Microsemi Corp. –
Massachusetts; Microsemi Corp. – Power Management Group; Actel Corporation.


Joinder to the Intercompany Note by Microsemi Semiconductor (U.S.) Inc. and
Microsemi Frequency and Time Corporation.









I-2

--------------------------------------------------------------------------------




CONSENT AND CONFIRMATION


Dated as of March 18, 2014


Each of the undersigned hereby consents to the foregoing Amendment and hereby
(a) confirms and agrees that notwithstanding the effectiveness of such
Amendment, each Loan Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after effectiveness of such Amendment, each
reference in the Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import shall mean and be a reference to the Amended
Credit Agreement, (b) confirms and agrees that the pledge and security interest
in the Collateral granted by it pursuant to the Security Documents to which it
is a party shall continue in full force and effect, and (c) acknowledges and
agrees that such pledge and security interest in the Collateral granted by it
pursuant to such Security Documents shall continue to secure the Obligations,
including, without limitation, the New Term Loans, purported to be secured
thereby, as amended or otherwise affected hereby.


THIS CONSENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. This Consent and Confirmation may be
executed by one or more of the parties to this Consent and Confirmation on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. This Consent and
Confirmation may be delivered by facsimile transmission or electronic mail of
the relevant signature pages hereof.


[SIGNATURE PAGES TO FOLLOW]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Consent and
Confirmation to be duly executed and delivered as of the date first above
written.


MICROSEMI CORPORATION,
as Borrower
 
By: 
 
Name:
 
Title:
 

MICROSEMI SOC CORP.,
as Subsidiary Guarantor
 
By: 
 
Name:
 
Title:
 

MICROSEMI CORP. - MASSACHUSETTS,
as Subsidiary Guarantor
 
By: 
 
Name:
 
Title:
 

MICROSEMI CORP. - POWER PRODUCTS GROUP,
as Subsidiary Guarantor
 
By: 
 
Name:
 
Title:
 


[Signature Page ‒ Consent and Confirmation]

--------------------------------------------------------------------------------




MICROSEMI CORP. - ANALOG MIXED SIGNAL GROUP,
as Subsidiary Guarantor
 
By: 
 
Name:
 
Title:
 

MICROSEMI CORP. - RF INTEGRATED SOLUTIONS,
as Subsidiary Guarantor
 
By: 
 
Name:
 
Title:
 

MICROSEMI CORP. - RF POWER PRODUCTS,
as Subsidiary Guarantor
 
By: 
 
Name:
 
Title:
 

MICROSEMI CORP. - POWER MANAGEMENT GROUP,
as Subsidiary Guarantor
 
By: 
 
Name:
 
Title:
 


[Signature Page ‒ Consent and Confirmation]

--------------------------------------------------------------------------------




WHITE ELECTRONIC DESIGNS CORPORATION,
as Subsidiary Guarantor
 
By: 
 
Name:
 
Title:
 

MICROSEMI SEMICONDUCTOR (U.S.) INC.,
as Subsidiary Guarantor
 
By: 
 
Name:
 
Title:
 

MICROSEMI FREQUENCY AND TIME CORPORATION,
as Subsidiary Guarantor
 
By: 
 
Name:
 
Title:
 


[Signature Page ‒ Consent and Confirmation]